



Execution Version











--------------------------------------------------------------------------------







LOAN AGREEMENT
dated as of May 6, 2019
by and between
3032 WILSHIRE INVESTORS LLC,
a Colorado limited liability company
(as Borrower)
and
READYCAP COMMERCIAL, LLC,
a Delaware limited liability company, d/b/a
Ready Capital Structured Finance
(as Lender)


Premises:
3032 Wilshire Boulevard
Santa Monica, California



--------------------------------------------------------------------------------







--------------------------------------------------------------------------------






TABLE OF CONTENTS
Page
ARTICLE 1 DEFINITIONS; PRINCIPLES OF CONSTRUCTION    1
Section 1.1.
Definitions    11

Section 1.2.
Location of Additional Defined Terms    11

Section 1.3.
Principles of Construction    13

ARTICLE 2 THE LOAN    13
Section 2.1.
The Loan    13

Section 2.2.
Interest Rate; Payments; Prepayment.    14

Section 2.3.
Extension Option    14

Section 2.4.
Origination Fee; Exit Fee.    14

ARTICLE 3 RESERVE ACCOUNTS; RESTRICTED ACCOUNT; CASH COLLATERAL ACCOUNT    14
Section 3.1.
Reserve Accounts Generally.    14

Section 3.2.
Interest Reserve Funds.    15

Section 3.3.
Operating Expense Reserve Funds; Tax and Insurance Monthly Installment.    

Section 3.4.
Capital Expenditures Reserve Funds.    17

Section 3.5.
Tenant Improvements/Leasing Commissions Reserve Funds.    18

Section 3.6.
Replacement Costs Reserve Account.    19

Section 3.7.
Deposit Account; Excess Cash Flow Account.    19

Section 3.8.
Minimum Disbursement Amount; Waiver of Minor Non-Compliance; Reallocations Among
Reserves    22

Section 3.9.
Interest on Reserve Accounts; Use of Remaining Reserve Funds; Refund of
Remaining Funds    

Section 3.10.
Sole Dominion and Control    

Section 3.11.
Security Interest    

Section 3.12.
Rights on Default    

Section 3.13.
Financing Statement; Further Assurances    

Section 3.14.
Borrower’s Obligation Not Affected    

Section 3.15.
Property Inspections; Draw Requests    

Section 3.16.
Interest Rate Protection Agreement    

ARTICLE 4 REPRESENTATIONS AND WARRANTIES    25
Section 4.1.
Organization    25

Section 4.2.
Authorization    25

Section 4.3.
Enforceability    25

Section 4.4.
Litigation    25

Section 4.5.
Full and Accurate Disclosure    25

Section 4.6.
Compliance    26

Section 4.7.
ERISA    26

Section 4.8.
Not Foreign Person    26



Loan Agreement
Loan Number 201916813
#63074348_v17

--------------------------------------------------------------------------------





Section 4.9.
Investment Company Act; Public Utility Holding Company Act    26

Section 4.10.
Title to the Property; Liens    26

Section 4.11.
Condemnation    27

Section 4.12.
Utilities and Public Access    27

Section 4.13.
Separate Lots    27

Section 4.14.
Assessments; Use Fees    27

Section 4.15.
Flood Zone    27

Section 4.16.
Physical Condition    27

Section 4.17.
Title Insurance    27

Section 4.18.
Leases and Rents    28

Section 4.19.
Compliance with Anti-Terrorism, Embargo, Sanctions and Anti-Money Laundering
Laws    28

Section 4.20.
Organizational Chart    28

Section 4.21.
Property    28

Section 4.22.
Intentionally Deleted.    28

Section 4.23.
Insurance    29

Section 4.24.
Federal Reserve Regulations    29

Section 4.25.
Taxes    29

Section 4.26.
Employer Identification Number    29

Section 4.27.
Solvency    29

Section 4.28.
Business Purposes    30

Section 4.29.
Forfeiture    30

Section 4.30.
No Defaults    30

Section 4.31.
Survival of Representations    30

ARTICLE 5 COVENANTS    30
Section 5.1.
Compliance with Legal Requirements; Impositions and Other Claims;
Contests.    30

Section 5.2.
Maintenance; Waste; Alterations    31

Section 5.3.
Access to Property and Records    31

Section 5.4.
Management of Property    31

Section 5.5.
Financial and Other Reporting.    32

Section 5.6.
Leases.    34

Section 5.7.
Place of Business; State of Organization; Operations    35

Section 5.8.
Zoning; Joint Assessment    35

Section 5.9.
Equity Requirements    35

Section 5.10.
Notice of Default    35

Section 5.11.
Litigation    35

Section 5.12.
Performance by Borrower    35

Section 5.13.
Guarantor Financial Covenants    36

Section 5.14
Performance Threshold    

Section 5.15.
Bringdown of Certain Representations and Warranties    36

ARTICLE 6 TRANSFERS AND CHANGE OF BUSINESS    36
Section 6.1.
Transfers    36





--------------------------------------------------------------------------------





Section 6.2.
Other Indebtedness    38

Section 6.3.
Single-Purpose Entity; Change In Business    38

ARTICLE 7 INSURANCE, CASUALTY, CONDEMNATION AND RESTORATION    38
Section 7.1.
Types of Insurance    38

Section 7.2.
Insurer Ratings    42

Section 7.3.
General Insurance Requirements.    42

Section 7.4.
Certificates of Insurance and Delivery of Policies    43

Section 7.5.
Restoration Proceeds.    43

Section 7.6.
Restoration    44

Section 7.7.
Disbursement.    46

Section 7.8.
Qualified Amount    46

ARTICLE 8 DEFAULTS    47
Section 8.1.
Event of Default    47

Section 8.2.
Remedies    48

Section 8.3.
Remedies Cumulative    48

Section 8.4.
Lender Appointed Attorney-In-Fact    49

Section 8.5.
Lender’s Right to Perform    49

ARTICLE 9 ENVIRONMENTAL PROVISIONS    49
Section 9.1.
Environmental Representations and Warranties    49

Section 9.2.
Environmental Covenants    50

Section 9.3.
Environmental Cooperation and Access    50

Section 9.4.
Environmental Indemnity    50

Section 9.5.
Duty to Defend    51

ARTICLE 10 SPECIAL PROVISIONS    51
Section 10.1.
Transfer of Loan    51

Section 10.2.
Cooperation    52

Section 10.3.
Servicer    52

Section 10.4.
Restructuring of Loan.    53

Section 10.5.
Lender Register    54

Section 10.6.
Participant Register    54

ARTICLE 11 MISCELLANEOUS    55
Section 11.1.
Survival    55

Section 11.2.
Lender’s Discretion    55

Section 11.3.
Governing Law; Submission to Jurisdiction.    55

Section 11.4.
Modification, Waiver in Writing    56

Section 11.5.
Delay Not a Waiver    56

Section 11.6.
Notices    56

Section 11.7.
Trial By Jury    57

Section 11.8.
Headings    58

Section 11.9.
Severability    58

Section 11.10.
Preferences    58





--------------------------------------------------------------------------------





Section 11.11.
Waiver of Notice    58

Section 11.12.
Remedies of Borrower    58

Section 11.13.
Exhibits Incorporated    58

Section 11.14.
Offsets, Counterclaims and Defenses    58

Section 11.15.
No Joint Venture or Partnership    59

Section 11.16.
Waiver of Marshalling of Assets Defense    59

Section 11.17.
Waiver of Counterclaim    59

Section 11.18.
Construction of Documents    59

Section 11.19.
Brokers and Financial Advisors    59

Section 11.20.
Counterparts    59

Section 11.21.
Estoppel Certificates    59

Section 11.22.
Bankruptcy Waiver    60

Section 11.23.
Entire Agreement    60

Section 11.24.
Liability and Indemnification.    60

Section 11.25.
Publicity    61

Section 11.26.
Time of the Essence    61

Section 11.27.
Taxes    61

Section 11.28.
Further Assurances    62

Section 11.29.
Permanent Financing    62

SCHEDULES AND EXHIBITS


Schedule 1 - Leasing Guidelines
Schedule 2 - Loan Documents
Schedule 3 - Approved Annual Budget
Schedule 4 - Approved Capital Expenditures Budget
Schedule 5 – Rent Roll
Schedule 6 - List of Environmental Reports


Exhibit A-1 – Borrower Compliance Certificate
Exhibit A-2 - SRT Guarantor Compliance Certificate
Exhibit B - Deposit Account Information
Exhibit C – Disbursement Conditions
Exhibit D - Excess Cash Flow Account Information
Exhibit E - Definition of Single-Purpose Entity
Exhibit F – Tenant Direction Letter
Exhibit G – Disbursement Certification
Exhibit H – Organizational Chart of Borrower






--------------------------------------------------------------------------------






LOAN AGREEMENT
THIS LOAN AGREEMENT (as the same may from time to time hereafter be modified,
supplemented or amended, this “Agreement”), dated as of May 6, 2019 (the
“Closing Date”), is made by and among READYCAP COMMERCIAL, LLC, a Delaware
limited liability company, d/b/a Ready Capital Structured Finance (together with
its successors and assigns, “Lender”), having an address of 1320 Greenway Drive,
Suite 560, Irving, Texas 75038, and CP 3032 WILSHIRE INVESTORS LLC, a Colorado
limited liability company, having an address c/o Cadence Capital Investments
LLC, 6400 S. Fiddlers Green Circle, Suite 1820, Greenwood Village, Colorado
80111 (“Borrower”).
RECITALS
Borrower desires to obtain a loan (the “Loan”) from Lender in the maximum
principal amount of THIRTEEN MILLION NINE HUNDRED FORTY-FOUR THOUSAND AND 00/100
DOLLARS ($13,944,000.00) (the “Loan Amount”), and Lender is willing to make the
Loan on the terms and conditions set forth in this Agreement and the other Loan
Documents.
NOW, THEREFORE, in consideration of the making of the Loan by Lender, the
parties hereby agree as follows:
ARTICLE 1
DEFINITIONS; PRINCIPLES OF CONSTRUCTION
Section 1.1 Definitions. For all purposes of this Agreement and the other Loan
Documents, the following terms shall have the following respective meanings. The
location of additional defined terms is set forth in Section 1.2 below:
“Account Bank” means Key Bank, National Association, or any such other bank
selected by Borrower (to execute and deliver the Deposit Account Control
Agreement) and acceptable to Lender.
“Affiliate” of any specified Person means any other Person Controlling,
Controlled by or under common Control with such specified Person.
“Approved Accounting Method” means generally accepted accounting principles or
such other method of accounting approved by Lender from time to time,
consistently applied.
“Approved Lease” means any Lease or proposed Lease that complies with the
Leasing Guidelines (i.e., is not a Material Lease).
“Approved Lease Form” means the form of tenant lease agreement used by Borrower
to lease all or any part of the Property, which Lender has approved in writing
prior to its usage.
“Approved Leasing Expenses” shall mean actual out-of-pocket expenses incurred by
Borrower in leasing space at the Property pursuant to Leases entered into in
accordance with the Loan Documents, including brokerage commissions and tenant
improvements and tenant




--------------------------------------------------------------------------------





allowances, which expenses (a) are (i) specifically approved by Lender in
connection with approving the applicable Lease in connection with Leases that
require Lender’s approval under the Loan Documents, (ii) incurred in the
ordinary course of business and on market terms and conditions in connection
with Leases which do not require Lender’s approval under the Loan Documents
(and, if requested by Lender in connection with leases for which the landlord is
performing the tenant improvements, Lender shall have received and approved a
budget for such tenant improvement costs and a schedule of leasing commissions
payments payable in connection therewith), or (iii) otherwise approved by
Lender, which approval shall not be unreasonably withheld or delayed, and
(b) are substantiated by executed Lease documents and brokerage agreements.
“Borrower Compliance Certificate” means a compliance certificate substantially
in the form of Exhibit A-1 annexed hereto, signed by a Responsible Officer of a
Borrower.
“Business Day” means any day other than a Saturday, a Sunday or any other day on
which any of the following institutions is not open for business: (a) banks and
savings and loan institutions in New York, New York, (b) the trustee under a
Securitization (or, if no Securitization has occurred, Lender), (c) any
Servicer, (d) the financial institution that maintains any collection account
for or on behalf of any Servicer or any Reserve Account, (e) the New York Stock
Exchange, or (f) the Federal Reserve Bank of New York.
“Capital Expenditures” means, individually or collectively, as the case may be
and the context so requires, the Hard Cost Capital Expenditures and/or the Soft
Cost Capital Expenditures.
“Capital Expenditures Reserve Account” means the Reserve Account into which any
of the Capital Expenditures Reserve Funds are deposited.
“Capital Expenditures Reserve Funds” means, individually or collectively, as the
case may be and the context so requires, the Hard Cost Reserve Funds and/or the
Soft Cost Reserve Funds.
“Code” means the Internal Revenue Code of 1986, as amended, and any successor
statutes thereto.
“Control” (and terms correlative thereto) when used with respect to any
specified Person means the power to direct the management and policies of such
Person, whether through the ownership of voting securities or other beneficial
interests, by contract or otherwise.
“Currying Flavors Lease” means that certain Retail Lease between Borrower, as
landlord, and Hasan Group, LLC a California limited liability company (d/b/a
Currying Flavors), comprising approximately 857 total square feet at the
Property as more specifically set forth therein.
“Debt Service” means, with respect to any particular period of time, Interest
and, if applicable, principal payments due and payable under the Note and this
Agreement.
“Debt Yield Ratio” means, as of any date of calculation, a ratio conveyed as a
percentage in which: (a) the numerator is the Net Operating Income (which shall
be calculated on the basis of the Operating Expenses and the Operating Income
for a trailing period of six (6) months each (annualized and normalized)); and
(b) the denominator is the Loan Amount. Lender’s calculation


2
Loan Agreement
Loan Number 201916813
#63074348_v17

--------------------------------------------------------------------------------





of the Debt Yield Ratio, and all component calculations, shall be conclusive and
binding on Borrower absent manifest error.
“Deposit Account” shall mean the account established or to be established with
the Account Bank pursuant to the terms of the Deposit Account Control Agreement,
including all replacements or substitutions therefor, for the deposit of the
Operating Income pursuant to and in accordance with Section 3.7 hereof, as
identified on Exhibit B annexed hereto.
“Deposit Account Control Agreement” means that certain Deposit Account Control
Agreement by and among Borrower, Lender and Account Bank to be entered into
prior to or on the Closing Date, in form, scope and substance acceptable to
Lender, as the same may thereafter be amended, restated, replaced, supplemented
or otherwise modified from time to time.
“Disbursement Conditions” means the specific conditions to be satisfied with
respect to the disbursement of any Reserve Funds pursuant to a Draw Request,
which conditions are specified on Exhibit C annexed hereto.
“Disclosure Document” means, individually or collectively and as applicable, any
offering circular, prospectus, prospectus supplement, private placement
memorandum or other offering document, in each case, in connection with a
Securitization.
“Draw Request” means the written request to be furnished by Borrower to Lender
in connection with the disbursement of any of the Reserve Funds, which written
request shall be in form, scope and substance acceptable to Lender, acting
reasonably.
“Eligible Account” means (a) an account maintained with a federal or state
chartered depository institution or trust company whose (x) commercial paper,
short-term debt obligations or other short-term deposits are rated at least
“A-1” by S&P and the equivalent rating by each other Rating Agency if the
deposits in such account are to be held in such account for thirty (30) days or
less or (y) long-term unsecured debt obligations are rated at least “A” by S&P
and the equivalent rating by each other Rating Agency if the deposits in such
account are to be held in such account for more than thirty (30) days; or (b) a
segregated trust account maintained with the trust department of a federal or
state chartered depository institution or trust company acting in its fiduciary
capacity which institution or trust company is subject to regulations regarding
fiduciary funds on deposit substantially similar to 12 C.F.R. § 9.10(b); or (c)
an account otherwise acceptable to each Rating Agency, as evidenced by a Rating
Agency confirmation relating to such account.
“Environmental Law” means any present and future applicable federal, state and
local laws, statutes, ordinances, rules, regulations and the like, as well as
common law, relating to Hazardous Substances or related to liability for or
costs of violations of any of the foregoing, including the following statutes,
as amended, any successor thereto, and any regulations promulgated pursuant
thereto, and any state or local statutes, ordinances, rules, regulations and the
like addressing similar issues: the Comprehensive Environmental Response,
Compensation and Liability Act; the Emergency Planning and Community
Right-to-Know Act; the Hazardous Substances Transportation Act; the Resource
Conservation and Recovery Act (including Subtitle I relating to underground
storage tanks); the Solid Waste Disposal Act; the Clean Water Act; the Clean Air
Act;


3
Loan Agreement
Loan Number 201916813
#63074348_v17

--------------------------------------------------------------------------------





the Toxic Substances Control Act; the Safe Drinking Water Act; the Occupational
Safety and Health Act; the Federal Water Pollution Control Act; the Federal
Insecticide, Fungicide and Rodenticide Act; the Endangered Species Act; the
National Environmental Policy Act; and the River and Harbors Appropriation Act.
“Equity Requirements” means an amount equal to Eight Million Eight Hundred Five
Thousand Three Hundred Thirty Five and 00/100 Dollars ($8,805,335.00).
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended or
re-codified from time to time, and the regulations promulgated thereunder.
“Exchange Act” means the Securities Exchange Act of 1934, as the same may be
amended, modified or replaced from time to time.
“Excess Cash Flow Account” means the custodial account established with Lender
for the deposit of the Net Operating Income (or the required portion thereof)
pursuant to and in accordance with Section 3.7(d) hereof, as identified on
Exhibit D annexed hereto.
“Exit Fee” means an amount equal to One Hundred Four Thousand Five Hundred
Eighty and 00/100 Dollars ($104,580.00)(i.e., three-quarters of one per cent
(0.75%) of the Loan Amount).
“First Extension Fee” means an amount equal to Thirty-Four Thousand Eight
Hundred Sixty and 00/100 Dollars ($34,860.00)(i.e., one-quarter of one per cent
(0.25%) of the Loan Amount).
“Fiscal Year” means the 12-month period ending on December 31 of each year or
such other fiscal year of Borrower as Borrower may select from time to time with
the prior written consent of Lender, such consent not to be unreasonably
withheld or delayed.
“Fitch” means Fitch, Inc.
“Governmental Authority” means any national, federal, state, regional or local
government, or any other political subdivision of any of the foregoing, in each
case with jurisdiction over Borrower, the Property, or any Person with
jurisdiction over Borrower or the Property exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.
“Guarantor” means, collectively, the Rothacker Guarantor and the SRT Guarantor.
“Hard Cost Capital Expenditures” means the “hard costs” incurred by Borrower in
connection with capital improvements to the Property as set forth in the
Approved Capital Expenditures Budget.
“Hard Cost Reserve Funds” means a portion of the Loan Amount equal to the sum of
Four Million Seven Hundred Ninety-Six Thousand and 00/100 Dollars
($4,796,000.00), which shall be made available to Borrower only for the payment
of Hard Cost Capital Expenditures pursuant to Section 3.4 hereof.


4
Loan Agreement
Loan Number 201916813
#63074348_v17

--------------------------------------------------------------------------------





“Hazardous Substance” means, without limitation, any and all substances (whether
solid, liquid or gas) defined, listed, or otherwise classified as pollutants,
toxic or hazardous wastes, toxic or hazardous substances, toxic or hazardous
materials, extremely hazardous wastes, or words of similar meaning or regulatory
effect under any present or future Environmental Laws or that have a documented
negative impact on human health or the environment, including petroleum and
petroleum products, mold or fungus, asbestos and asbestos-containing materials,
polychlorinated biphenyls, lead, radon, radioactive materials, flammables and
explosives.
“Impositions” means all ground rents, if any, all taxes (including, without
limitation, ad valorem or value added, sales (including those imposed on lease
rentals), use, single business, gross receipts, intangible transaction
privilege, privilege, license or similar taxes), and all assessments water rates
or sewer rents, if any, (including, without limitation, to the extent not
discharged prior to the Closing Date, all assessments for public improvements or
benefits, whether or not commenced or completed within the term of the Loan),
now or hereafter levied or assessed or imposed against any and all of the
Property or any part thereof.
“Indebtedness” means, at any given time, the Principal Indebtedness, together
with all accrued and unpaid interest thereon and all other obligations and
liabilities due or to become due to Lender pursuant hereto or any of the other
Loan Documents.
“Indemnified Parties” means each of Lender each of its Affiliates and their
respective successors and assigns, any Person who is or will have been involved
with the servicing of the Loan, Persons who may hold or acquire or will have
held a full or partial interest in the Loan (including Investors, as well as
custodians, trustees and other fiduciaries who hold or have held a full or
partial interest in the Loan for the benefit of third parties) (including any
other Person who holds or acquires or will have held a participation or other
full or partial interest in the Loan or the collateral therefor) and any
Affiliate or designee of Lender that has filed any registration statement
relating to the Securitization or has acted as the sponsor or depositor in
connection with the Securitization, any Affiliate of Lender that acts as an
underwriter, placement agent or initial purchaser of Securities issued in the
Securitization, any other co-underwriters, co-placement agents or co initial
purchasers of Securities issued in the Securitization, and each of their
respective officers, directors, partners, employees, representatives, agents and
Affiliates and each Person or entity who Controls any such Person within the
meaning of Section 15 of the Securities Act or Section 20 of the Exchange Act,
any Person who is or will have been involved in the origination of the Loan, any
Person who is or will have been involved in the servicing of the Loan secured
hereby, any Person in whose name the encumbrance created by the Security
Instrument is or will have been recorded, and the respective officers,
directors, and employees, agents, Affiliates, successors and assigns of any and
all of the foregoing.
“Initial Advance” means a portion of the Loan Amount equal to the sum of Seven
Million One Hundred Eleven Thousand and 00/100 Dollars ($7,111,000.00), the net
proceeds of which will be used to fund: (a) the refinancing of the existing loan
securing the Property; (b) certain closing costs incurred by Borrower in
connection with the closing of the Loan, including but not limited to the
payment of the Origination Fee and any broker’s fee; (c) the Interest Reserve
Funds; (d) the Operating Expense Reserve Funds; and (e) the Soft Cost Reserve
Funds.


5
Loan Agreement
Loan Number 201916813
#63074348_v17

--------------------------------------------------------------------------------





“Interest” means any and all scheduled interest payments due and payable under
the Note and this Agreement.
“Interest Rate Protection Agreement” means that certain interest rate cap
agreement, dated on or before the Closing Date, between Borrower and
[_____________], in form, scope and substance acceptable to Lender, and with a
“strike price” of three and three-quarters of one percent (3.75%) or less,
covering the Loan Amount and the period from and including the Closing Date
through and including the Initial Maturity Date.
“Interest Reserve Account” means the Reserve Account into which the Interest
Reserve Funds are deposited.
“Interest Reserve Funds” means a portion of the Loan Amount equal to the sum of
Three Hundred Thousand and 00/100 Dollars ($300,000.00), which shall be made
available to Borrower only for the payment of Interest pursuant to Section 3.2
hereof.
“Leases” means all leases, assignments, sub-leases and other agreements or
arrangements affecting the use or occupancy of all or any portion of the
Property now in effect or hereafter entered into (including all lettings,
subleases, licenses, concessions, tenancies and other occupancy agreements
covering or encumbering all or any portion of the Property), together with any
guarantees, supplements, amendments, modifications, extensions and renewals of
the same.
“Leasing Guidelines” means the leasing guidelines applicable to the Property
attached hereto as Schedule 1.
“Legal Requirements” means (a) all statutes, laws, rules, orders, regulations,
ordinances, judgments, orders, decrees and injunctions of Governmental
Authorities affecting Borrower, the Loan Documents, the Property or any part
thereof, and all Permits and regulations relating thereto, (b) all covenants,
agreements, restrictions and encumbrances contained in any instruments, either
of record or known to Borrower, at any time in force affecting the Property or
any part thereof, (c) terms of any insurance policy maintained by or on behalf
of Borrower, and (d) the organizational documents of Borrower.
“Lien” means any mortgage, deed of trust, deed to secure debt, lien pledge,
easement, restrictive covenant, hypothecation, assignment, security interest,
conditional sale or other title retention agreement, financing lease having
substantially the same economic effect as any of the foregoing, or financing
statement or similar instrument.
“LIT Lease” means that certain Retail Lease, dated September 15, 2017, between
Borrower, as landlord, and Lit Fitness Group, LLC, a California limited
liability company, comprising approximately 2,990 total square feet of floor
area at the Property as more specifically set forth therein.
“Loan Documents” means, collectively, this Agreement and all other documents,
agreements, instruments and certificates now or hereafter evidencing, securing
or delivered to Lender in connection with the Loan, including the documents
listed on Schedule 2 attached hereto,


6
Loan Agreement
Loan Number 201916813
#63074348_v17

--------------------------------------------------------------------------------





as each may be (and each of the defined terms shall refer to such documents as
they may be) amended, restated, or otherwise modified from time to time.
“Loan to Value Ratio” means the percentage, calculated by taking a fraction, the
numerator of which is the outstanding Principal Indebtedness and the denominator
of which is the “as is” fair market value of the Property, as determined on the
basis of an updated and current appraisal of the Property (obtained at the sole
cost and expense of Borrower), which appraisal shall be acceptable to Lender (in
its sole and absolute discretion). Lender’s calculation of the Loan to Value
Ratio, and all component calculations, shall be conclusive and binding on
Borrower absent manifest error.
“Losses” means any actual losses, actual damages, costs, fees, expenses, claims,
suits, judgments, awards, liabilities (including strict liabilities),
obligations, diminutions in value, fines, penalties, charges, costs of
Remediation (whether or not performed voluntarily), amounts paid in settlement,
foreseeable and unforeseeable consequential damages, litigation costs,
reasonable attorneys’ fees, engineers’ fees, environmental consultants’ fees,
and investigation costs (including costs for sampling, testing and analysis of
soil, water, air, building materials, and other materials and substances whether
solid, liquid or gas), of whatever kind or nature, and whether or not incurred
in connection with any judicial or administrative proceedings, actions, claims,
suits, judgments or awards (but specifically excluding punitive damages).
“Management Agreement” means any agreement entered into between Manager and
Borrower pertaining to the management of the Property, as the same may be
amended or otherwise modified from time to time in accordance with Section 5.4.
“Manager” means the Person designated as manager of the Property in the
Management Agreement (if applicable), or any successor or assignee appointed in
accordance with this Agreement.
“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect on, the operations, business, assets, properties, liabilities
(actual or contingent), condition (financial or otherwise) or prospects of the
Borrower, (b) a material impairment of the rights and remedies of the Lender
under any of the Loan Documents, or of the ability of the Borrower to perform
its obligations under any of the Loan Documents to which it is a party; or (c) a
material adverse effect upon the legality, validity, binding effect or
enforceability against the Borrower or the Guarantor of any of the Loan
Documents to which it is a party.
“Material Lease” means any Lease not complying with the Leasing Guidelines,
excluding immaterial deviations from the Leasing Guidelines (i.e., that is not
an Approved Lease).
“Maturity Date” means the Initial Maturity Date, as the same may be extended
pursuant to and in accordance with Section 2.3 hereof.
“Minimum Disbursement Amount” means an amount equal to Ten Thousand and 00/100
Dollars ($10,000.00).


7
Loan Agreement
Loan Number 201916813
#63074348_v17

--------------------------------------------------------------------------------





“Minimum Interest Reserve Account Amount” means an amount equal to One Hundred
Thousand and 00/100 Dollars ($100,000.00).
“Moody’s” means Moody’s Investors Service, Inc.
“Morningstar” means Morningstar Credit Ratings, LLC, a Pennsylvania limited
liability company.
“Net Effective Rent” means, for any particular Lease, the total amount of rent
payable during the term thereof, less the costs incurred by Borrower in
connection with the entering into of such Lease (including, but not limited to,
free rent, Tenant Improvements and Leasing Commissions), discounted to a “net
present value” based upon a market discount rate, with each component of such
calculation as determined by Lender, in its sole and absolute discretion.
“Net Operating Income” means the difference between the Operating Income and the
Operating Expenses.
“Operating Expense Reserve Account” means the Reserve Account into which the
Operating Expense Reserve Funds are deposited.
“Operating Expense Reserve Funds” means a portion of the Loan Amount equal to
the sum of Ninety-Five Thousand and 00/100 Dollars ($95,000.00), which shall be
made available to Borrower only for the payment of Operating Expenses pursuant
to Section 3.3 hereof.
“Operating Expenses” means all cash expenses actually incurred by or charged to
Borrower (appropriately pro-rated for any expenses that, although actually
incurred in a particular period, also relate to other periods), with respect to
the ownership, operation, leasing and management of the Property in the ordinary
course of business, determined in accordance with the Approved Accounting
Method, including, without limitation: (a) Impositions; (b) Premiums; (c)
personal property taxes and other real estate taxes; (d) sales taxes or any tax
on rents; (e) wages, salaries, payroll taxes and employee benefits; (f) costs of
utility services; (g) maintenance, repair and custodial costs; (h) office
supplies, other administrative expenses and professional fees; (i) costs of
advertising and marketing for the Property; (j) costs of telephone service; (k)
costs of garbage removal; (l) an allowance for income items that are determined
to be uncollectible; (m) any compensation, fees or reimbursements paid to the
property or asset manager of the Property pursuant to and in accordance with the
Management Agreement; and (n) Two Thousand and 00/100 Dollars ($2,000.00) per
month paid to Cadence Capital Investments LLC for accounting and administrative
purposes. Notwithstanding the foregoing, Operating Expenses specifically exclude
(1) costs of tenant improvements, (2) capital expenditures, (3) depreciation,
(4) income taxes, (5) payments made towards Debt Service and all costs and
expenses incurred in connection with the making and ongoing servicing of the
Loan, (6) costs of Restoration following a Casualty or a Taking, (7) funds
disbursed from any Reserve Account, and (8) any other non-cash items.
“Operating Income” means all gross cash income, revenues and consideration
received or paid to or for the account or benefit of any Borrower resulting from
or attributable to the operation or leasing of the Property determined in
accordance with the Approved Accounting Method,


8
Loan Agreement
Loan Number 201916813
#63074348_v17

--------------------------------------------------------------------------------





including, without limitation: (a) the Rents (from tenants, assignees,
subtenants, or parties to walkway agreements); (b) amounts (to the extent
included in Operating Expenses) payable by tenants to any Borrower on account of
maintenance or service charges, taxes, assessments, utilities and maintenance of
the Property; (c) rents and receipts from health clubs, restaurants, licenses,
concessions, vending machines, laundry machines and similar items located at or
operated from the Property (d) interest income; (e) proceeds of business
interruption insurance; and (f) security deposits applied to the payment of
rent.
“Origination Fee” means an amount equal to One Hundred Thirty-Nine Thousand Four
Hundred Forty and 00/100 Dollars ($139,440.00)(i.e., one per cent (1.00%) of the
Loan Amount).
“Performance Deadline” means the date that is sixty (60) days from the Closing
Date.
“Performance Threshold” shall mean both: (a) the extension (subsequent to the
Closing Date) of each of the Outside Delivery Dates (as such terms are
respectively defined in each of the LIT Lease and the Currying Flavors Lease),
under both the LIT Lease and the Currying Flavors Lease, to a date that is not
later than fourteen (14) months from the Closing Date (i.e., a maximum period of
sixty (60) days from the Closing Date plus twelve (12) months); and (b) the
delivery to Lender of satisfactory tenant estoppels from each of the tenants
under both the LIT Lease and the Currying Flavors Lease confirming, among other
things, the aforementioned extension of the Outside Delivery Dates.
“Permitted Encumbrances” means, with respect to the Property, collectively, (a)
the Lien created by the Loan Documents, (b) all Liens and other matters
disclosed in the title insurance policy insuring the Security Instrument, or any
part thereof which have been approved by Lender, (c) Liens, if any, for
Impositions imposed by any Governmental Authority not yet due or delinquent, (d)
such governmental, public utility and private restrictions, covenants,
reservations, easements, licenses or other agreements that are of public record
and that may be granted by Borrower after the Closing Date and which do not have
a Material Adverse Effect, or which are approved by Lender in writing, (e)
intentionally deleted, and (f) any workers’, mechanics or similar Liens on the
Property provided any such Lien is discharged or bonded in accordance with the
Loan Documents.
“Person” means any individual, corporation, limited liability company,
partnership, joint venture, estate, trust, unincorporated association, or any
other entity, any Governmental Authority, and any fiduciary acting in such
capacity on behalf of any of the foregoing.
“Premiums” means insurance premiums payable for insurance carried on or with
respect to the Property.
“Principal Indebtedness” means the principal amount of the entire Loan
outstanding as the same may be increased or decreased, as a result of prepayment
or otherwise, from time to time.
“Rating Agencies” means each of S&P, Moody’s, Fitch and Morningstar or any other
nationally recognized statistical rating agency which has assigned a rating to
the Securities.


9
Loan Agreement
Loan Number 201916813
#63074348_v17

--------------------------------------------------------------------------------





“Release” with respect to any Hazardous Substance includes but is not limited to
any presence, release, deposit, discharge, emission, leaking, leaching,
spilling, seeping, migrating, injecting, pumping, pouring, emptying, escaping,
dumping, disposing or other movement of Hazardous Substances.
“REMIC” means a “real estate mortgage investment conduit”, within the meaning of
Section 860D of the Code (or any successor statute) or any substantially similar
vehicle for the holding of real estate indebtedness without the incurrence of
taxation.
“Remediation” includes but is not limited to any activity to (a) clean up,
detoxify, decontaminate, disinfect, contain, treat, remove, respond to, correct,
dispose of, transport, or otherwise remediate, prevent, cure or mitigate any
Release of any Hazardous Substance; any action to comply with any Environmental
Laws or with any permits issued pursuant thereto; or (b) inspect, investigate,
study, monitor, assess, audit, sample, test, or evaluate any actual, potential
or threatened Release of Hazardous Substances.
“Replacement Costs” means the cost for any and all replacement site and building
components, including, but not limited to, the roof and heating, ventilation,
and air condition (HVAC) systems at the Property.
“Replacement Costs Reserve Account” means the account held by Lender into which
the Replacements Costs Reserve Funds shall be deposited pursuant to this
Agreement.
“Replacement Costs Reserve Funds” means an amount equal to the greater of $0.10
per gross square foot annually, but prorated monthly, which Borrower shall
deposit in the Replacement Costs Reserve Account on a monthly basis commencing
on the occurrence of Property Stabilization and continuing each month subsequent
thereto, which shall be applied toward payment of Replacement Costs in
accordance with the provisions of Section 3.6 hereof.
“Reserve Account Funds” means any or all of the funds deposited in the Reserve
Accounts.
“Reserve Funds” means, collectively, the Capital Expenditures Reserve Funds, the
Interest Reserve Funds, the Operating Expense Reserve Funds, the Tenant
Improvements/Leasing Commissions Reserve Funds and the Replacement Costs Reserve
Funds.
“Responsible Officer” means with respect to any Person, the chairman of the
board, president, chief operating officer, chief financial officer, treasurer,
vice president-finance, member or manager of such Person, on behalf of such
Person and not individually.
“Restricted Account” shall mean the account established or to be established
pursuant to the terms of the Deposit Account Control Agreement, including all
replacements or substitutions therefor.
“Rothacker Guarantor” means William R. Rothacker, an individual.
“S&P” means Standard & Poor’s Ratings Group, a division of the McGraw-Hill
Companies.


10
Loan Agreement
Loan Number 201916813
#63074348_v17

--------------------------------------------------------------------------------





“Second Extension Fee” means an amount equal to Sixty-Nine Thousand Seven
Hundred Twenty and 00/100 Dollars ($69,720.00)(i.e., one-half of one per cent
(0.50%) of the Loan Amount).
“Securities Act” means the Securities Act of 1933, as the same shall be amended
from time to time.
“Soft Cost Capital Expenditures” means the “soft costs” incurred by Borrower in
connection with capital improvements to the Property as set forth in the
Approved Capital Expenditures Budget.
“Soft Cost Reserve Funds” means a portion of the Loan Amount equal to the sum of
Six Hundred Thirty-Six Thousand and 00/100 Dollars ($636,000.00), which shall be
made available to Borrower only for the payment of Soft Cost Capital
Expenditures pursuant to Section 3.4 hereof.
“SRT Guarantor” means Strategic Realty Trust, Inc., a Maryland corporation.


“SRT Guarantor Compliance Certificate” means a compliance certificate
substantially in the form of Exhibit A-2 annexed hereto, signed by a Responsible
Officer of the SRT Guarantor.
“Stabilization Threshold” means (a) the Property achieving a Debt Yield Ratio of
not less than eight and one-half per cent (8.5%) for a trailing period of two
(2) consecutive calendar quarters, and (b) not less than ninety per cent (90%)
of the Property being leased on the basis of the most recent rent roll for the
Property and executed Leases (approved by Lender if and as required hereunder)
with the tenants in possession and having commenced paying rent, in each case as
determined by Lender in its sole, but reasonable discretion, upon the written
request of Borrower or as and when otherwise required to be determined pursuant
to and in accordance with the terms, provisions, covenants and conditions of
this Agreement.
“State” shall mean the state where the Property is located.


“Tenant Improvements” means alterations to the Improvements undertaken by
Borrower with respect to a Lease in order to demise or improve the space demised
thereunder (including, but not limited to, changes into the walls, floors,
ceilings and lighting of such space).
“Tenant Improvements/Leasing Commissions Reserve Account” means the Reserve
Account into which all or any portion of the Tenant Improvements/Leasing
Commission Reserves Funds are deposited.
“Tenant Improvements/Leasing Commissions Reserve Funds” means a portion of the
Loan Amount equal to the sum of Two Million Thirty-Seven Thousand and 00/100
Dollars ($2,037,000.00), and which shall be made available to Borrower only for
the payment of Tenant Improvements and Approved Leasing Expenses pursuant to
Section 3.5 hereof.
“Title Company” means First American Title Insurance Company.
“Title Policy” means the title insurance policy issued on the Closing Date by
the Title Company in favor of Lender insuring the Lien of the Security
Instrument.


11
Loan Agreement
Loan Number 201916813
#63074348_v17

--------------------------------------------------------------------------------





“Transfer” means (a) any conveyance, transfer, sale, assignment, equity pledge
or Lien, whether by operation of law or otherwise, of, on or affecting (i) all
or any portion of the Property, or (ii) any direct or indirect legal ownership
interest in Borrower, and (b) any change in Control of the day to day operations
of Borrower and the Property (including, but not limited to, any transfer of any
direct or indirect legal economic and/or ownership interest in Borrower that
results in: (i) the Rothacker Guarantor owning less than a fifty percent (50%)
direct or indirect profits interest in Borrower and/or not having management
Control of the day to day operations of Borrower and the Property); or (ii) the
SRT Guarantor owning less than a 97.9% direct or indirect ownership interest in
the Borrower.
“Trust” means the REMIC (or other transferee pursuant to a Securitization, as to
which interests are conveyed to one or more Investors) that holds the Loan.
Section 1.1.    Location of Additional Defined Terms.
Defined Term    Location
“Additional Equity Funds”    Section 5.14(b)
“Agreement”    First Paragraph
“Approved Annual Budget”    Section 5.5(a)(iii)
“Approved Capital Expenditures Budget”    Section 5.5(a)(iii)
“Assignee”    Section 10.2
“Assignment of Leases”    Schedule 2
“Borrower”    First Paragraph
“Cash Collateral Account”    Section 3.7(c)
“Cash Management Protocols”    Section 3.7(d)
“Casualty Retainage”    Section 7.8(b)
“Casualty”    Section 7.5(a)
“Closing Date”    First Paragraph
“Condemnation Proceeds”    Section 7.5(a)
“Contracts”    The Security Instrument
“Default Rate”    The Note
“Disbursement Certification”     Section 3.8(b)
“Environmental Lien”    Section 9.2
“Equipment”    The Security Instrument
“ERISA Affiliate”    Section 4.7
“Event of Default”    Section 8.1
“Guaranty of Recourse Obligations”    Schedule 2
“Holdback Reserve Funds”    Section 5.14(b)
“Improvements”    The Security Instrument
“Initial Maturity Date”    The Note
“Insolvency Action”    Section 8.1(h)
“Insurance Proceeds”    Section 7.5(a)
“Interest Rate”    The Note
“Interest Reserve Replenishment Funds”    Section 3.2(c)


12
Loan Agreement
Loan Number 201916813
#63074348_v17

--------------------------------------------------------------------------------





“Interest Reserve Replenishment Guaranty”    Schedule 2
“Inventory”    The Security Instrument
“Investor”    Section 10.1
“Land”    The Security Instrument
“Lender”    First Paragraph
“Liabilities”    Section 10.2
“Loan”    Recitals
“Loan Amount”    Recitals
“Material Alterations”    Section 5.2
“Material Lease”    Section 5.6(a)
“Net Restoration Proceeds”    Section 7.5(a)
“Net Worth and Liquidity Requirements”    Section 5.13
“Note”    Schedule 2
“Participant Register”    Section 10.6
“Permits”    The Security Instrument
“Permitted Indebtedness”     Exhibit E
“Permitted Transfer”    Section 6.1(a)
“Property”    The Security Instrument
“Register”    Section 10.5
“Registered Lender”    Section 10.5
“Registrar”    Section 10.5
“Rents”    The Security Instrument
“Reserve Account” and “Reserve Accounts”    Section 3.1(a)
“Restoration Proceeds Threshold”    Section 7.5(a)
“Restoration Proceeds”    Section 7.5(a)
“Restoration”    Section 7.6
“Restricted Account”    Section 3.7(c)
“Rothacker Guaranty of Recourse Obligations”    Schedule 2
“Securities”    Section 10.1
“Securitization”    Section 10.1
“Security Instrument”    Schedule 2
“Servicer”    Section 10.3
“Servicing Agreement”    Section 10.3
“Single-Purpose Entity”    Exhibit E
“SRT Guaranty of Recourse Obligations”    Schedule 2
“Successor Borrower”    Section 12.1(e)
“Taking”    Section 7.5(a)
“Tax and Insurance Monthly Installment”    Section 3.3(d)
“Tax And Insurance Reserve Account”    Section 3.3(d)
“UCC”    The Security Instrument
Section 1.2.    Principles of Construction. All references to sections and
schedules are to sections and schedules in or to this Agreement unless otherwise
specified. All uses of the word “including” shall mean “including, without
limitation” unless the context shall indicate otherwise. Unless otherwise
specified, the words “hereof,” “herein” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular


13
Loan Agreement
Loan Number 201916813
#63074348_v17

--------------------------------------------------------------------------------





provision of this Agreement. Unless otherwise specified, all meanings attributed
to defined terms herein shall be equally applicable to both the singular and
plural forms of the terms so defined.
ARTICLE 2    
THE LOAN
Section 2.1.    The Loan.
(a)    Initial Advance. On the Closing Date, Borrower shall receive an initial
advance of the Loan Amount in an amount equal to the Initial Advance. The
remaining (unfunded) portion of the Loan Amount shall be made available to
Borrower pursuant to the terms, provisions, covenants and conditions of Section
2.1(b) and/or Article 3, as applicable. No amounts borrowed under this Section
2.1(a) and and/or Article 3 and repaid may be re-borrowed.
(b)    Mandatory Advance. On November 1, 2020, provided an Event of Default does
not exist (unless waived by Lender, in its sole and absolute discretion), the
then unfunded portion of the Hard Cost Reserve Funds and the Tenant
Improvements/Leasing Commissions Reserve Funds shall be deposited in the Capital
Expenditures Reserve Account and/or the Tenant Improvements/Leasing Commissions
Reserve Account, as the case may be, and thereafter applied and disbursed toward
the payment of Hard Cost Capital Expenditures and/or Approved Leasing Expenses,
pursuant to and in accordance with the terms, provisions, covenants and
conditions of Section 3.4(b) hereof and Section 3.5(b) hereof, as the case may
be. All amounts so advanced under this Section 2.1(b) shall earn interest from
and after the date so advanced and deposited into the applicable Reserve
Account, and no amounts borrowed under this Section 2.1(b) and/or Article 3 and
repaid may be re-borrowed.
(c)    Borrower’s obligation to pay the Indebtedness is evidenced by this
Agreement and by the Note and secured by the Security Instrument and the other
Loan Documents to the extent provided therein.
Section 2.2.    Interest Rate; Payments; Prepayment.
(a)    Interest Rate; Payments. The Indebtedness shall accrue interest at the
rates and in the manner set forth in the Note. Borrower shall make payments of
principal and interest at the times and in the manner set forth in the Note.
(b)    Prepayment. Borrower shall not be permitted at any time to prepay all or
any part of the Loan except as expressly provided in the Note.
Section 2.3.    Extension Option. The Borrower may request that Lender extend
the Initial Maturity Date pursuant to and in accordance with the terms,
provisions covenants and conditions of (and in the manner set forth in) Section
2(c) of the Note.
Section 2.4.    Origination Fee; Exit Fee.
(a)    On the Closing Date, Borrower shall pay the Origination Fee to Lender.


14
Loan Agreement
Loan Number 201916813
#63074348_v17

--------------------------------------------------------------------------------





(b)    On the Maturity Date (or sooner repayment or acceleration of the Loan),
Borrower shall pay the Exit Fee to Lender.
ARTICLE 3    
RESERVE ACCOUNTS;
RESTRICTED ACCOUNT; CASH COLLATERAL ACCOUNT


Section 3.1.    Reserve Accounts Generally.
(a)    Establishment. On the Closing Date, the Interest Reserve Funds, the
Operating Expense Reserve Funds and the Soft Cost Reserve Funds shall be
deposited with Lender into the Interest Reserve Account, the Operating Expense
Reserve Account and the Capital Expenditures Reserve Account, as the case may
be. On the date specified in Section 2.1(b) hereof, provided an Event of Default
does not exist (unless waived by Lender, in its sole and absolute discretion),
the then unfunded portion of the Hard Cost Reserve Funds and the Tenant
Improvements/Leasing Commissions Reserve Funds shall be deposited in the Capital
Expenditures Reserve Account and/or the Tenant Improvements/Leasing Commissions
Reserve Account, as the case may be. Each of the reserve accounts referred to in
this Article 3 (including the Tax And Insurance Reserve Account, the Replacement
Costs Reserve Account and the Excess Cash Flow Account referred to below) is
established with or for the benefit of Lender for the purpose of holding the
funds deposited therein pursuant to the terms, provisions, covenants and
conditions of this Agreement and is individually referred to herein as a
“Reserve Account” and collectively as the “Reserve Accounts.” Each Reserve
Account shall be a custodial account established by and with Lender and shall
not constitute a trust fund. At Lender’s option, funds deposited into a Reserve
Account may be commingled with other money held by Lender or its servicer.
Borrower acknowledges and agrees that funds in the Reserve Accounts are subject
to the sole dominion, control and discretion of Lender, its authorized agents or
designees, subject to the terms hereof and that the funds therein shall not earn
interest. Borrower shall not have the right to make any withdrawals from any
Reserve Account except pursuant to and in accordance with the terms, provisions,
covenants and conditions of this Agreement.
(b)    Disbursements of Reserve Account Funds. Any unfunded Reserve Funds and/or
any Reserve Account Funds then on deposit in the Reserve Accounts shall be
disbursed to Borrower for the respective purposes set forth in, and otherwise
pursuant to and in accordance with the terms, provisions, covenants and
conditions of, this Article 3.
(c)    Processing Fee. Lender shall be entitled to a processing fee not to
exceed Five Hundred and 00/100 Dollars ($500.00) per request for each
disbursement of Capital Expenditures Reserve Funds, which Lender may deduct from
the Capital Expenditures Reserve Account at the time of the applicable
disbursement.
(d)    Application upon Event of Default. Notwithstanding anything to the
contrary contained herein, upon the occurrence and during the continuance of an
Event of Default, (i) any amounts deposited into and/or remaining in any Reserve
Account may be withdrawn by Lender and thereafter applied by Lender in any
manner towards the Indebtedness (and/or the Operating


15
Loan Agreement
Loan Number 201916813
#63074348_v17

--------------------------------------------------------------------------------





Expenses) as Lender may elect in Lender’s discretion, and (ii) Borrower shall
thereafter have no further right in respect of the Reserve Accounts so utilized.
Section 3.2.    Interest Reserve Funds.
(a)    The Interest Reserve Funds shall be used for the payment, pursuant to
Section 3.2(b) below, of the monthly installments of Interest due on a Payment
Date.
(b)     On each Payment Date, the Interest Reserve Funds shall, if Borrower has
furnished Lender with a Draw Request no less than five (5) Business Days prior
to such Payment Date, be used by Lender to pay all or a portion of the monthly
installment of Interest due on such Payment Date, provided that at such time the
applicable Disbursement Conditions have been satisfied, and provided further,
that if Borrower has not furnished Lender with a Draw Request, as aforesaid, the
Interest Reserve Funds may, at Lender’s sole option, nonetheless still be used
by Lender to pay all or a portion of the monthly installment of Interest due on
such Payment Date. In addition, if there are no Interest Reserve Funds then
available therefor, at Lender’s sole option, Lender may then make such
disbursement from the then available Operating Expense Reserve Funds, if any.
(c)    If and when (from time-to-time and each time) the funds in the Interest
Reserve Account fall below the Minimum Interest Reserve Account Amount: (i)
Borrower shall replenish the funds in the Interest Reserve Account by promptly
depositing with Lender an amount equal to the sum necessary to cause the funds
in the Interest Reserve Account to equal Three Hundred Thousand and 00/100
Dollars ($300,000.00) (the “Interest Reserve Replenishment Funds”); and (ii) the
Interest Reserve Funds shall not be made available to Borrower unless and until
the Interest Reserve Replenishment Funds have been so deposited with Lender, as
aforesaid.
Section 3.3.    Operating Expense Reserve Funds; Tax and Insurance Monthly
Installment.
(a)    The Operating Expense Reserve Funds shall be used for the payment,
pursuant to Section 3.3(b) below, of the Operating Expenses.
(b)    Within ten (10) Business Days after each Payment Date, the Operating
Expense Reserve Funds shall, if Borrower has furnished Lender with a Draw
Request no less than five (5) Business Days prior to such Payment Date, be used
by Lender (subject to Section 3.3(c) below) to pay to Borrower all or a portion
of the estimated Operating Expenses for the month following such Payment Date,
provided that at such time the applicable Disbursement Conditions have been
satisfied.
(c)    Borrower shall deliver to Lender, within thirty (30) days of the end of
each quarter, a Reconciliation Statement for the prior quarter. After review of
the Reconciliation Statement by Lender, Borrower shall, if requested by Lender,
also deliver to Lender copies of the applicable invoices and bills for any such
Operating Expenses for which disbursements have been made for the prior three
(3) month period. In the event that the Reconciliation Statement shows that
actual Operating Expenses incurred for the prior three (3) month period were
less than the amount of the


16
Loan Agreement
Loan Number 201916813
#63074348_v17

--------------------------------------------------------------------------------





Lender’s disbursement to Borrower of the Operating Expense Reserve Funds for
such prior three (3) month period (i.e., the amount disbursed by Lender to
Borrower for such prior three (3) month period was more than what was actually
required), such excess shall be deducted from the amount to be disbursed from
the Operating Expense Reserve Funds for the calendar month following such three
(3) month period (and furthermore, in the event that the Reconciliation
Statement also shows that Interest actually accrued on the Loan for the prior
three (3) month period was more than the amount of the Lender’s disbursement of
the Interest Reserve Funds for such prior three (3) month period (i.e., the
amount disbursed by Lender for such prior to three (3) month period was less
than what was actually required), either (1) such deficiency shall be deducted
by Lender from the then available Interest Reserve Funds; or (2) if Interest
Reserve Funds are not then available, Borrower shall pay the same on the next
Payment Date).
(d)    On each Payment Date, one-twelfth (1/12th) of the annual amount of (A)
Impositions, and (B) Premiums (collectively, the “Tax and Insurance Monthly
Installment”) shall be deposited by Borrower into a custodial account
established with Lender (the “Tax And Insurance Reserve Account”). The initial
amount of the Tax and Insurance Monthly Installment as of the Closing Date is
equal to Fifteen Thousand Three Hundred Ten and 61/100 Dollars ($15,310.61), and
the initial amount of the total funds on deposit in the Tax and Insurance
Reserve Account as of the Closing Date is equal to Forty Four Thousand Nine
Hundred Ninety Nine and 36/100 Dollars ($44,999.36). Lender may re-calculate the
foregoing initial amount of the Tax and Insurance Monthly Installment from time
to time in order to assure that funds are reserved in sufficient amounts to
enable the payment of Impositions and Premiums thirty (30) days prior to their
respective due dates, and if such amounts for the then current Fiscal Year or
payment period are not ascertainable by Lender at the time a Tax and Insurance
Monthly Installment is required to be made, the amount of the Tax and Insurance
Monthly Installment shall be Lender’s reasonable estimate based on one-twelfth
(1/12th) of the aggregate Impositions and Premiums for the prior Fiscal Year or
payment period, with adjustments reasonably determined by Lender. Provided an
Event of Default does not then exist, Lender shall make payments of Impositions
and Premiums out of the Tax and Insurance Reserve Account before the same shall
be due and payable or otherwise delinquent to the extent that there are funds
then available in the Tax and Insurance Reserve Account and Lender has received
appropriate documentation from Borrower in order to establish the amount(s) due
and the due date(s) for the payment of the same at least thirty (30) days prior
to the respective due date(s).
(e)    Notwithstanding Section 3.3(d) above, the Tax and Insurance Monthly
Installment due on each Payment Date shall, provided the Operating Income is
insufficient for Borrower to pay the same, be paid out of the Operating Expense
Reserve Funds (rather than by Borrower), but only to the extent such funds are
available.
Section 3.4.    Capital Expenditures Reserve Funds.
(a)    The Soft Cost Reserve Funds shall be used for the payment of Soft Cost
Capital Expenditures, and the Hard Cost Reserve Funds shall be used for the
payment of Hard Cost Capital Expenditures, in each case pursuant to Section
3.4(b) below.
(b)    Borrower shall be entitled to receive disbursements from Lender from time
to time during the term of the Loan of the Soft Cost Reserve Funds to pay for
Soft Cost Capital


17
Loan Agreement
Loan Number 201916813
#63074348_v17

--------------------------------------------------------------------------------





Expenditures, and the Hard Cost Reserve Funds to pay for Hard Cost Capital
Expenditures, provided that at such time the applicable Disbursement Conditions
have been satisfied, and provided, further, that in each case, Borrower's Draw
Request for such disbursement must be received by Lender at least ten (10)
Business Days prior to the requested disbursement date for the payment thereof.
(c)    In furtherance of the foregoing, it is the intention of Borrower and
Lender that: (i) disbursements for Capital Expenditures shall be made either to
Borrower as reimbursements for the prior payment of the same, or as a direct
payment to the contractor or vendor performing the Capital Expenditures for
which such disbursements are being made; (ii) neither the Capital Expenditures
Reserve Funds (nor any funds in any other Reserve Account) shall be made
available or otherwise disbursed hereunder for payment of any construction
management or similar fees payable to the Manager under the Management
Agreement; and (iii) Borrower shall submit no more than one (1) request for
disbursement of Capital Expenditures Reserve Funds every thirty (30) calendar
days (it being the intention of the parties that at no point shall such requests
occur more than once during each calendar month).
(d)    Borrower shall complete any and all of the Capital Expenditures in a
timely manner and free and clear of any mechanic’s liens, materialmen’s liens
and equitable liens or any other Liens, and otherwise in accordance with
applicable Legal Requirements. In connection therewith, if required by Lender at
the time of any disbursement (but also on no less than a semi-annual basis until
the Capital Expenditures contemplated by the Approved Capital Expenditures
Budget have been completed), Lender shall have received, at the cost and expense
of Borrower, a “date-down” endorsement to Lender’s title insurance policy
showing no new exceptions (other than those approved by Lender) and reciting the
increased policy coverage amount based upon the latest disbursement of the
Capital Expenditures Reserve Funds.
Section 3.5.    Tenant Improvements/Leasing Commissions Reserve Funds.
(a)    The Tenant Improvements/Leasing Commissions Reserve Funds shall be used
for the payment, pursuant to Section 3.5(b) below, of the Approved Leasing
Expenses.
(b)    Borrower shall be entitled to receive disbursement of the Tenant
Improvements/Leasing Commissions Reserve Funds from Lender from time to time
during the term of the Loan to pay for Approved Leasing Expenses, provided that
at such time the applicable Disbursement Conditions have been satisfied, and
provided, further, that in each case, Borrower's Draw Request for such
disbursement must be received by Lender at least ten (10) Business Days prior to
the requested disbursement date for the payment of any such Approved Leasing
Expenses.
(c)    In furtherance of the foregoing, it is the intention of Borrower and
Lender that: (i) disbursements for Approved Leasing Expenses shall be made
either to Borrower for the prior or future payment of the same, or as a direct
payment to the vendor or contractor performing the Tenant Improvements or
otherwise entitled to payment of the Approved Leasing Expenses for which such
disbursements are being made; (ii) neither the Tenant Improvements/Leasing
Commissions Reserve Funds (nor any funds in any other Reserve Account) shall be
made available or otherwise disbursed hereunder for payment of any construction
management or similar fees payable to the Manager under the Management
Agreement; and (iii) Borrower shall submit no more


18
Loan Agreement
Loan Number 201916813
#63074348_v17

--------------------------------------------------------------------------------





than one (1) request for disbursement of Tenant Improvements/Leasing Commissions
Reserve Funds every thirty (30) calendar days (it being the intention of the
parties that at no point shall such requests occur more than once during each
calendar month).
(d)    Borrower shall complete any and all of the Tenant Improvements in a
timely manner and free and clear of any mechanic’s liens, materialmen’s liens
and equitable liens or any other Liens, and otherwise in accordance with the
applicable legal requirements. In connection therewith, if required by Lender at
the time of any disbursement (but also on no less than a semi-annual basis until
the Tenant Improvements have been completed), Lender shall have received, at the
cost and expense of Borrower, a “date-down” endorsement to Lender’s title
insurance policy showing no new exceptions (other than those approved by Lender)
and reciting the increased policy coverage amount based upon the latest
disbursement of the Tenant Improvements/Leasing Commissions Reserve Funds.
Section 3.6.    Replacement Costs Reserve Account.
(a)    Upon the occurrence of Stabilization Threshold, Borrower shall establish
the Replacement Costs Reserve Account with Lender into which Borrower shall
thereafter deposit the Replacement Costs Reserve Funds on a monthly basis, which
Replacement Costs Reserve Funds shall be used for the payment, pursuant to
Section 3.6(b) below, of future Replacement Costs at the Property.
(b)    Borrower shall be entitled to receive disbursement of the Replacement
Costs Reserve Funds from Lender (which Lender agrees to disburse in accordance
with this Agreement) from time to time during the term of the Loan to pay for
Replacement Costs at the Property, provided that at such time the applicable
Disbursement Conditions have been satisfied, and provided, further, that in each
case, Borrower's Draw Request for such disbursement must be received by Lender
at least ten (10) Business Days prior to the requested disbursement date for the
payment of any such Replacement Costs.
(c)    In furtherance of the foregoing, it is the intention of Borrower and
Lender that Borrower shall submit no more than one (1) request for disbursement
of funds from the Replacement Costs Reserve Account every thirty (30) calendar
days (it being the intention of the parties that at no point shall such requests
occur more than once during each calendar month).
Section 3.7.    Deposit Account; Excess Cash Flow Account.
(a)    On or before the Closing Date, Borrower shall establish the Deposit
Account with the Account Bank pursuant to the Deposit Account Control Agreement,
whereby Borrower agrees to cause the Operating Income to be paid to and
deposited into the Deposit Account.
(b)    The Deposit Account shall be in the name of Borrower for the sole and
exclusive benefit of Lender. Borrower acknowledges and agrees that: (i) the
Deposit Account is subject to the sole and absolute dominion, control and
discretion of Lender; (ii) Borrower shall not have any right of withdrawal or
control with respect to the Deposit Account or disbursements therefrom (except
pursuant to and in accordance with the terms, provisions, covenants and
conditions


19
Loan Agreement
Loan Number 201916813
#63074348_v17

--------------------------------------------------------------------------------





of this Agreement and the Deposit Account Control Agreement); and (iii) any
Rents or other Operating Income from the Property received by Borrower or
Manager prior to deposit in the Deposit Account shall: (1) be deemed to be
Property and shall be held in trust for the benefit, and as the property, of
Lender, (2) not be commingled with any other funds or property of Borrower or
Manager, and (3) be deposited in the Deposit Account within three (3) Business
Days of receipt.
(c)    Borrower shall simultaneously with the establishment of the Deposit
Account Control Agreement (and from time-to-time thereafter) send an irrevocable
instruction letter signed by Borrower (and/or Manager, if any), in the form
annexed as Exhibit F (a “Tenant Direction Letter”), to each tenant then or
thereafter at the Property, simultaneously with the execution and delivery of
the Lease for each tenant at the Property, the purpose of which Tenant Direction
Letter is to instruct each tenant at the Property to send all Rents directly to
the Deposit Account or, if paying by check, to the lockbox address specified in
the Deposit Account Control Agreement. Without the prior written consent of
Lender, neither Borrower nor Manager shall (i) terminate, amend, revoke or
modify any Tenant Direction Letter in any manner whatsoever, or (ii) direct or
cause any tenant to pay any amount in any manner other than as provided in the
related Tenant Direction Letter.
(d)    On each day of each calendar month following the establishment of the
Deposit Account, as aforesaid and until the occurrence of the Stabilization
Threshold, the Account Bank shall (as long as no Event of Default shall have
occurred and be continuing), from and to the extent of the Operating Income
deposited in the Deposit Account, transfer all amounts then on deposit in the
Deposit Account (in excess of the minimum balance) to an account designated by
Borrower (the “Operating Account”) as set forth in the Deposit Account Control
Agreement. Borrower shall use such funds deposited by the Account Bank into the
Operating Account, as aforesaid, to: (i) pay the Debt Service then due and
payable; (ii) pay the Operating Expenses (including any Tax and Insurance
Monthly Installment, as well as Replacement Costs, if applicable) then due and
payable; (iii) on or before the twentieth (20th) day of each calendar month,
remit the remaining Net Operating Income for the immediately preceding calendar
month, if any, to Lender by wire transfer of immediately available Federal
funds, which shall be held by Lender in the Excess Cash Flow Account as
additional collateral for the Indebtedness; and (iv) furnish Lender, if and as
required by Lender, a quarterly reconciliation statement (the “Reconciliation
Statement”), in form, scope and substance acceptable to Lender, acting
reasonably, showing the Operating Income, the Operating Expenses, the Debt
Service paid and the Replacement Costs deposited into the Replacement Costs
Reserve Account, as well as the Net Operating Income, for such immediately
preceding calendar quarter (the aforementioned obligations of Borrower as set
forth in the immediately preceding sub-paragraphs (i), (ii), (iii) and (iv),
inclusive, together with the obligations of Borrower regarding the Tenant
Direction Letters as set forth in Section 3.7(c) hereof, collectively, the “Cash
Management Protocols”).
(e)    Upon the initial occurrence (or any subsequent occurrence following any
reimplementation of the Cash Management Protocols pursuant to and in accordance
with Section 3.7(f) hereof) of the Stabilization Threshold: (i) the Account Bank
shall (as long as no Event of Default shall have occurred and is continuing),
from and to the extent of the Operating Income deposited in the Deposit Account,
transfer all amounts then on deposit in the Deposit Account (in excess of the
minimum balance) to the Operating Account as set forth in the Deposit Account
Control


20
Loan Agreement
Loan Number 201916813
#63074348_v17

--------------------------------------------------------------------------------





Agreement; and (ii) Borrower shall use such funds deposited by the Account Bank
into the Operating Account, as aforesaid, to: (A) pay the Debt Service then due
and payable; and (B) pay the Operating Expenses (including any Replacement
Costs, if applicable) then due and payable, provided, however, the Borrower
shall no longer be required to remit the remaining Net Operating Income to the
Excess Cash Flow Account pursuant to and in accordance with Section 3.7(d)
hereof, and any and all funds in the Excess Cash Flow Account at such time shall
(provided an Event of Default has not previously occurred, and provided,
further, that each of the applicable Reserve Accounts shall have sufficient
funds therein at such time (as determined by Lender) in order to pay the items
and expenses for which each such Reserve Account has been established) be
refunded to Borrower.
(f)    In furtherance of the foregoing provisions of Section 3.7(e) hereof, in
the event that, at any time subsequent to the initial (or any subsequent)
occurrence of the Stabilization Threshold, the Stabilization Threshold shall not
be satisfied on the applicable date of measurement, the Cash Management
Protocols shall be re-implemented and continue thereafter until the next
occurrence of the Stabilization Threshold.
(g)    Upon the occurrence and during the continuance of an Event of Default (i)
the Account Bank shall no longer transfer all amounts then on deposit in the
Deposit Account (in excess of the minimum balance) to the Operating Account;
(ii) any and all funds then or thereafter on deposit in the Deposit Account
shall be disbursed by the Account Bank to a separate Lender-controlled Reserve
Account in accordance with Lender’s instructions; and (iii) such funds may be
thereafter applied by Lender to amounts owing in connection with the Loan and
for the payment of Operating Expenses, in such order of priority as Lender shall
determine in Lender’s sole and absolute discretion.
(h)    Borrower hereby grants to the Lender (and shall at all times maintain in
favor of Lender) a continuing, perfected, first-priority Lien and security
interest in and to the Deposit Account, the Excess Cash Flow Account, the
separate Lender-controlled Reserve Account referred to in Section 3.7(g) hereof
and any and all funds now or hereafter deposited therein at any time, the
proceeds thereof and any interest and/or accruals thereon, to further secure the
Indebtedness and all obligations now or hereafter owing by Borrower to Lender
under the Loan Documents.
Section 3.8.    Minimum Disbursement Amount; Waiver of Minor Non-Compliance;
Reallocations Among Reserves.
(a)    Each disbursement request by Borrower of any of the Capital Expenditures
Reserve Funds (except for the final disbursement thereof), shall, if required by
Lender, be in amounts of not less than the Minimum Disbursement Amount.
(b)    In connection with the funding of a particular Draw Request by Borrower
from time-to-time of any of the of the Capital Expenditure Reserve Funds, Tenant
Improvements/Leasing Commissions Reserve Funds and/or the Replacement Costs
Reserve Funds: (i) Borrower shall submit, for Capital Expenditures, Tenant
Improvements/Leasing Commissions Reserve Funds and/or Replacement Costs, a
completed disbursement certification (the “Disbursement Certification”) in the
form attached hereto as Exhibit G (which shall also include the normal and
customary “Reserve Withdrawal Request Summary” and “Full Draw Package”), and (x)
Lender shall disburse (unless


21
Loan Agreement
Loan Number 201916813
#63074348_v17

--------------------------------------------------------------------------------





a manifest error exists) the amount requested in the Disbursement Certification,
provided that: (1) the amount requested in the Disbursement Certification is
also otherwise in accordance with terms, provisions, covenants and conditions of
this Agreement; and (2) Lender has not advised Borrower in writing that a
previously submitted Disbursement Certification was in error or incomplete; it
being the intention of Borrower and Lender that in such case, Borrower shall
first furnish Lender with such additional information as is reasonably necessary
in order to correct such error or supply such missing information or materials
before any further disbursements are made by Lender in connection with the
submission by Borrower of any pending, new or additional Disbursement
Certifications; (ii) Lender may, at Lender's option, waive non-compliance by
Borrower with one or more of the terms, provisions, covenants and conditions in
this Article 3 applicable thereto, or non-compliance of other non-monetary
terms, provisions, covenants and conditions in this Agreement, in each case for
a period of up to ninety (90) days; and (iii) the existence of a non-monetary
Event of Default (including, but not limited to, the failure of Borrower or
Guarantor to comply with any of the reporting requirements set forth in Section
5.5 hereof), beyond any applicable notice and cure periods and for which Lender
has not previously furnished Borrower with written notice, shall not prohibit
the funding of such Draw Request (it being the intention of the Parties that a
Draw Request shall be funded in such case as long as all of the other applicable
disbursement conditions with respect thereto have been satisfied).
(c)    If, at any time, Borrower shall request that the Reserve Funds for any
category of cost or expense shown in the Approved Capital Expenditures Budget be
reallocated to another category of cost or expense, Lender shall consider such
request on a case-by-case basis for such reallocation in its sole, but
reasonable discretion, provided, however, that under no circumstances shall
Lender be obligated to consider such a request unless Borrower has first
demonstrated to Lender’s satisfaction, in Lender’s sole, but reasonable
discretion, that the Loan continues to remain In Balance (as defined below)
following any such reallocation; and provided, further, that neither the
Interest Reserve Funds nor the Operating Expense Reserve Funds categories are
reduced (unless Lender agrees to such reduction, acting reasonably under the
circumstances at such time). For purposes hereof, the term “In Balance” means
that the total of the available funds (as determined by Lender, in its sole, but
reasonable discretion) for the Capital Expenditures and/or the Approved Leasing
Expenses equals or exceeds the costs therefor, as set forth on the Approved
Capital Expenditures Budget and/or the Approved Annual Budget, as the case may
be, including any contingency reserves shown thereon.
(d)    In connection with the funding of a particular Draw Request by Borrower
from time-to-time of any of the Reserve Funds, Lender may, at Lender's option,
make such disbursement directly to either the particular vendor/contractor or to
Borrower (with proof of payment to thereafter be submitted to Lender prior to
the funding of the next subsequent Draw Request to Borrower).
(e)    For avoidance of doubt with respect to certain disbursements to be made
hereunder, Borrower acknowledges and agrees that disbursements of Interest
Reserve Funds (and other escrow amounts) are based on the actual amounts due and
payable, and that disbursements of Operating Expense Reserve Funds are based on
the Approved Annual Budget, in each case subject to a periodic reconciliation
and adjustment as set forth further in this Agreement.


22
Loan Agreement
Loan Number 201916813
#63074348_v17

--------------------------------------------------------------------------------





Section 3.9.    Interest on Reserve Accounts; Use of Remaining Reserve Funds;
Refund of Remaining Funds.
(a)    Borrower shall not be entitled to any earnings or interest on funds
deposited into the Reserve Accounts (nor shall any of the Remaining Reserve
Funds or any funds in any of the Reserve Accounts be made available or disbursed
to Borrower under any circumstances for any legal expenses incurred in
connection with the closing of the Loan).
(b)    At such time as the Capital Expenditures contemplated by the Approved
Capital Expenditures Budget have been completed, or if subsequent to the
occurrence of the Stabilization Threshold, the Reserve Account Funds then
remaining in the Reserve Accounts will no longer need to be utilized by Borrower
for their intended purposes, upon the prior written request of Borrower, Lender
shall, in either case in response to Borrower’s request, either (i) apply such
Reserve Account Funds towards the reduction of the Principal Indebtedness; or
(ii) disburse such Reserve Account Funds to Borrower.
(c)    Upon full repayment of the Indebtedness, Lender shall also promptly
thereafter refund to Borrower the Reserve Account Funds (if any) remaining in
the Reserve Accounts.
Section 3.10.    Sole Dominion and Control. Borrower acknowledges and agrees
that the Reserve Accounts are subject to the sole dominion, control and
discretion of Lender, its authorized agents or designees, subject to the terms
hereof, and, except as set forth otherwise in the Loan Documents, Borrower shall
have no right of withdrawal or distributions with respect to the funds in any of
the Reserve Accounts.
Section 3.11.    Security Interest. Borrower hereby grants to Lender a first
priority security interest in each of the Reserve Accounts and the funds
deposited therein as additional security for the Indebtedness.
Section 3.12.    Rights on Default. Notwithstanding anything to the contrary in
this Article 3, upon the occurrence of an Event of Default, and for so long as
such Event of Default continues: (a) Lender shall have the right to liquidate
and transfer any amounts then invested in any of the Reserve Accounts (and
utilize any ACH form or forms provided by Borrower to Lender in connection
therewith and also apply any and all such amounts towards the payment of the
Indebtedness in such order and priority as Lender shall determine, in its sole
discretion), or reinvest such amounts in other investments as Lender may
reasonably determine is necessary to perfect or protect any security interest
granted or purported to be granted hereby or pursuant to the other Loan
Documents or to enable Lender to exercise and enforce Lender’s rights and
remedies hereunder or under any other Loan Document with respect to any of the
Reserve Accounts or any funds deposited therein, and (b) Lender shall have all
rights and remedies with respect to the Reserve Accounts, and the funds on
deposit therein, as described in this Agreement and in the Security Instrument,
in addition to all of the rights and remedies available to a secured party under
the UCC, and, notwithstanding anything to the contrary contained in this
Agreement or in the Security Instrument, Lender may apply the amounts in any or
all of such Reserve Accounts, as Lender determines in its sole discretion
including, but not limited to, payment of the Indebtedness.


23
Loan Agreement
Loan Number 201916813
#63074348_v17

--------------------------------------------------------------------------------





Section 3.13.    Financing Statement; Further Assurances. Borrower hereby
authorizes Lender to file, and upon Lender’s request shall execute and deliver
to Lender for filing a financing statement or statements under the UCC in
connection with any of the Reserve Accounts, and the funds on deposit with
respect thereto in the form required to properly perfect Lender’s security
interest therein, if and to the extent that under applicable law a security
interest in any and all of such Reserve Accounts, and any and all such funds on
deposit therein, may be properly perfected by the filing of one or more
financing statements. Borrower agrees that at any time and from time to time, at
the expense of Borrower, Borrower will promptly execute and deliver all further
instruments and documents, and take all further action, that may be necessary or
desirable, or that Lender may request, in order to perfect and protect any
security interest granted or purported to be granted hereby, if and to the
extent that under applicable law a security interest in any and all of such
Reserve Accounts, and any such funds on deposit therein, may be properly
perfected by the filing of one or more financing statements, or to enable Lender
to exercise and enforce its rights and remedies hereunder with respect to any
and all of the Reserve Accounts, or any funds on deposit therein.
Section 3.14.    Borrower’s Obligation Not Affected. The insufficiency of funds
on deposit in the Reserve Accounts shall not absolve Borrower of the obligation
to make any payments, as and when due pursuant to this Agreement and the other
Loan Documents, and such obligations shall be separate and independent, and not
conditioned on any event or circumstance whatsoever.
Section 3.15.    Property Inspections; Draw Requests.
(a)    Lender shall also have the right to inspect the Property up to two (2)
times each Fiscal Year, at reasonable times and upon reasonable prior notice to
Borrower, in order to, among other things, evaluate the condition of the
Property and the progress of any construction or other tenant improvement work
being performed at the Property pursuant to and in accordance with the Approved
Capital Expenditures Budget, the Approved Annual Budget or otherwise (and
Borrower will pay all of Lender's actual, out-of-pocket costs, fees and expenses
associated with such inspections, which may include fees and costs of an
independent, third-party inspector).
(b)    For avoidance of doubt with respect the submission of a Draw Request or
other requests for the disbursement of Reserve Funds, Borrower acknowledges and
agrees that: (i) each such request shall also include a certificate (along with
a summary page), email or letter, in form, scope and substance acceptable to
Lender, from the Borrower specifically outlining, among other things, the
amount(s) requested; (ii) site inspections for such requests (for the
disbursement of Reserve Funds other than Interest Reserve Funds) shall occur for
all disbursements of One Hundred Thousand and 00/100 Dollars ($100,000.00) or
more, but in all cases not less frequently than for every other such request
(regardless of the amount of the disbursements); and (iii) the submission of
invoices with such requests (for the disbursement of Reserve Funds other than
Interest Reserve Funds) are not required for amounts of less than Ten Thousand
and 00/100 Dollars ($10,000.00).
Section 3.16.    Interest Rate Protection Agreement.
(a)    Borrower shall enter into the Interest Rate Protection Agreement on or
before the Closing Date, covering the period from the Closing Date through and
including Initial Maturity


24
Loan Agreement
Loan Number 201916813
#63074348_v17

--------------------------------------------------------------------------------





Date. Borrower shall also collaterally assign to Lender all of Borrower’s right,
title and interest in any and all payments under the Interest Rate Protection
Agreement and shall deliver to Lender an executed counterpart of the same and
obtain the consent of the counterparty thereto (as evidenced by such
counterparty’s execution of a separate acknowledgment), all on forms acceptable
to Lender.
(b)    Upon the occurrence and during the continuance of an Event of Default,
Counterparty shall make all payments under the Interest Rate Protection
Agreement to such address as Lender shall at such time notify Counterparty, to
be applied by Lender towards the Indebtedness, in such order of priority as
Lender shall determine.
ARTICLE 4    
REPRESENTATIONS AND WARRANTIES
Borrower represents, warrants and covenants to Lender as of the Closing Date as
follows:
Section 4.1.    Organization. Borrower (a) is duly organized and validly
existing in good standing under the laws of the State of its formation, (b) is
duly qualified to do business in each jurisdiction in which the nature of its
business or any of the Property makes such qualification necessary, (c) has the
requisite power and authority to carry on its business as now being conducted,
and (d) has the requisite power to execute and deliver, and perform its
obligations under, the Loan Documents.
Section 4.2.    Authorization. The execution and delivery by Borrower of the
Loan Documents, Borrower’s performance of its obligations thereunder and the
creation of the Liens provided for in the Loan Documents (a) have been duly
authorized by all requisite action on the part of Borrower, (b) will not violate
any provision of any applicable Legal Requirements, and (c) will not be in
conflict with, result in a breach of, or constitute (with due notice or lapse of
time or both) a default under, or result in the creation or imposition of any
Lien of any nature whatsoever upon any of the property or assets of Borrower
pursuant to, any indenture or agreement or instrument. Except for those obtained
or filed on or prior to the Closing Date, Borrower is not required to obtain any
consent, approval or authorization from, or to file any declaration or statement
with, any Governmental Authority in connection with or as a condition to the
execution, delivery or performance of the Loan Documents. The Loan Documents to
which Borrower is a party have been duly executed and delivered by such parties.
Section 4.3.    Enforceability. The Loan Documents executed by Borrower and
Guarantor in connection with the Loan are the legal, valid and binding
obligations of Borrower and Guarantor, as the case may be, enforceable against
Borrower and Guarantor, as the case may be, in accordance with their terms,
subject only to bankruptcy, insolvency and other limitations on creditors’
rights generally and to equitable principles. Such Loan Documents are, as of the
Closing Date, not subject to any right of rescission, set-off, counterclaim or
defense by Borrower and/or Guarantor, as the case may be, including the defense
of usury.
Section 4.4.    Litigation. There are no actions, suits or proceedings at law or
in equity by or before any Governmental Authority now pending and served or, to
Borrower’s knowledge,


25
Loan Agreement
Loan Number 201916813
#63074348_v17

--------------------------------------------------------------------------------





threatened, involving or concerning Borrower, Guarantor, or the Property, which
would have a Material Adverse Effect on the Loan if adjudicated adversely to
such party.
Section 4.5.    Full and Accurate Disclosure. No statement of fact made by or on
behalf of Borrower in the Loan Documents or in any other document or certificate
delivered to Lender by Borrower contains any untrue statement of a material fact
or omits to state any material fact necessary to make statements contained
herein or therein not misleading. There is no event or circumstance, either
individually or in the aggregate, that has had or could reasonably be expected
to have a Material Adverse Effect. Except as otherwise disclosed in writing to
Lender, there has been no material adverse change in the financial position of
Borrower or the Property, or in the results of operations of Borrower. Borrower
has not incurred any obligation or liability, contingent or otherwise, not
reflected in such financial data which might materially adversely affect its
business operations or the Property.
Section 4.6.    Compliance. To Borrower’s knowledge, Borrower, the Property and
Borrower’s use thereof and operations thereat comply in all material respects
with all applicable Legal Requirements (other than final construction-related
permits). Borrower has obtained (in its own name) all Permits necessary to use
and operate the Property, and all such Permits are in full force and effect.
Section 4.7.    ERISA. Neither Borrower nor any ERISA Affiliate (as defined
below) maintains, contributes to, has any obligation to contribute to, or has
any direct or indirect liability with respect to any “employee benefit plan,”
“multiemployer plan,” or any other “plan” (each as defined in ERISA). Borrower
is not an “employee benefit plan,” as defined in Section 3(3) of ERISA, subject
to Title I of ERISA, a “plan,” as defined in Section 4975(e)(1) of the Code,
subject to Code Section 4975, or a “governmental plan” within the meaning of
Section 3(32) of ERISA. None of the assets of Borrower constitutes “plan assets”
of one or more of any such plans under 29 C.F.R. Section 2510.3-101 or
otherwise. Transactions by or with Borrower do not violate state statutes
regulating investment of, and fiduciary obligations with respect to,
governmental plans and such state statutes do not in any manner affect the
ability of the Borrower to perform its obligations under the Loan Documents or
the ability of Lender to enforce any and all of its rights under the Loan
Agreement. If an investor or direct or indirect equity owner in Borrower is a
plan that is not subject to Title I of ERISA or Section 4975 of the Code, but is
subject to the provisions of any federal, state, local, non-U.S. or other laws
or regulations that are similar to those portions of ERISA or the Code, the
assets of the Borrower do not constitute the assets of such plan under such
other laws. “ERISA Affiliate” means any corporation or trade or business that is
a member of any group of organizations (a) described in Section 414(b) or (c) of
the Code, of which Borrower is a member, and (b) solely for purposes of
potential liability under Section 302(c)(11) of ERISA and Section 412(c)(11) of
the Code and the lien created under Section 302(f) of ERISA and Section 412(n)
of the Code, described in Section 414(m) or (o) of the Code, of which Borrower
is a member. Borrower shall take or refrain from taking, as the case may be,
such actions as may be necessary to cause the representations and warranties in
this Section 4.7 to remain true and accurate throughout the term of the Loan.


26
Loan Agreement
Loan Number 201916813
#63074348_v17

--------------------------------------------------------------------------------





Section 4.8.    Not Foreign Person. Borrower is not a “foreign person” within
the meaning of § 1445(f)(3) of the Code.
Section 4.9.    Investment Company Act; Public Utility Holding Company Act.
Borrower is not (a) an “investment company” or a company “controlled” by an
“investment company,” within the meaning of the Investment Company Act of 1940,
as amended, (b) a “holding company” or a “subsidiary company” of a “holding
company” or an “affiliate” of either a “holding company” or a “subsidiary
company” within the meaning of the Public Utility Holding Company Act of 1935,
as amended, or (c) subject to any other federal or state law or regulation which
purports to restrict or regulate its ability to borrow money.
Section 4.10.    Title to the Property; Liens. Borrower owns good, indefeasible,
marketable and insurable title to the Property, free and clear of all Liens,
other than the Permitted Encumbrances. The Permitted Encumbrances do not and
will not materially and adversely affect (a) the ability of Borrower to pay in
full all sums due under the Note or any of its other obligations under the Loan
Documents in a timely manner, or (b) the use of the Property for the use
currently being made thereof, the operation of the Property as currently being
operated or the value of the Property. The Security Instrument creates a valid
and enforceable first Lien on the Property and a valid and enforceable first
priority security interest in the personal property constituting part of the
Property, subject to no Liens other than the Permitted Encumbrances. The
Assignment of Leases creates a valid and enforceable first Lien on and a valid
and enforceable first priority security interest in all of Borrower’s interest
in all Leases, subject to no Liens other than the Permitted Encumbrances.
Section 4.11.    Condemnation. No Taking has been commenced or, to Borrower’s
knowledge, is contemplated with respect to all or any portion of the Property or
for the relocation of roadways providing access to the Property.
Section 4.12.    Utilities and Public Access. The Property has adequate rights
of access to public ways and is served by all utilities required for the current
use thereof.
Section 4.13.    Separate Lots. The Property is comprised of one or more
parcels, which constitute a separate tax lot and none of which constitutes a
portion of any other tax lot outside the Property.
Section 4.14.    Assessments; Use Fees. Except as disclosed in the Lender’s
title insurance policy (or in the title commitment provided to Lender and
forming the basis thereof), there are no pending or, to the knowledge of
Borrower, proposed special assessments, use fees or any other special or other
assessments for public improvements or otherwise affecting the Property, nor, to
the knowledge of Borrower, are there any contemplated improvements to the
Property that may result in any such special assessments, use fees or any other
special or other assessments (other than the Capital Expenditures and Approved
Leasing Expenses).
Section 4.15.    Flood Zone The Property is not located in a flood hazard area
as designated by the Federal Emergency Management Agency.


27
Loan Agreement
Loan Number 201916813
#63074348_v17

--------------------------------------------------------------------------------





Section 4.16.    Physical Condition. Except as disclosed in the engineering
report(s) delivered to Lender in connection with the Loan, to Borrower’s
knowledge, the Property is free of material structural defects and all building
systems contained therein are in good working order in all material respects (or
will be in good working order upon completion of the Capital Expenditures)
subject to ordinary wear and tear.
Section 4.17.    Title Insurance. To Borrower’s knowledge, the Property is
covered by an American Land Title Association mortgagee’s title insurance policy
insuring a valid first lien on the Property, which (a) is in full force and
effect, (b) is freely assignable to and will inure to the benefit of Lender and
any successor or assignee of Lender, (c) has been paid in full, (d) is issued by
a title company licensed in the State where the Property is located, (e) has had
no claims made against it, (f) except for the Permitted Encumbrances, contains
no exclusions for (i) access or (ii) survey, and (g) lists only the Permitted
Encumbrances as exceptions.
Section 4.18.    Leases and Rents. (a) Borrower is the sole owner of the entire
lessor’s interest in the Leases, and neither the Leases nor any Rents have been
Transferred by Borrower except to Lender pursuant to the Loan Documents (except
in connection with prior loans that have been repaid); (b) no Person has any
possessory interest in, or right to occupy, the Property except pursuant to
Leases and Permitted Encumbrances, and (c) there are no pending contracts of
sale in place with respect to a sale of all or any portion of the Property, (d)
Leases entered into by Borrower subsequent to the Closing Date will either
comply with the Leasing Guidelines or have been otherwise approved by Lender as
required under the Loan Documents, and (e) the rent roll for the Property
annexed hereto as Schedule 5 is, as of the Closing Date, true, accurate and
correct in all material respects.
Section 4.19.    Compliance with Anti-Terrorism, Embargo, Sanctions and
Anti-Money Laundering Laws. Borrower, the Rothacker Guarantor, and to the best
of Borrower’s knowledge, after having made reasonable inquiry, the SRT Guarantor
and each Person owning a direct or indirect interest in Borrower and the SRT
Guarantor: (a) is not currently identified on the list of specially designated
nationals and blocked persons subject to financial sanctions that is maintained
by the U.S. Treasury Department, Office of Foreign Assets Control (currently is
accessible through the internet website at www.treas.gov/ofac/t11sdn.pdf.) or
any other similar list maintained by the U.S. Treasury Department, Office of
Foreign Assets Control pursuant to any Legal Requirements (or if such list does
not exist, the similar list then being maintained by the United States),
including trade embargo, economic sanctions, or other prohibitions imposed by
Executive Order of the President of the United States; (b) is not a Person
subject to any trade restriction, trade embargo, economic sanction, or other
prohibition under federal law, including the International Emergency Economic
Powers Act, 50 U.S.C. §§ 1701 et seq., The Trading with the Enemy Act, 50 U.S.C.
App. 1 et seq., and any executive orders or regulations promulgated thereunder;
and (c) is not in violation of Executive Order No. 13224 on Terrorist Financing,
effective September 24, 2001, and relating to Blocking Property and Prohibiting
Transactions With Persons Who Commit, Threaten to Commit, or Support Terrorism
and the Uniting and Strengthening America by Providing Appropriate Tools
Required in Intercept and Obstruct Terrorism Act of 2001 (Public Law 107-56),
with the result that (A) the investment in Borrower or Guarantor, as applicable
(whether directly or indirectly), is prohibited by law, or (B) the Loan is in
violation of law.


28
Loan Agreement
Loan Number 201916813
#63074348_v17

--------------------------------------------------------------------------------





Section 4.20.    Organizational Chart. The organizational chart annexed hereto
as Exhibit H identifies subsidiaries and equity interests of Borrower and is
true, complete and correct in all material respects on and as of the date
hereof. The Rothacker Guarantor owns not less than a fifty percent (50%) direct
or indirect profits interest in, and has management control of the day to day
operations of Borrower and the Property, the SRT Guarantor owns not less than a
97.9% direct or indirect ownership interest in the Borrower, and no Person other
than those Persons shown on Exhibit H has any ownership interest in, or right of
control, directly or indirectly, in Borrower.
Section 4.21.    Property. The Property is comprised of approximately 11,803
rentable square feet retail shopping center located at 3032 Wilshire Boulevard
in Santa Monica, California.
Section 4.22.    Intentionally Deleted.
Section 4.23.    Insurance. Borrower has obtained and has delivered to Lender
certificates evidencing all insurance policies described in Article 7, which
certificates reflect the insurance coverages, amounts and other requirements set
forth in this Agreement. No insurance claims have been made that are currently
pending, outstanding or otherwise remain unsatisfied under any such insurance
policies and would have a Material Adverse Effect with respect to the Property.
No Person, including Borrower, has done, by act or omission, anything which
would impair the coverage of any of the insurance policies.
Section 4.24.    Federal Reserve Regulations. No part of the proceeds of the
Loan will be used for the purpose of purchasing or acquiring any “margin stock”
within the meaning of Regulation U of the Board of Governors of the Federal
Reserve System or for any other purpose which would be inconsistent with such
Regulation U or any other Regulations of such Board of Governors, or for any
purposes prohibited by Legal Requirements or by the terms and conditions of this
Agreement or the other Loan Documents.
Section 4.25.    Taxes. Borrower has filed all federal, state, county,
municipal, and city income and other tax returns required to have been filed by
it and has paid all taxes and related liabilities which have become due pursuant
to such returns or pursuant to any assessments received by it. Borrower does not
have knowledge of any basis for any material additional assessment in respect of
any such taxes and related liabilities for prior years.
Section 4.26.    Employer Identification Number. The Borrower’s United States
employer identification number is 81-1586820.
Section 4.27.    Solvency. Borrower (a) has not entered into the transaction or
executed the Note, this Agreement or any other Loan Documents with the actual
intent to hinder, delay or defraud any creditor and (b) has received reasonably
equivalent value in exchange for its obligations under the Loan Documents. In
Borrower’s opinion, after giving effect to the Loan, the fair saleable value of
Borrower’s assets exceeds and will, immediately following the making of the
Loan, exceed Borrower’s total liabilities, including, without limitation,
subordinated, unliquidated, disputed and contingent liabilities. In Borrower’s
opinion Borrower’s assets do not and, immediately following the making of the
Loan will not, constitute an insufficient amount of capital to carry out its
business as conducted or as proposed to be conducted. Borrower does not intend
to incur debt and liabilities


29
Loan Agreement
Loan Number 201916813
#63074348_v17

--------------------------------------------------------------------------------





(including contingent liabilities and other commitments) beyond its ability to
pay such debt and liabilities as they mature (taking into account the timing and
amounts of cash to be received by Borrower and the amounts to be payable on or
in respect of obligations of Borrower). Except as expressly disclosed to Lender
in writing, no petition under the Bankruptcy Code or similar state bankruptcy or
insolvency law has been filed against Borrower, Guarantor, or any of the members
of Borrower (or against Strategic Realty Operating Partnership, LP, a Delaware
limited partnership), if any, in the last seven (7) years, and neither Borrower,
the Rothacker Guarantor, nor the SRT Guarantor in the last seven (7) years has
ever made an assignment for the benefit of creditors or taken advantage of any
insolvency act for the benefit of debtors. Neither Borrower, the Rothacker
Guarantor, nor the SRT Guarantor is contemplating either the filing of a
petition by it under the Bankruptcy Code or similar state bankruptcy or
insolvency law or the liquidation of all or a major portion of Borrower’s assets
or property, and Borrower has no knowledge of any Person contemplating the
filing of any such petition against Borrower, the Rothacker Guarantor, or the
SRT Guarantor.
Section 4.28.    Business Purposes. The Loan is solely for the business purpose
of Borrower, and is not for personal, family, household, or agricultural
purposes.
Section 4.29.    Forfeiture. Neither Borrower nor any Affiliate of Borrower in
occupancy of or involved with the operation or use of the Property has committed
any act or omission affording the federal government or any State or local
government the right of forfeiture as against the Property or any material part
thereof or any monies paid in performance of Borrower’s obligations under the
Note, this Agreement or the other Loan Documents. Borrower hereby covenants and
agrees not to commit, permit or suffer to exist any act or omission affording
such right of forfeiture.
Section 4.30.    No Defaults. Borrower is not in default under this Agreement or
any of the other Loan Documents.
Section 4.31.    Survival of Representations. Borrower agrees that all of the
representations and warranties of Borrower set forth in Article 4 and elsewhere
in this Agreement and in the other Loan Documents shall survive for so long as
any amount remains owing to Lender under this Agreement or any of the other Loan
Documents by Borrower. All representations, warranties, covenants and agreements
made in this Agreement or in the other Loan Documents by Borrower shall be
deemed to have been relied upon by Lender notwithstanding any investigation
heretofore or hereafter made by Lender or on its behalf.
ARTICLE 5    
COVENANTS
Borrower covenants and agrees that, from the Closing Date and until payment in
full of the Indebtedness:


30
Loan Agreement
Loan Number 201916813
#63074348_v17

--------------------------------------------------------------------------------





Section 5.1.    Compliance with Legal Requirements; Impositions and Other
Claims; Contests.
(a)    Borrower shall do or cause to be done all things necessary to preserve,
renew and keep in full force and effect its existence, rights, licenses, Permits
and franchises necessary for the conduct of its business and shall comply in all
respects with all applicable Legal Requirements, Contracts, Permits, and private
covenants, conditions and restrictions that at any time apply to Borrower or the
Property. Borrower shall notify Lender promptly of any written notice or order
that Borrower receives from any Governmental Authority relating to Borrower’s
failure to comply with such applicable Legal Requirements.
(b)    Except to the extent that Lender is obligated to pay Impositions and
Premiums from the Tax And Insurance Reserve Account pursuant to the terms of
Section 3.3(d) hereof, Borrower shall pay all Impositions and Premiums with
respect to itself and the Property in accordance with the terms hereof. Borrower
may, at its expense, after prior notice to Lender, contest by appropriate
proceedings conducted in good faith and with due diligence, the validity or
application of any Legal Requirements, Imposition, or any claims of mechanics,
materialmen, suppliers or vendors, and may withhold payment of the same pending
such proceedings if permitted by law, as long as (i) in the case of any
Impositions or claims of mechanics, materialmen, suppliers or vendors, such
proceedings shall suspend the collection thereof from the Property and neither
the Property nor any part thereof or interest therein will be sold, forfeited or
lost if Borrower pays the amount or satisfies the condition being contested, and
Borrower would have the opportunity to do so, in the event of Borrower’s failure
to prevail in such contest, (ii) Lender would not, by virtue of such permitted
contest, be exposed to any risk of civil or criminal liability, (iii) neither
the Property nor any part thereof or any interest therein would be subject to
the imposition of any Lien for which Borrower has not furnished additional
security as provided in clause (iv) below, as a result of the failure to comply
with any Legal Requirement of such proceeding which would not be released if
Borrower pays the amount or satisfies the condition being contested, and
Borrower would have the opportunity to do so, in the event of Borrower’s failure
to prevail in the contest, and (iv) Borrower shall have furnished to Lender
reasonable additional security (or other assurances reasonably acceptable to
Lender) in respect of the claim being contested or the loss or damage that may
result from Borrower’s failure to prevail in such contest in such amount as may
be requested by Lender, but in no event less than 125% of the amount of such
claim.
Section 5.2.    Maintenance; Waste; Alterations. Borrower shall at all times
keep the Property in good repair, working order and condition, except for
reasonable wear and use. Borrower shall not permit the Improvements, Equipment
or Inventory to be removed or demolished (provided, however, that Borrower may
remove, demolish or alter worn out or obsolete Improvements, Equipment and
Inventory that are promptly replaced with Improvements, Equipment or Inventory,
as applicable, of equivalent value and functionality, unless Borrower reasonably
determines that such replacement is not necessary for the operation of the
Property and would not have a Material Adverse Effect). In addition, Borrower
may not, without Lender’s approval, perform alterations to the Improvements and
Equipment which (a) exceed $100,000 per each separate alteration (not including
(i) alterations performed in connection with a Restoration, and (ii) work
performed pursuant to Section 5.6), or (b) are not in the ordinary course of
Borrower’s business (such alterations,


31
Loan Agreement
Loan Number 201916813
#63074348_v17

--------------------------------------------------------------------------------





“Material Alterations”). Borrower shall not perform any Material Alteration
(other than the Material Alterations contemplated by the Approved Capital
Expenditures Budget) unless approved in writing by Lender in Lender’s reasonable
discretion. Borrower shall reimburse Lender for all actual costs and expenses
incurred by Lender, including the fees charged by any professional engaged by
Lender in connection with any such Material Alteration.
Section 5.3.    Access to Property and Records. Borrower shall permit agents,
representatives and employees of Lender (at Lender’s cost and expense if no
Event of Default has occurred), to inspect (a) the Property or any part thereof,
and (b) such books, records and accounts of Borrower and to make such copies or
extracts thereof as Lender shall desire, in each case at such reasonable times
as may be requested by Lender upon reasonable advance notice, subject to the
rights of tenants under Leases.
Section 5.4.    Management of Property.
(a)    Following substantial completion of the Capital Expenditures, the
Property will be managed at all times by the Manager pursuant to the Management
Agreement unless terminated as provided in the Loan Documents. Borrower shall
diligently perform all terms and covenants of the Management Agreement. Borrower
shall not (i) surrender, terminate, cancel, or materially modify the Management
Agreement, (ii) enter into any other agreement relating to the management or
operation of the Property with Manager or any other Person, (iii) consent to the
assignment by Manager of its interest under the Management Agreement, or (iv)
waive or release any of its material rights and remedies under the Management
Agreement, in each case, without the consent of Lender, which consent shall not
be unreasonably withheld or delayed. If at any time Lender consents to the
appointment of a new manager, such new manager and Borrower shall, as a
condition to Lender’s consent, execute a subordination of management agreement
in form and substance reasonably satisfactory to Lender.
(b)    Notwithstanding the foregoing, Borrower shall have the right to enter
into an agreement subsequent to the Closing Date relating to the management or
operation of the Property with the SRT Guarantor, or with a wholly-owned
Affiliate of the SRT Guarantor that is also operated by the SRT Guarantor (or
any entity or related party acting as an external advisor to the SRT Guarantor),
as the replacement manager of the Property (i.e., the SRT Guarantor or such
wholly-owned and operated Affiliate of the SRT Guarantor (or any entity or
related party acting as an external advisor to the SRT Guarantor) is
pre-approved by Lender as a replacement Manager of the Property).
Section 5.5.    Financial and Other Reporting.
(a)    Delivery of Financial Statements. Borrower shall keep adequate books and
records of account with respect to its financial condition and the operation of
the Property using the Approved Accounting Method, and shall furnish the
following to Lender within the time periods specified (unless any of such items
are waived or any of such time periods are extended by Lender), each prepared in
such detail as reasonably required by Lender and certified by a Responsible
Officer to be true, complete and correct in all material respects:


32
Loan Agreement
Loan Number 201916813
#63074348_v17

--------------------------------------------------------------------------------





(i)    as soon as available, but in any event within thirty (30) days after the
end of each calendar quarter, (A) a rent roll for the Property (but only if the
Property is occupied); (B) intentionally deleted; (C) a pre-leasing and leasing
status report for the Property (in the event that such reports are being
provided by a party other than the Borrower, then no Responsible Officer shall
be required to certify as to the truth, completeness, correctness or accuracy of
such reports), (D) a Reconciliation Statement for the Property detailing, among
other things, the Operating Income received, the Operating Expenses incurred and
the Interest paid, as of the end of such calendar quarter, as compared to the
Approved Annual Budget, (E) a Borrower Compliance Certificate; and (F) an SRT
Guarantor Compliance Certificate;
(ii)    as soon as available, but in any event within ninety (90) days after the
close of each Fiscal Year, (A) an annual operating statement for the Property
presented on an annual and/or twelve (12) month basis consistent with the
monthly operating statements described above, certified by Borrower to be
complete and accurate in all material respects; (B) an annual balance sheet and
profit and loss statement for Borrower, certified by Borrower to be complete and
accurate in all material respects; and (C) a statement of change of financial
position of Borrower, setting forth in comparative form the figures for the
previous Fiscal Year;
(iii)    on or before the Closing Date, and thereafter as soon as available, but
in any event at least thirty (30) days prior to the close of each Fiscal Year,
an annual operating budget, capital expenditures budget and forecast for the
Property for the up-coming Fiscal Year presented on a monthly basis (consistent
with the information required in the monthly operating statements described
above and which shall also contain detailed information for the anticipated
Operating Expenses and Capital Expenditures for such up-coming Fiscal Year),
which budgets shall be subject to Lender’s prior written approval, which
approval shall not be unreasonably withheld, conditioned or delayed (the annual
operating budget, including revisions thereto, once each so approved by Lender,
as aforesaid, the “Approved Annual Budget,” and the capital expenditures budget,
including periodic revisions that may be made thereto, once so approved by
Lender, as aforesaid, the “Approved Capital Expenditures Budget”). The Approved
Annual Budget for 2019 (showing anticipated Operating Expenses for the Property)
is attached hereto as Schedule 3 and the Approved Capital Expenditures Budget
(showing anticipated Capital Expenditures as of the Closing Date for the
Property) is attached hereto as Schedule 4;
(iv)    such other financial information regarding Borrower or the Property or
property management or leasing information (including, without limitation,
copies of Borrowers’ state and federal tax returns, information on tenants under
Leases to the extent such information is available to Borrower, and an
accounting of security deposits) as may reasonably be required by Lender from
time to time.
(b)    Lender Examination Rights. Lender and its agents have the right, upon
prior written notice to Borrower (notice to be given unless an Event of Default
exists) and at reasonable times, to examine the records, books and other papers
which reflect upon Borrower’s financial condition or pertain to the income,
expense and management of the Property and to make copies and abstracts from
such materials.
(c)    Financial Reports from Guarantor.


33
Loan Agreement
Loan Number 201916813
#63074348_v17

--------------------------------------------------------------------------------





(i)    Borrower shall cause the Rothacker Guarantor to provide the following to
Lender within the time periods specified (unless any of such items are waived or
any of such time periods are extended by Lender): (x) an annual personal balance
sheet to be delivered within ninety (90) days after the end of each annual
period during each calendar year or such party’s fiscal year, as applicable; (y)
copies of state and Federal income tax returns for each Fiscal Year of the
Rothacker Guarantor to be delivered as soon as available, but in any event on or
before the later of: (1) July 15th of each Fiscal Year, or (2) within ninety
(90) days of any extended period of time for the filing of the same, provided a
copy of such extension is furnished to Lender on or before July 15th; and (z)
such additional financial information supporting the Rothacker Guarantor’s net
worth and liquidity in accordance with Section 5.13 hereof; a detailed REO
schedule, and (C) a list of contingent liabilities as of the date of the annual
personal balance sheet. Each financial report provided by the Rothacker
Guarantor shall be certified by such Rothacker Guarantor to be complete and
accurate in all material respects.
(ii)    Borrower shall also cause the SRT Guarantor to provide the following to
Lender within the time periods specified (unless any of such items are waived or
any of such time periods are extended by Lender): (i) an annual “10-K” financial
statement to be delivered within ninety (90) days after the end of each annual
period during each calendar year or such party’s fiscal year, as applicable;
provided, however, that Lender may also request delivery of a “10-Q” on a
semi-annual basis, and provided, further, that if there have been no material
adverse changes in the financial condition of the SRT Guarantor, the SRT
Guarantor may furnish on a semi-annual basis a “certificate of no change”
instead of the foregoing 10-K financial statement required to be so furnished by
the SRT Guarantor; (y) intentionally deleted; and (z) such additional financial
information as Lender may reasonably require from time to time (but no more
frequently than annually unless an Event of Default exists). Each financial
report provided by the SRT Guarantor shall be certified by such SRT Guarantor to
be complete and accurate in all material respects.
(d)    Failure to Provide Financial Reports. Borrower's failure to comply with
any or all of the terms of this Section 5.5 relating to the furnishing of
financial and other reporting information shall (a) not be deemed an Event of
Default or incur an administrative charge unless and until Lender provides
Borrower with written notice of the same and Borrower fails to so comply for a
period of ten (10) Business Days thereafter; and (b) result, at the sole option
of Lender, in an administrative charge of Five Hundred and 00/100 Dollars
($500.00) being paid by Borrower for each reporting period for which Borrower
has failed to comply with any or all of the material terms of this Section 5.5
relating to the furnishing of material financial and other reporting
information.
Section 5.6.    Leases.
(a)    Borrower shall (i) observe and perform all of the material obligations
imposed upon the lessor under the Leases; (ii) promptly send copies to Lender of
all notices of default that Borrower shall send or receive under any Material
Lease; (iii) promptly notify Lender of any tenant under a Material Lease at the
Property which has vacated, or has given Borrower written notice of its
intention to vacate, the premises (or any portion thereof) leased or sub-leased
to such tenant pursuant to the applicable Material Lease; and (iv) enforce the
terms, covenants and conditions in


34
Loan Agreement
Loan Number 201916813
#63074348_v17

--------------------------------------------------------------------------------





the Leases to be observed by tenants in accordance with commercially reasonable
practices for properties similar to the Property.
(b)    Borrower may not enter into any Material Lease after the date hereof
without the prior written consent of Lender, not to be unreasonably withheld,
conditioned or delayed.
(c)    Borrower may enter into an Approved Lease after the date hereof without
the prior written consent of Lender provided such Approved Lease satisfies the
Leasing Guidelines and Lender has not given notices to Borrower that an Event of
Default exists, provided, however, that if a Lease does not satisfy the Leasing
Guidelines, Lender shall nonetheless consider approval of such Lease, in its
sole and absolute discretion, based upon an analysis by Lender of the Net
Effective Rent for such Lease.
(d)    Borrower shall not (i) make any assignment or pledge of any Lease or
Rents to anyone other than Lender until the Indebtedness is paid in full, (ii)
collect any Rents under the Leases more than one (1) month in advance (except
that Borrower may collect in advance such security deposits as are permitted
pursuant to applicable Legal Requirements and are commercially reasonable in the
prevailing market); (iii) amend in any material respect or terminate any
Material Lease (provided, however, that Borrower may terminate any such Lease if
the lessee thereunder is in material monetary default of such Lease); or (iv)
grant any modification of any Material Lease which in the aggregate might have a
Material Adverse Effect.
(e)    Intentionally Deleted.
Section 5.7.    Place of Business; State of Organization; Operations. Borrower
shall not change its (a) chief executive office or its principal place of
business or place where its books and records are kept, or (b) the jurisdiction
in which it is organized, in each case without giving Lender at least thirty
(30) days’ prior written notice thereof and promptly providing Lender such
information as Lender may reasonably request in connection therewith. Borrower
will continue to engage in the businesses presently conducted by it as and to
the extent the same are necessary for the ownership, maintenance, management and
operation of the Property. Borrower will remain in good standing under the laws
of the State to the extent required for the ownership, maintenance, management
and operation of the Property. Borrower shall also not enter into any line of
business, or make any material change in the scope or nature of its business
objectives, purposes or operations or undertake or participate in activities
other than the continuance of its present business.
Section 5.8.    Zoning; Joint Assessment. Borrower shall not materially change
the Property’s use or initiate, join in or consent to any (a) change in any
private restrictive covenant, zoning ordinance or other public or private
restrictions limiting or defining the Property’s uses or any part thereof
(including filing a declaration of condominium, map or any other document having
the effect of subjecting the Property to the condominium or cooperative form of
ownership), except those necessary in connection with the uses permitted
pursuant to this Agreement and Leases permitted hereunder, or (b) joint
assessment of the Property with any other real or personal property.


35
Loan Agreement
Loan Number 201916813
#63074348_v17

--------------------------------------------------------------------------------





Section 5.9.    Equity Requirements. Borrower has equity in the Property as
represented by the Equity Requirements, and evidence of the Equity Requirements,
as aforesaid, has been be furnished by Borrower to the satisfaction of Lender
prior to the Closing Date.
Section 5.10.    Notice of Default. Borrower shall promptly advise Lender of any
material adverse change in Borrower’s condition, financial or otherwise, or of
the occurrence of any Default or Event of Default.
Section 5.11.    Litigation. Borrower shall give prompt written notice to Lender
of any litigation or governmental proceedings pending or threatened against
Borrower which would, if determined adversely to Borrower, materially adversely
affect Borrower’s condition (financial or otherwise) or business or the
Property.
Section 5.12.    Performance by Borrower. Borrower shall in a timely manner
observe, perform and fulfill each and every covenant, term and provision of each
Loan Document executed and delivered by, or applicable to, Borrower, and shall
not enter into or otherwise suffer or permit any amendment, waiver, supplement,
termination or other modification of any Loan Document executed and delivered
by, or applicable to, Borrower without the prior written consent of Lender.
Borrower shall not make any distributions to any direct or indirect members of
Borrower prior to the occurrence of Stabilization Threshold (except for the
payment of Two Thousand and 00/100 Dollars ($2,000.00) per month to Cadence
Capital Investments LLC for accounting and administrative purposes).
Section 5.13.    Guarantor Financial Covenants. The Rothacker Guarantor shall,
at all times while the Indebtedness remains unsatisfied, maintain a net worth of
not less $10,000,000.00 and a liquidity of not less than $1,400,000.00, and the
SRT Guarantor shall also, at all times while the Indebtedness remains
unsatisfied, maintain a net worth of not less $10,000,000.00 and a liquidity of
not less than $1,400,000.00 (the foregoing, as it relates to each respective
Guarantor, the “Net Worth and Liquidity Requirements”). For the purposes hereof,
each of the Guarantor’s net worth shall exclude any equity attributable to the
Property.
Section 5.14.    Performance Threshold.
(a)    Prior to the occurrence of the Performance Threshold, there shall be a
cap, in the amount of One Million and 00/100 Dollars ($1,000,000.00), on the
total amount of the Reserve Funds to be made available to Borrower pursuant to
and in accordance with Section 3.4 hereof.


(b)    In the event that the Performance Threshold is not achieved on or before
the Performance Deadline, then the following additional protocols shall be
implemented: (i) no Capital Expenditures Reserve Funds shall be made available
to Borrower unless and until Borrower has first paid for additional Capital
Expenditures, in an aggregate amount of One Million Five Hundred Thousand and
00/100 Dollars ($1,500,000.00) (the “Additional Equity Funds”), from equity
funds contributed by the members of Borrower; (ii) the Additional Equity Funds
shall have been so contributed and used to pay for additional Capital
Expenditures, as aforesaid, within nine (9) months of the Performance Deadline;
and (iii) once the Additional Equity Funds have been contributed and used to pay
for additional Capital Expenditures, as aforesaid, and satisfactory evidence
thereof has


36
Loan Agreement
Loan Number 201916813
#63074348_v17

--------------------------------------------------------------------------------





been furnished to Lender, the Capital Expenditures Reserves Funds shall then
once again continue to be made available to Borrower pursuant to and in
accordance with Section 3.4 hereof, provided, however, that in such event, a
portion of the Capital Expenditures Reserve Funds, in an amount equal to the
Additional Equity Funds (the “Holdback Reserve Funds”), shall not be made
available to Borrower unless and until either: (x) the Performance Threshold is
achieved, or (y) replacement tenants are procured for both the LIT Lease and the
Currying Flavors Lease at rents at or above the original rents specified in the
LIT Lease and the Currying Flavors Lease and on otherwise similar economic
terms, and provided further, that in such event, Lender shall then make the
Holdback Reserve Funds available to Borrower, pursuant to and in accordance with
Section 3.4 hereof, as a refund to Borrower of the Additional Equity Funds.
Section 5.15.    Bringdown of Certain Representations and Warranties. Borrower
shall not create or suffer to exist any Lien against the Property other than
Permitted Liens. Borrower shall cause the representations and warranties
contained in Sections 4.7 (ERISA), 4.8 (Not Foreign Person), 4.9 (Investment
Company Act, Public Company Act), 4.10 (Title to Property; Liens), 4.12
(Utilities and Public Access), 4.13 (Separate Lots), 4.17 (Title Insurance),
4.18 (Leases and Rents), 4.19 (Compliance with Anti-Terrorism) and 4.25 (Taxes)
to be continuously accurate, true and correct at all times until payment in full
of the Indebtedness, as if made with respect to current facts presently and
continuously throughout the term of the Loan.
ARTICLE 6    
TRANSFERS AND CHANGE OF BUSINESS
Borrower covenants and agrees that, from the Closing Date and until payment in
full of the Indebtedness:
Section 6.1.    Transfers.
(a)    Borrower will not allow any Transfer to occur without the Lender’s prior
express written approval (which approval may be given or withheld in the
Lender’s sole and absolute discretion). Notwithstanding anything to the contrary
contained herein, the following Transfers (each a “Permitted Transfer”) shall be
permitted without the prior written consent of Lender:
(i)    Any Transfer of a direct or indirect legal or beneficial ownership
interest in Borrower that occurs by devise or bequest or by operation of law
upon the death or legal incapacity of a natural person that was the holder of
such interest to a member of the immediate family of such interest holder or a
trust or family conservatorship established for estate-planning purposes for the
benefit of such immediate family member, except in connection with the death or
legal incapacity of the Rothacker Guarantor, in which case it shall be a
Permitted Transfer if: (x) the Rothacker Guarantor is replaced by either the SRT
Guarantor, or another Person reasonably acceptable to the Lender, as a
replacement guarantor; and (y) the day-to-day operations of Borrower and the
Property are managed by either the SRT Guarantor, or another Manager reasonably
acceptable to Lender, in each case prior to it becoming an Event of Default
under Section 8.1(j) below;
(ii)    Transfers between current direct and indirect owners of Borrower of
their direct or indirect legal or beneficial ownership interests in Borrower,
including, without


37
Loan Agreement
Loan Number 201916813
#63074348_v17

--------------------------------------------------------------------------------





limitation, any Transfers that result in a change in the manager of Borrower to
the SRT Guarantor, provided, that, in such event, the day-to-day operations of
Borrower and the Property are managed by either the Rothacker Guarantor, the SRT
Guarantor or another manager reasonably acceptable to Lender;
(iii)    Any Transfers of the stock of the SRT Guarantor, provided that, in such
event, the day-to-day operations of Borrower and the Property continue to be
managed by the Rothacker Guarantor (provided, however, that if the Rothacker
Guarantor has been previously replaced as a result of, or in connection with, a
prior Permitted Transfer, the day-to-day operations of Borrower and the Property
shall in such event continue to be managed by the SRT Guarantor or a manager
reasonably acceptable to Lender);
(iv)    Any Transfers of direct or indirect interests in the limited partnership
interests in Strategic Realty Operating Partnership, L.P., provided that, in
such event, the day-to-day operations of Borrower and the Property continue to
be managed by the Rothacker Guarantor (provided, however, that if the Rothacker
Guarantor has been previously replaced as a result of, or in connection with, a
prior Permitted Transfer, the day-to-day operations of Borrower and the Property
shall in such event continue to be managed by the SRT Guarantor or a manager
reasonably acceptable to Lender);
(v)    Any Transfers to Affiliates of Borrower, provided that, in such event,
(x) the Equity Requirements have not changed, and (y) the day-to-day operations
of Borrower and the Property continue to be managed by the Rothacker Guarantor
(provided, however, that if the Rothacker Guarantor has been previously replaced
as a result of, or in connection with, a prior Permitted Transfer, the
day-to-day operations of Borrower and the Property shall in such event continue
to be managed by the SRT Guarantor or a manager reasonably acceptable to
Lender);
(vi)    Any Transfers of up to forty-nine percent (49%) of the membership
interests in Borrower to any Person that does not currently directly or
indirectly have an interest in Borrower, provided that (x) the Rothacker
Guarantor continues to own not less than a fifty percent (50%) direct or
indirect profits interest in Borrower and retains management Control of the day
to day operations of Borrower and the Property (provided, however, that if the
Rothacker Guarantor has been previously replaced as a result of, or in
connection with, a prior Permitted Transfer, the day-to-day operations of
Borrower and the Property shall in such event continue to be managed by the SRT
Guarantor or a manager reasonably acceptable to Lender); or (y) the SRT
Guarantor continues to own not less than a 51% direct or indirect ownership
interest in the Borrower, and provided further, that for any Transfer of over
twenty percent (20%) of the direct or indirect interests in Borrower under this
subsection, Lender must be given notice and given the right to obtain KYC
searches against any person or entity which, as a result of a Transfer under
this subsection, will own at least twenty percent (20%) direct or indirect
interest in Borrower, that do not reveal any negative information about such
person or entity;
(vii)    Leases entered into in accordance with this Agreement; and
(viii)    Permitted Encumbrances;


38
Loan Agreement
Loan Number 201916813
#63074348_v17

--------------------------------------------------------------------------------





(b)    With respect to each Permitted Transfer:
(i)    Borrower shall (A) give Lender notice of such Transfer, together with
copies of all instruments effecting such Transfer prior to such Transfer, if
possible, relative to a Transfer by the Rothacker Guarantor (i.e., it is not
possible to provide prior notice of the death or legal incapacity of the
Rothacker Guarantor prior thereto); and (B) for all other applicable Transfers,
other than those under Section 6.1(a)(iii) hereof and Section 6.1(a)(iv) hereof,
give Lender notice of such Transfers, together with copies of all instruments
effecting such Transfer, not less than twenty (20) Business Days after the date
of such the Transfer;
(ii)    With respect to any Transfer under Section 6.1(a)(iii) hereof, the SRT
Guarantor shall have complied with all material and necessary “know your
customer” or other similar checks under all Legal Requirements applicable to the
SRT Guarantor; and
(iii)    With respect to all other applicable Transfers, Borrower and any
transferee shall also reasonably cooperate and comply (at Borrower’s or such
transferee’s expense) with all material and necessary “know your customer” or
other similar checks under all Legal Requirements applicable to Lender.
Section 6.2.    Other Indebtedness. Borrower shall not incur, create, assume,
allow to exist, become or be liable in any manner with respect to any other
indebtedness or monetary obligations, except for the Indebtedness and Permitted
Indebtedness.
Section 6.3.    Single-Purpose Entity; Change In Business. Borrower shall not
cease to be a Single-Purpose Entity. Borrower shall also not modify, amend,
restate or replace its organizational documents in any material manner without
the prior written consent of Lender, which consent shall not be unreasonably
withheld. Until the Indebtedness is repaid in full, Borrower shall not amend its
organizational documents in any material respect, including with respect to the
matters set forth in this Section 6.3, without Lender’s prior written consent,
such consent not to be unreasonably withheld.
ARTICLE 7    
INSURANCE, CASUALTY, CONDEMNATION AND RESTORATION
Section 7.1.    Types of Insurance. At all times during the term of the Loan,
Borrower shall maintain, at its sole cost and expense, for the mutual benefit of
Borrower and Lender, the following policies of insurance:
(a)    Insurance against Casualty to the Property under a policy or policies
covering such risks as are presently included in “special form” (also known as
“all risk”) coverage, including such risks as are ordinarily insured against by
similar businesses, but in any event including fire, lightning, windstorm, hail,
explosion, riot, riot attending a strike, civil commotion, damage from aircraft,
smoke, vandalism, malicious mischief and acts of terrorism, both foreign and
domestic. Unless otherwise agreed in writing by Lender, such insurance shall be
for the full insurable value of the Property, with a deductible amount, no
greater than Twenty-Five Thousand and 00/100 Dollars ($25,000.00) per
occurrence. No policy of insurance shall be written such that the proceeds
thereof


39
Loan Agreement
Loan Number 201916813
#63074348_v17

--------------------------------------------------------------------------------





will produce less than the minimum coverage required by this subsection by
reason of co-insurance provisions or otherwise (i.e., all such policies shall
have either no coinsurance or, if coinsurance, then such policy shall have an
“Agreed Amount” endorsement acceptable to Lender). The term “full insurable
value” as used herein shall mean one hundred percent (100%) of the actual
replacement cost of the Property (including a “Replacement Cost” endorsement,
excluding foundation and excavation costs and costs of underground flues, pipes,
drains and other uninsurable items) without any deduction for physical
depreciation. The foregoing insurance is, as of the Closing Date, provided under
a “Master Policy,” provided, however, that (x) once any construction commences
at the Property, such coverage will be provided through the “Builder’s Risk
Policy,” with the Property being deleted from the aforementioned “Master
Policy;” and (y) upon completion of any such construction, the Property shall be
added back to the coverage of the “Master Policy.”
(b)    Public liability insurance, to be written on an occurrence basis,
including (i) “Commercial General Liability Insurance”, with no deductible or
self-insured retention greater than Five Thousand and 00/100 Dollars ($5,000)
per occurrence; (ii) “Owned”, “Hired” and “Non Owned Auto Liability” if
applicable; and (iii) umbrella liability coverage for personal injury, bodily
injury, death, accident and property damage, such insurance providing in
combination no less than Five Million and 00/100 Dollars ($5,000,000.00) per
occurrence, unless otherwise approved in writing by Lender. Coverage shall
include acts of Terrorism, both Foreign and Domestic. The policies described in
this subsection shall also include coverage for elevators, escalators,
independent contractors, “Contractual Liability” (covering, to the maximum
extent permitted by law, Borrower’s obligations to indemnify Lender as required
under this Agreement and the other Loan Documents), “Products” and “Completed
Operations Liability” coverage. Liquor Liability, Automotive Liability and
Garage Keepers Liability, or any other liability coverage deemed appropriate
given the Property type and exposure, may be required at the discretion of the
Lender.
(c)    Workers’ compensation insurance for all employees of Borrower in such
amount as is required by law and including employer’s liability insurance, if
required by Lender.
(d)    During any period of any Restoration or any other construction upon the
Property, Borrower shall maintain, or cause others to maintain, builder’s risk
insurance on a completed value basis (non-reporting form) of the type
customarily carried in the case of similar construction for one hundred percent
(100%) of the full, completed replacement cost of work in place and materials
stored at or upon the Property, and such insurance shall cover against such
risks (including the risks set forth in Section 7.1(a) hereof, and extended
coverage and collapse of the Improvements to agreed limits) as Lender may
request, in form and substance acceptable to Lender, with a deductible amount no
greater than Twenty-Five Thousand and 00/100 Dollars ($25,000.00), and with such
additional coverages to include, without limitation: (i) soft costs, including
delayed opening coverage, (ii) coverage insuring all materials (installed and
uninstalled, whether stored on or off-site); (iii) coverage naming Borrower as a
named insured if the policy is provided by a general contractor; and (iv)
professional engineers and architects liability (including errors and omissions)
coverage at minimum limits of One Million and 00/100 Dollars ($1,000,000.00) per
occurrence and of Two Million and 00/100 Dollars ($2,000,000.00) in the
aggregate.


40
Loan Agreement
Loan Number 201916813
#63074348_v17

--------------------------------------------------------------------------------





(e)    If at any time any portion of any structure on the Property is insurable
against Casualty by flood and is located in a Special Flood Hazard Area under
the Flood Disaster Protection Act of 1973, as amended, a flood insurance policy
in form and amount, with deductibles acceptable to Lender, but in no event less
than the amount sufficient to meet applicable Legal Requirements, as such Legal
Requirements may from time to time be in effect.
(f)    Rental loss and/or business interruption insurance (i) with Lender being
named as “Lender Loss Payee”, (ii) in an amount equal to one hundred percent
(100%) of the projected Rents from such Property during the period of
restoration; and (iii) containing an extended period of indemnity endorsement
which provides that after the physical loss to the Property has been repaired,
the continued loss of income will be insured until such income either returns to
the same level it was at prior to the loss, or the expiration of six (6) months
from the date that such Property is repaired or replaced and operations are
resumed, whichever first occurs, and notwithstanding that the policy may expire
prior to the end of such period. Coverage shall include acts of Terrorism, both
Foreign and Domestic. Lender shall be named Lenders Loss Payee on a Standard
Mortgagee Endorsement. During times when rents are not being collected, Borrower
shall maintain Business Interruption coverage in an amount equal to eighteen
(18) months continuing expenses with at least a twelve (12) month period of
indemnity and a six (6) month extended period of indemnity.
(g)    During any periods of vacancy at the Property, policies shall permit
vacancy as long as necessary, and policies shall provide full coverage and
protection without restriction or limitation due to vacant premises.
(h)    Comprehensive boiler and machinery insurance is required if the property
contains centralized equipment, steam boilers or other pressure-fired vessels
are in operation at the Property. Minimum liability amount per accident must
equal the replacement (insurable) value of Improvements housing such equipment,
boiler or pressure-fired machinery or such lesser amount as approved by Lender
in their discretion. The deductible with respect to such insurance shall not
exceed Ten Thousand and 00/100 Dollars ($10,000.00) per claim.
(i)    In the event the Land or the Improvements constitute a legal
non-conforming use under applicable building, zoning, or land use laws or
ordinances, coverage shall include Ordinance or Law coverage for loss of value
of the undamaged portion of the Improvements up to the full limits of the
policy, demolition and increased cost of construction (insurance for demolition
and increased cost of construction may contain a sub limit satisfactory to
Lender but no less than fifteen per cent (15%) of total insurable value).
(j)    Such other and further insurance and such higher limits as may be
required from time to time by Lender in order to comply with regular
requirements and practices of Lender in similar transactions including, if
required by Lender, environmental liability insurance and earthquake insurance
if the “Probable Maximum Loss” is equal to or greater than twenty percent (20%)
and in such event, such earthquake insurance shall be (A) with minimum coverage
equivalent to the greater of 1.0x SUL (scenario upper loss) and 1.5x SEL
(scenario expected loss) multiplied by the full replacement cost of the
Improvements plus business income, (B) having a deductible approved by Lender
(but in any event not in excess of 5% of the total insurable value of the
Property),


41
Loan Agreement
Loan Number 201916813
#63074348_v17

--------------------------------------------------------------------------------





and (C) if the Property is legally nonconforming under applicable zoning
ordinances and codes, containing ordinance of law coverage in amounts as
required by Lender.
(k)    All insurance provided for in this Section 7.1 shall be obtained under
valid and enforceable policies, and shall be subject to the approval of Lender
as to insurance companies, amounts, deductibles, loss payees and insureds, and
all such policies provided for or contemplated by this Section 7.1, except for
the insurance policy referenced in Section 7.1(c) hereof, shall name Borrower as
the insured and Lender and its successors and/or assigns as their interests may
appear as mortgagee and Lender’s Loss Payee (in the case of property insurance
and business interruption/loss of rents coverage) and the additional insured (in
the case of liability insurance), and in the case of any and all property
damage, boiler and machinery, flood and earthquake insurance, shall also contain
a so-called New York standard non-contributing mortgagee clause in favor of
Lender providing that the loss thereunder shall be payable to Lender as
Mortgagee/Lender’s Loss Payee.
(l)    Unless Lender is obligated to pay the Premiums from the Tax And Insurance
Account pursuant to the terms of Section 3.3(d) hereof, Borrower shall promptly
pay all Premiums when due on such insurance and, in all events, not less than
thirty (30) days prior to the expiration dates of each such policy, Borrower
will deliver to Lender acceptable evidence of insurance, such as a renewal
policy or policies marked “premium paid” or other evidence satisfactory to
Lender reflecting that such Insurance Premiums have been paid current and that
all required insurance is current and in force. Borrower will immediately give
Notice to Lender of any cancellation of, or modification or reduction in, any
insurance policy. Lender shall not, because of accepting, rejecting, approving
or obtaining insurance, incur any liability for (A) the existence, nonexistence,
form or legal sufficiency thereof, (B) the solvency of any insurer, or (C) the
payment of losses.
(m)    Borrower may provide any required insurance under a blanket policy or
policies covering the Property and Improvements and other property and assets
not part of the Property, provided that Lender is provided a full schedule of
locations and values for all properties on such blanket policy and such blanket
policy otherwise complies with the requirements set forth above. Any allocated
coverage shall equal or exceed the coverage amounts required and must properly
identify and fully protect the Property as if a separate policy were issued for
one hundred per cent (100%) of the replacement cost, with sub limits as
permitted herein, at the time of loss.
(n)    Borrower shall not carry separate insurance, concurrent in kind or form
or contributing in the event of loss, with any of the insurance policies
required by this Section 7.1. Borrower may, however, carry insurance for the
Improvements, in addition to such policies, but only if such additional
insurance: (a) does not violate or entitle the carrier to assert any defense or
disclaim any primary coverage under any of such policies; (b) mutually benefits
Borrower and Lender, as their interests may appear; and (c) otherwise complies
with the terms of this Agreement.
Section 7.2.    Insurer Ratings. Unless otherwise approved by Lender in writing
in advance of placement, Borrower will maintain the insurance coverage described
in Section 7.1 with companies acceptable to Lender and with a claims paying
ability rating of not less than “A-” by S&P and a financial and performance
rating of “A-VIII” or its equivalent by A.M. Best. All insurers providing
insurance required by this Agreement shall be authorized to issue insurance in
the State.


42
Loan Agreement
Loan Number 201916813
#63074348_v17

--------------------------------------------------------------------------------





Section 7.3.    General Insurance Requirements.
(a)    Borrower agrees that all insurance policies shall:
(i)    be in such form and with such endorsements and in such amounts as
required by this Agreement and as are satisfactory to Lender;
(ii)    name Lender as an additional insured/loss payee/mortgagee and provide
that all Insurance Proceeds be payable to Lender;
(iii)    contain, where applicable, a “Non Contributory Standard Lender Clause”
and a Lender’s Loss Payable Endorsement or their equivalents naming Lender as
the person to whom all payments shall be paid and a provision that payment of
Insurance Proceeds in excess of the Restoration Proceeds Threshold shall be made
by a check payable only to Lender;
(iv)    contain a waiver of subrogation endorsement as to Lender and its
successors and assigns, providing that no policy shall be impaired or
invalidated by virtue of any act, failure to act, negligence of, or violation of
declarations, warranties or conditions contained in such policy by Borrower,
Lender or any other named insured, additional insured or loss payee (which
might, absent such agreement, result in a forfeiture of all or a part of such
insurance payment);
(v)    contain an endorsement indicating that neither Lender nor Borrower shall
be or be deemed to be a co-insurer with respect to any risk insured by such
policies and shall provide for an aggregate deductible per loss for all policies
not in excess of $25,000.00 for Property policies and no deductible or retention
for General Liability policies (unless otherwise permitted under this Article
VII), unless otherwise approved by Lender in advance and in writing;
(vi)    contain a provision that any such Property policies shall not be
canceled without at least thirty (30) days’ prior written notice to Lender in
each instance (at least ten (10) days’ prior written notice to Lender due to
nonpayment of premium). Such notice shall also be provided for Liability
policies (except, when not available, Borrower shall provide required notice to
Lender); and
(vii)    with respect to commercial general liability and Excess/Umbrella
Liability, provide for claims to be made on an occurrence basis.
(b)    In the event of foreclosure of the lien of the Security Instrument or
other transfer of title or assignment of the Property in extinguishment, in
whole or in part, of the Indebtedness, all right, title and interest of Borrower
in and to all policies of casualty insurance covering all or any part of the
Property shall inure to the benefit of and pass to the successors in interest to
Lender or the purchaser or grantee of the Property or any part thereof.
Section 7.4.    Certificates of Insurance and Delivery of Policies. Upon
Lender’s request, certified copies of all insurance policies required pursuant
to this Article 7 shall be promptly delivered to Lender. Certificates of
insurance with respect to all renewal and replacement policies shall be
delivered to Lender not less than ten (10) days prior to the expiration date of
any of the


43
Loan Agreement
Loan Number 201916813
#63074348_v17

--------------------------------------------------------------------------------





insurance policies required to be maintained hereunder which certificates shall
bear notations evidencing payment of applicable premiums and copies of such
insurance policies shall be delivered to Lender promptly after Borrower’s
receipt thereof. If Borrower fails to maintain and deliver to Lender the
certificates of insurance required by this Agreement, Lender may, at its option,
after notice to Borrower, procure such insurance, and Borrower shall reimburse
Lender for the amount of all premiums paid by Lender thereon promptly, after
demand by Lender, with interest thereon at the Default Rate from the date paid
by Lender to the date of repayment, and such sum shall be a part of the
Indebtedness secured by the Loan Documents. Lender shall not by the fact of
approving, disapproving, accepting, preventing, obtaining or failing to obtain
any insurance, incur any liability for or with respect to the amount of
insurance carried, the form or legal sufficiency of insurance contracts,
solvency of insurance companies, or the carriers’ or Borrower’s payment or
defense of lawsuits, and Borrower hereby expressly assumes full responsibility
therefor and all liability, if any, with respect thereto. Borrower represents
that no material claims have been made under any of such insurance policies, and
no party, including Borrower, has done, by act or omission, anything which would
impair the coverage of any of such insurance policies.
Section 7.5.    Restoration Proceeds.
(a)    Any and all awards, compensation, reimbursement, damages, proceeds,
settlements, and other payments or relief paid or to be paid, together with all
rights and causes of action relating to or arising from, (i) any insurance
policy maintained by or on behalf of Borrower following any damage, destruction,
casualty or loss to all or any portion of the Property (a “Casualty”, and such
proceeds, “Insurance Proceeds”) or (ii) any temporary or permanent taking or
voluntary conveyance of all or part of the Property, or any interest therein or
right accruing thereto or use thereof, as the result of, or in settlement of,
any condemnation or other eminent domain proceeding by any Governmental
Authority whether or not the same shall have actually been commenced (a
“Taking”, and such proceeds, “Condemnation Proceeds”, and together with
Insurance Proceeds, collectively, “Restoration Proceeds”) are hereby assigned to
Lender as additional collateral security hereunder subject to the Lien of the
Security Instrument, to be applied in accordance with this Article 7. Lender
shall be entitled to receive and collect all Restoration Proceeds, and Borrower
shall instruct and cause the issuer of each policy of insurance described herein
and any applicable Governmental Authority to deliver to Lender all Restoration
Proceeds. Borrower shall execute such further assignments of the Restoration
Proceeds as Lender may from time to time reasonably require. Notwithstanding the
foregoing, if the Restoration Proceeds, less the amount of Lender’s actual
out-of-pocket costs and expenses (including reasonable attorneys’ fees and
costs) incurred in collecting the same (the “Net Restoration Proceeds”), are One
Hundred Thousand and 00/100 Dollars ($100,000.00) or less (the “Restoration
Proceeds Threshold”), provided no Event of Default then exists, Lender shall
make such Net Restoration Proceeds available to Borrower. All Insurance Proceeds
received by Borrower or Lender in respect of business interruption coverage, and
all Condemnation Proceeds received with respect to a temporary Taking available
to Borrower, shall be deposited in a segregated escrow account with Lender or
its servicer, as applicable, and Lender shall estimate the number of months
required for Borrower to restore the damage caused such Casualty or replace cash
flow interrupted by such temporary Taking, as applicable, and shall divide the
aggregate proceeds by such number of months, and, provided no Event of Default
then exists, shall disburse a monthly installment thereof to Borrower each such
month. Subject to Lender’s


44
Loan Agreement
Loan Number 201916813
#63074348_v17

--------------------------------------------------------------------------------





rights under Section 7.6, provided no Event of Default has occurred and is
continuing and the Restoration has been completed in accordance with this
Agreement, any Net Restoration Proceeds available to Borrower for Restoration,
to the extent not used by Borrower in connection with, or to the extent they
exceed the cost of such Restoration and any costs incurred by Lender, shall be
paid to Borrower.
(b)    Lender shall be entitled at its option to participate in any compromise,
adjustment or settlement in connection with (i) any insurance policy claims
relating to any Casualty, and (ii) any Taking in an amount in controversy, in
either case, in excess of the Restoration Proceeds Threshold, and Borrower shall
within ten (10) Business Days after request therefor reimburse Lender for all
reasonable out‑of‑pocket expenses (including reasonable attorneys’ fees and
disbursements) incurred by Lender in connection with such participation.
Borrower shall not make any compromise, adjustment or settlement in connection
with any such claim in excess of the Restoration Proceeds Threshold or if an
Event of Default then exists without the prior written approval of Lender.
Borrower shall not make any compromise, adjustment or settlement in connection
with any claim unless same is commercially reasonable.
(c)    If and to the extent Restoration Proceeds are not required to be made
available to Borrower to be used for the Restoration of the Improvements,
Equipment and Inventory affected by the Casualty or Taking, as applicable,
pursuant to this Agreement, Lender shall be entitled, without Borrower’s
consent, to apply such Restoration Proceeds or the balance thereof, at Lender’s
option either (i) to the full or partial payment or prepayment of the
Indebtedness in accordance with the Note; or (ii) to the Restoration of all or
any part of such Improvements, Equipment and Inventory affected by the Casualty
or Taking, as applicable.
Section 7.6.    Restoration. Borrower shall apply all Insurance Proceeds first,
to complete restoration or repair of the Improvements and Equipment before
applying, disbursing or distributing any such Insurance Proceeds for any other
purpose. Borrower shall restore and repair the Improvements and Equipment or any
part thereof now or hereafter damaged or destroyed by any Casualty or affected
by any Taking; provided, however, that if the Casualty is not insured against or
insurable, Borrower shall so restore and repair even though no Insurance
Proceeds are received, or even if the available Insurance Proceeds are less than
the cost of restoration and repair. Notwithstanding anything to the contrary set
forth in Section 7.5, Lender agrees that Lender shall make the Net Restoration
Proceeds (other than business interruption insurance proceeds, which shall be
held and disbursed as provided in Section 7.5) available to Borrower for
Borrower’s restoration and repair of the Improvements, Equipment and Inventory
affected by the Casualty or Taking (a “Restoration”), as applicable, on the
following terms and subject to Borrower’s satisfaction of the following
conditions; provided, that Lender shall have the right to waive any of the
following conditions in its discretion:
(a)    At the time of such Casualty or Taking, as applicable, and at all times
thereafter there shall exist no Event of Default which remains uncured;
(b)    The Improvements, Equipment and Inventory affected by the Casualty or
Taking, as applicable, shall be capable of being restored (including
replacements) to substantially the same condition, utility, quality and
character, as existed immediately prior to such Casualty or


45
Loan Agreement
Loan Number 201916813
#63074348_v17

--------------------------------------------------------------------------------





Taking, as applicable, in all material respects with a fair market value and
projected cash flow of the Property equal to or greater than prior to such
Casualty or Taking, as applicable;
(c)    Borrower shall demonstrate to Lender’s reasonable satisfaction Borrower’s
ability to pay the Indebtedness coming due during such repair or restoration
period (after taking into account proceeds from business interruption insurance
carried by Borrower);
(d)    (i) in the event of a Casualty, the Casualty resulted in an actual or
constructive loss of less than fifty percent (50%) of the fair market value of
the Property, or (ii) in the event of a Taking, the Taking resulted in an actual
or constructive loss of less than fifteen percent (15%) of the fair market value
of the Property, less than fifteen percent (15%) of the land constituting the
Property is taken, such land is located along the perimeter or periphery of the
Property, and no portion of the Improvements on the Property is the subject of
such Taking;
(e)    Borrower shall have provided to Lender all of the following, and
collaterally assigned the same to Lender pursuant to assignment documents
acceptable to Lender: (i) an architect’s contract with an architect reasonably
acceptable to Lender and complete plans and specifications for the Restoration
of the Improvements, Equipment and Inventory lost or damaged to the condition,
utility and value required by Section 7.6(b); (ii) fixed-price or guaranteed
maximum cost construction contracts with contractors reasonably acceptable to
Lender for completion of the Restoration work in accordance with the
aforementioned plans and specifications; (iii) such additional funds (if any) as
are necessary from time to time, in Lender’s reasonable opinion, to complete the
Restoration (which funds shall be held by Lender as additional collateral
securing the Indebtedness and shall be disbursed, if at all, pursuant to this
Article 7); and (iv) copies of all Permits and licenses necessary to complete
the Restoration in accordance with the plans and specifications and all Legal
Requirements;
(f)    Borrower shall use commercially reasonable efforts to commence such work
within one hundred twenty (120) days after such Casualty or Taking, as
applicable, and shall diligently pursue such work to completion;
(g)    Lender shall be satisfied that the Restoration will be completed on or
before the earliest to occur of (A) the date six (6) months prior to the
Maturity Date, (B) such time as may be required under applicable Legal
Requirements in order to repair and restore the Property to the condition it was
in immediately prior to such Casualty or such Taking, as applicable, or (C) the
expiration of the business interruption insurance coverage referred to in
Section 7.1(d); and
(h)    the Property and the use thereof after the Restoration will be in
compliance with all applicable Legal Requirements.
Section 7.7.    Disbursement.
(a)    Each disbursement by Lender of such Restoration Proceeds shall be funded
subject to conditions and in accordance with disbursement procedures which a
commercial construction lender would typically establish in the exercise of
sound banking practices, including


46
Loan Agreement
Loan Number 201916813
#63074348_v17

--------------------------------------------------------------------------------





requiring lien waivers and any other documents, instruments or items which may
be reasonably required by Lender.
(b)    In no event shall Lender be obligated to make disbursements of
Restoration Proceeds in excess of an amount equal to the costs actually incurred
from time to time for work in place as part of the Restoration, as determined by
Lender, less, as to each contractor, subcontractor or materialman engaged in a
Restoration, an amount equal to the greater of (i) ten percent (10%) of the
costs actually incurred for work in place as part of such Restoration, as
reasonably determined by Lender, and (ii) the amount actually withheld by
Borrower (the “Casualty Retainage”). The Casualty Retainage shall not be
released until Lender reasonably determines that the Restoration has been
completed in accordance with the provisions of this Agreement and that all
approvals necessary for the re-occupancy and use of the Property have been
obtained from all appropriate Governmental Authorities, and Lender receives
evidence satisfactory to Lender that the costs of the Restoration have been paid
in full or will be paid in full out of the Casualty Retainage.
Section 7.8.    Qualified Amount. Notwithstanding anything herein to the
contrary, in the event of a taking of any portion of a Property by a state or
any political subdivision or authority thereof, whether by legal proceeding or
by agreement, or Casualty or Taking, if the ratio of the unpaid principal
balance of the Loan to the value of the remaining Properties (as determined by
the Lender in its sole discretion using any commercially reasonable method
permitted to a REMIC Trust; and which shall exclude the value of any personal
property or going concern value, if any) exceeds or would exceed 125%
immediately after giving effect to the condemnation/casualty, then an amount
that is a “qualified amount” as that term is defined in IRS Revenue Procedure
2010-30, as the same may be amended, replaced, supplemented or modified from
time to time, must be applied to the principal amount of the Loan (rather than
to any other portion of the Loan), unless Lender receives an opinion of counsel
that, if this clause is applicable but not followed or is no longer applicable
at the time of such taking, condemnation, eminent domain or similar proceeding,
Casualty or Taking, the Loan (i) will not be subject to a “significant
modification” within the meaning of Treasury Regulations Section 1.860G-2(b)(2)
and (ii) will not fail to be a “qualified mortgage” within the meaning of
Section 860G(a)(3)(A) of the Code.
ARTICLE 8    
DEFAULTS
Section 8.1.    Event of Default. The occurrence of one or more of the following
events shall be an “Event of Default” hereunder:
(a)    if Borrower fails to make any scheduled payment of principal, interest,
or amounts due under Article 3 on any Payment Date, or fails to pay any other
amount due and payable pursuant to the Loan Documents within three (3) days of
the due date;
(b)    if Borrower fails to pay the outstanding Indebtedness on the Maturity
Date;
(c)    the occurrence of the events identified elsewhere in this Agreement or
the other Loan Documents as constituting an “Event of Default” hereunder or
thereunder;


47
Loan Agreement
Loan Number 201916813
#63074348_v17

--------------------------------------------------------------------------------





(d)    the occurrence of a Transfer, other than a Permitted Transfer;
(e)    the occurrence of a material adverse change in the condition, financial
or otherwise, of the Borrower, or of all or any portion of the Loan which has a
Material Adverse Effect and/or the Guarantor’s failure to comply with the Net
Worth and Liquidity Requirements;
(f)    the occurrence of any material litigation or administrative investigation
or proceeding (pending or threatened) against the Borrower or Guarantor, whether
or not covered by insurance, which would, if determined adversely to Borrower or
Guarantor, materially adversely affect the Property or such parties’ condition
(financial or otherwise);
(g)    if any representation or warranty made herein or in any other Loan
Document, or in any report, certificate, financial statement or other
instrument, agreement or document furnished by Borrower in connection with this
Agreement or any other Loan Document shall be false in any material respect as
of the date such representation or warranty was made or remade, provided,
however, that Borrower shall have, with respect to unintentional
misrepresentations that can be cured, a cure period of twenty (20) days after
written notice from Lender within which to effectuate such a cure of the same;
(h)    if Borrower or Guarantor (i) makes an assignment for the benefit of
creditors, (ii) has a receiver, liquidator or trustee appointed for it (other
than as a result of an action by Lender or a third party acting on behalf of
Lender, a “Lender Action”), (iii) is adjudicated as bankrupt or insolvent, or if
any petition for bankruptcy, reorganization or arrangement pursuant to federal
bankruptcy law or any similar federal or state law shall be filed by or against,
consented to, solicited by, or acquiesced in by it excluding Lender Actions, or
(iv) has any proceeding for its insolvency, dissolution or liquidation
instituted against it excluding Lender Actions (any of the foregoing in clauses
(i) through (iv), an “Insolvency Action”); provided, however, that if such
Insolvency Action was involuntary and not consented to by Borrower or Guarantor,
as applicable, such Insolvency Action shall not be an Event of Default unless
the same is not discharged, stayed or dismissed within ninety (90) days after
the filing or commencement thereof;
(i)    the failure of Borrower to maintain the insurance required pursuant to
Article 7;
(j)    if any guaranty given in connection with the Loan shall cease to be in
full force and effect or any guarantor shall deny or disaffirm its obligations
thereunder, or the death or legal incapacity of the Rothacker Guarantor
(provided, however, the death or legal incapacity of the Rothacker Guarantor
shall not constitute an Event of Default or change in Control of Borrower
provided that Lender shall have received guarantees, substantially similar to
the guarantees provided on the Closing Date by the Rothacker Guarantor), from
either the SRT Guarantor, or other replacement guarantor satisfactory to Lender
in its sole discretion, within sixty (60) days following the death or legal
incapacity of such Rothacker Guarantor); or;
(k)    a default shall be continuing under any of the other obligations,
agreements, undertakings, terms, covenants, provisions or conditions of this
Agreement not otherwise referred to in this Section 8.1, or under any other Loan
Document, for ten (10) days after notice to Borrower


48
Loan Agreement
Loan Number 201916813
#63074348_v17

--------------------------------------------------------------------------------





(and Guarantor, if applicable) in the case of any default which can be cured by
the payment of a sum of money, or for thirty (30) days after written notice in
the case of any other default (unless otherwise provided herein or in such other
Loan Document); provided, however, that if such non-monetary default under this
clause (i) is susceptible of cure but cannot reasonably be cured within such
thirty (30) day period and provided further that Borrower (or Guarantor, if
applicable) shall have commenced to cure such default within such thirty (30)
day period and thereafter diligently and expeditiously proceeds to cure the
same, such thirty (30) day period shall be extended for such time as is
reasonably necessary for Borrower (or Guarantor, if applicable) in the exercise
of due diligence to cure such default, but in no event shall such period exceed
sixty (60) days after the original notice.
Section 8.2.    Remedies. Upon the occurrence and during the continuance of an
Event of Default, all or any one or more of the rights, powers and other
remedies available to Lender against Borrower under any Loan Document, or at law
or in equity may be exercised by Lender at any time and from time to time
(including the right to accelerate and declare the outstanding Indebtedness to
be immediately due and payable), without notice or demand, whether or not all or
any portion of the Indebtedness shall be declared due and payable, and whether
or not Lender shall have commenced any foreclosure proceeding or other action
for the enforcement of its rights and remedies under any of the Loan Documents
with respect to all or any portion of the Property. Notwithstanding anything
contained to the contrary herein, the outstanding Indebtedness shall be
accelerated and immediately due and payable, without any election by Lender upon
the occurrence of an Insolvency Action.
Section 8.3.    Remedies Cumulative. The rights, powers and remedies of Lender
under this Agreement shall be cumulative and not exclusive of any other right,
power or remedy which Lender may have against Borrower pursuant to this
Agreement or the other Loan Documents executed by or with respect to Borrower,
or existing at law or in equity or otherwise. Lender’s rights, powers and
remedies may be pursued singly, concurrently or otherwise, at such time and in
such order as Lender may determine in Lender’s discretion. No delay or omission
to exercise any remedy, right or power accruing upon an Event of Default shall
impair any such remedy, right or power or shall be construed as a waiver
thereof, but any such remedy, right or power may be exercised from time to time
and as often as may be deemed expedient. A waiver of any Event of Default shall
not be construed to be a waiver of any subsequent Event of Default or to impair
any remedy, right or power consequent thereon. Any and all of Lender’s rights
with respect to the Property shall continue unimpaired, and Borrower shall be
and remain obligated in accordance with the terms hereof, notwithstanding (i)
the release or substitution of Property at any time, or of any rights or
interest therein or (ii) any delay, extension of time, renewal, compromise or
other indulgence granted by Lender in the event of any Event of Default with
respect to the Property or otherwise hereunder. Notwithstanding any other
provision of this Agreement, Lender reserves the right to seek a deficiency
judgment or preserve a deficiency claim, in connection with the foreclosure of
the Security Instrument on the Property, to the extent necessary to foreclose on
other parts of the Property.
Section 8.4.    Lender Appointed Attorney-In-Fact. Borrower hereby irrevocably
and unconditionally constitutes and appoints Lender as Borrower’s true and
lawful attorney-in-fact, with full power of substitution, at any time after the
occurrence and during the continuance of an


49
Loan Agreement
Loan Number 201916813
#63074348_v17

--------------------------------------------------------------------------------





Event of Default to execute, acknowledge and deliver any documents, agreements
or instruments and to exercise and enforce every right, power, remedy, option
and privilege of Borrower under all Loan Documents, and do in the name, place
and stead of Borrower, all such acts, things and deeds for and on behalf of and
in the name of Borrower under any Loan Document, which Borrower could or might
do or which Lender may deem necessary or desirable to more fully vest in Lender
the rights and remedies provided for under the Loan Documents and to accomplish
the purposes thereof. The foregoing powers of attorney are irrevocable and
coupled with an interest.
Section 8.5.    Lender’s Right to Perform. If Borrower fails to perform any
covenant or obligation contained herein for a period of five (5) Business Days
after Borrower’s receipt of notice thereof from Lender, without in any way
limiting Section 8.1, Lender may, but shall have no obligation to, perform, or
cause performance of, such covenant or obligation, and the expenses of Lender
incurred in connection therewith shall be payable by Borrower to Lender upon
demand, together with interest thereon at the Default Rate. Notwithstanding the
foregoing, Lender shall have no obligation to send notice to Borrower of any
such failure.
ARTICLE 9    
ENVIRONMENTAL PROVISIONS
Section 9.1.    Environmental Representations and Warranties. Borrower
represents, warrants and covenants, as to itself and the Property, other than as
disclosed to Lender in the environmental report(s) delivered to Lender in
connection with the Loan (and listed on the attached Schedule 6): (a) to
Borrower’s knowledge, there are no Hazardous Substances or underground storage
tanks in, on, or under the Property, except those that are both (i) in
compliance with all Environmental Laws and with permits issued pursuant thereto
and (ii) which do not require Remediation; (b) to Borrower’s knowledge, there
are no past, present or threatened Releases of Hazardous Substances in, on,
under, from or affecting the Property which have not been fully Remediated in
accordance with Environmental Law; (c) to Borrower’s knowledge, there is no
Release or threat of any Release of Hazardous Substances in violation of
Environmental Laws which has migrated or is migrating to the Property; (d) to
Borrower’s knowledge, there is no past or present non-compliance with
Environmental Laws, or with permits issued pursuant thereto, in connection with
the Property which has not been fully Remediated in accordance with
Environmental Law; (e) Borrower does not know of, and has not received, any
written or oral notice or other communication from any Person (including a
Governmental Authority) relating to Hazardous Substances or the Remediation
thereof, of possible liability of any Person pursuant to any Environmental Law,
other environmental conditions in connection with the Property, or any actual or
potential administrative or judicial proceedings in connection with any of the
foregoing; and (f) Borrower has truthfully and fully provided to Lender, in
writing, any and all information relating to conditions in, on, under or from
the Property that is known to Borrower and that is contained in files and
records of Borrower, including any reports relating to Hazardous Substances in,
on, under or from the Property and/or to the environmental condition of the
Property.
Section 9.2.    Environmental Covenants. Borrower covenants and agrees that: (a)
all uses and operations on or of the Property, whether by Borrower or any other
Person, shall be in compliance with all Environmental Laws and permits issued
pursuant thereto; (b) there shall be no


50
Loan Agreement
Loan Number 201916813
#63074348_v17

--------------------------------------------------------------------------------





Hazardous Substances used, present or Released in, on, under or from the
Property, except those that are (i) in compliance with all Environmental Laws
and with permits issued pursuant thereto; and (ii) which do not require
Remediation; (c) Borrower shall, at its sole cost and expense, (i) fully and
expeditiously cooperate in all activities pursuant to Section 9.3, including
providing all relevant information and making knowledgeable Persons available
for interviews, and (ii) effectuate Remediation of any condition (including a
Release of a Hazardous Substance or violation of Environmental Laws) in, on,
under or from the Property for which Remediation is legally required; and (d)
Borrower shall immediately upon Borrower becoming aware notify Lender in writing
of (A) any unlawful Releases or threatened Releases of Hazardous Substances in,
on, under, from or migrating towards the Property in violation of Environmental
Laws; (B) any non-compliance with any Environmental Laws related in any way to
the Property; (C) any actual or potential Lien imposed on Borrower or the
Property pursuant to any Environmental Law, whether due to any act or omission
of Borrower or any other person (an “Environmental Lien”); (D) any required
Remediation of environmental conditions relating to the Property; and (E) any
written notice or other communication of which any Borrower becomes aware from
any source whatsoever relating in any way to an actual or threatened Release of
Hazardous Substances in violation of Environmental Laws or the Remediation
thereof.
Section 9.3.    Environmental Cooperation and Access. In the event any
Indemnified Party has a reasonable basis for believing that an environmental
condition exists on the Property in violation of Environmental Laws, upon
reasonable notice from Lender, Borrower shall, at Borrower’s sole cost and
expense, promptly cause an engineer or consultant reasonably satisfactory to
Lender to conduct any environmental assessment or audit (the scope of which
shall be determined in the sole and absolute discretion of Lender) and take any
samples of soil, groundwater or other water, air, or building materials or any
other invasive testing reasonably requested by Lender and promptly deliver the
results of any such assessment, audit, sampling or other testing; and provided,
further, that the Indemnified Parties and any other Person designated by the
Indemnified Parties, may at its option, enter upon the Property at all
reasonable times upon reasonable prior notice to assess any and all aspects of
the environmental condition of the Property and its use.
Section 9.4.    Environmental Indemnity.
(a)    Borrower covenants and agrees, at its sole cost and expense, to protect,
defend, indemnify, release and hold Indemnified Parties harmless from and
against any and all Losses actually imposed upon or incurred by or asserted
against any Indemnified Parties and directly or indirectly arising out of or in
any way relating to any one or more of the following: (i) any past, present or
threatened Release of Hazardous Substances in, on, above, under, from or
affecting the Property, or any Remediation thereof; (ii) the imposition,
recording or filing or the threatened imposition, recording or filing of any
Environmental Lien encumbering the Property; (iii) any misrepresentation or
inaccuracy in any representation or warranty concerning Hazardous Substances;
and (iv) any breach of Section 9.1 or Section 9.2 of this Agreement.
(b)    Notwithstanding anything to the contrary contained in Section 9.4(a)
hereof, Borrower shall have no obligations under Section 9.4(a) hereof following
the repayment in full of the Indebtedness (and provided that no claims have
previously been made by Indemnitee hereunder)


51
Loan Agreement
Loan Number 201916813
#63074348_v17

--------------------------------------------------------------------------------





after all of the following conditions have been satisfied: (a) there has been no
change in any Environmental Law or other Legal Requirement prior to the date on
which the Indebtedness is paid in full the effect of which would be to make a
lender/mortgagee liable with respect to any condition or matter for which the
Indemnified Parties are entitled to be indemnified notwithstanding the fact that
the Indebtedness was repaid in full; (b) Lender shall have received, at
Borrower’s sole cost and expense, an environmental inspection report for the
Property in scope satisfactory to Lender, and prepared by an independent
consulting firm/environmental engineer acceptable to Lender, dated no more than
thirty (30) days prior to the date the same is delivered to Lender, showing that
there exists no condition or matter with respect to the Property for which the
Indemnified Parties are entitled to be indemnified; and (c) three (3) years have
elapsed since the date on which the Indebtedness was repaid in full.
Section 9.5.    Duty to Defend. Upon request by any Indemnified Party, Borrower
shall defend same (if requested by any Indemnified Party, in the name of the
Indemnified Party) by attorneys and other professionals reasonably approved by
the Indemnified Parties.
ARTICLE 10    
SPECIAL PROVISIONS
Section 10.1.    Transfer of Loan. Lender may, at any time, sell, transfer or
assign, in whole or in part, this Agreement, the Note, and the other Loan
Documents, and any or all servicing rights with respect thereto, or grant
participations therein or issue mortgage pass-through certificates or other
securities (the “Securities”) evidencing a beneficial interest in a rated or
unrated public offering or private placement (such sales, participation,
offering and/or placement, collectively, a “Securitization”). Lender may forward
to each purchaser, transferee, assignee, servicer, participant or investor in
such participations or Securities (collectively, the “Investor”) or any Rating
Agency rating such Securities, each prospective Investor, and any organization
maintaining databases on the underwriting and performance of commercial mortgage
loans, all documents and information which Lender now has or may hereafter
acquire relating to the Loan or to Borrower, any Guarantor or the Property,
whether furnished by Borrower, any Guarantor or otherwise, as Lender determines
necessary or desirable, including, without limitation, financial statements
relating to Borrower, Guarantor, the Property and any tenant at the Property.
Borrower irrevocably waives any and all rights it may have under law or in
equity to prohibit such disclosure, including but not limited to any right of
privacy.
Section 10.2.    Cooperation. Borrower and Guarantor agree to cooperate with
Lender (and agree to cause their respective officers and representatives to
cooperate) in connection with any transfer made or any Securities created
pursuant to this Article 10, including, without limitation, the taking, or
refraining from taking, of such action as may be reasonably necessary to satisfy
all of the conditions of any Investor, the delivery any reasonable documents as
may be reasonably requested by Lender (provided, however, that Guarantor is not
obligated to provide any documents other than what has been provided to Lender
with respect to Guarantor in connection with the Loan and any ongoing financial
reporting requirements set forth in Section 5.3 hereof), and the execution of
reasonable amendments to this Agreement, the Note and the other Loan Documents
and Borrower’s organizational documents as reasonably requested by Lender;
provided that the


52
Loan Agreement
Loan Number 201916813
#63074348_v17

--------------------------------------------------------------------------------





reasonable costs incurred for such cooperation shall be paid by Lender and no
changes to the Loan Documents shall be required which will have a material
adverse economic impact on Borrower or Guarantor. Borrower shall also furnish
and Borrower and Guarantor consent to Lender furnishing to such Investors or
prospective Investors or any Rating Agency any and all information concerning
the Property, the Leases, the financial condition of Borrower and Guarantor (but
only to the extent of the information regarding Guarantor as required hereunder)
as may be requested by Lender, any Investor, any prospective Investor or any
Rating Agency in connection with any sale, transfer or participations or
Securities and shall indemnify the Indemnified Parties against, and hold the
Indemnified Parties harmless from, any losses, claims, damages or liabilities
(collectively, the “Liabilities”) to which any such Indemnified Parties may
become subject insofar as the Liabilities arise out of or are based upon any
untrue statement or alleged untrue statement of any material fact contained in a
Disclosure Document or arise out of or are based upon the omission or alleged
omission to state therein a material fact required to be stated in the
Disclosure Document or necessary in order to make the statements in the
Disclosure Document, in light of the circumstances under which they were made,
not misleading and agreeing to reimburse the Indemnified Parties for any legal
or other expenses reasonably incurred by each of them in connection with
investigating or defending the Liabilities; provided, however, that Borrower
will be liable in any such case under this Section 10.2 only to the extent that
any such loss, claim, damage or liability arises out of or is based upon any
such untrue statement or omission made therein in reliance upon and in
conformity with information furnished to Lender by or on behalf of Borrower in
connection with the preparation of the Disclosure Document or in connection with
the underwriting or closing of the Loan, including, without limitation,
financial statements of Borrower, operating statements and rent rolls with
respect to the Property. This indemnity agreement will be in addition to any
liability which Borrower may otherwise have and shall survive the termination of
the Loan Documents.
Section 10.3.    Servicer. At the option of Lender, the Loan may be serviced by
a master servicer, primary servicer, special servicer and/or trustee (any such
master servicer, primary servicer, special servicer, and trustee, together with
its agents, nominees or designees, are collectively referred to as “Servicer”)
selected by Lender and Lender may delegate all or any portion of its
responsibilities under this Agreement and the other Loan Documents to Servicer
pursuant to a pooling and servicing agreement, servicing agreement, special
servicing agreement or other agreement providing for the servicing of one or
more mortgage loans (collectively, the “Servicing Agreement”) between Lender and
Servicer. Borrower shall be responsible for any reasonable set up fees or any
other reasonable initial costs relating to or arising under the Servicing
Agreement, but Borrower shall not be responsible for payment of the regular
monthly master servicing fee or trustee fee due to Servicer under the Servicing
Agreement or any fees or expenses required to be borne by, and not reimbursable
to, Servicer. Notwithstanding the foregoing, Borrower shall promptly reimburse
Lender on demand for (a) interest payable on advances made by Servicer with
respect to delinquent debt service payments (to the extent interest at the
Default Rate actually paid by Borrower in respect of such payments are
insufficient to pay the same) or expenses paid by Servicer or trustee in respect
of the protection and preservation of the Property, (b) all costs and expenses,
liquidation fees, workout fees, special servicing fees, operating advisor fees
or any other similar fees payable by Lender to Servicer which may be due and
payable under the Servicing Agreement (whether on a periodic or a continuing
basis) as a result of an Event of Default under the Loan, the Loan becoming
specially serviced, the commencement or continuance of any enforcement action of
any kind with respect to


53
Loan Agreement
Loan Number 201916813
#63074348_v17

--------------------------------------------------------------------------------





the Loan or any of the Loan Documents, a refinancing or a restructuring of the
credit arrangements provided under this Agreement in the nature of a “work-out”
of the Loan Documents, or any bankruptcy, insolvency or liquidation action
involving Borrower, Guarantor or any of their respective principals or
Affiliates excluding Lender Actions unless arising because of an Event of
Default, (c) all costs and expenses of any Property inspections and/or
appraisals (or any updates to any existing inspection or appraisal) that
Servicer or the trustee may be required to obtain (other than the cost of
regular annual inspections required to be borne by Servicer under the Servicing
Agreement) as a result of an Event of Default unless arising because of an Event
of Default, and (d) all reasonable costs and expenses relating to or arising
from any special requests made by Borrower or Guarantor during the term of the
Loan including, without limitation, in connection with a prepayment, assumption
or modification of the Loan.
Section 10.4.    Restructuring of Loan.
(a)    Lender, without in any way limiting Lender’s other rights hereunder, in
its sole and absolute discretion, shall have the right at any time to require
Borrower to restructure the Loan into additional multiple notes (which may
include component notes and/or senior and junior notes), to re-allocate
principal among component notes and/or senior and junior notes and/or to create
participation interests in the Loan, or the establishment of different interest
rates and debt service payments for the Loan, in such order of priority as may
be designated by Lender; provided that (i) the total principal amounts of the
Loan (including any component notes), shall equal the total principal amount of
the Loan immediately prior to the restructuring, (ii) except in the case of the
occurrence of an Event of Default or a default beyond all notice and cure
periods, or of a Casualty or Condemnation that results in the payment of
principal under the Loan, the weighted average interest rate of the restructured
Loan shall, in the aggregate, equal the Interest Rate, and (iii) except in the
case of the occurrence of an Event of Default and/or a default beyond all notice
and cure periods, or of a Casualty or Taking that results in the payment of
principal under the Loan, the aggregate debt service payments on the
restructured Loan shall equal the aggregate debt service payments which would
have been payable under the Loan had the restructuring not occurred.
(b)    Borrower shall cooperate, at no cost to Borrower, with all reasonable
requests of Lender in order to restructure the Note and the Loan and shall, upon
seven (7) Business Days written notice from Lender, which notice shall include
the forms of documents for which Lender is requesting execution and delivery,
execute and deliver such documents in form reasonably acceptable to Borrower and
Guarantor, as shall be reasonably required by Lender and required by any Rating
Agency in connection therewith, all in form and substance reasonably
satisfactory to Lender and Borrower and Guarantor, including, without
limitation, the severance of this Agreement and the other Loan Documents if
requested; provided, however, that any such amendments required by Lender shall
not result in any economic or other material adverse change in the transaction
contemplated by this Agreement or the other Loan Documents.
(c)    Except as may be required in connection with a Securitization pursuant to
Section 10.1, Borrower shall not be obligated to pay any costs or expenses
incurred in connection with any such restructuring as set forth in this Section
10.4. All reasonable costs incurred by Borrower shall be paid by Lender.


54
Loan Agreement
Loan Number 201916813
#63074348_v17

--------------------------------------------------------------------------------





(d)    In the event Borrower fails to execute and deliver such documents
described in this Section 10.4 to Lender within fifteen (15) Business Days
following such written notice by Lender, and Lender sends a second notice to
Borrower with respect to the delivery of such documents containing a legend
clearly marked in not less than fourteen (14) point bold face type, underlined,
in all capital letters “POWER OF ATTORNEY IN FAVOR OF LENDER DEEMED EFFECTIVE
FOR EXECUTION AND DELIVERY OF DOCUMENTS IF NO RESPONSE WITHIN 10 BUSINESS DAYS”,
Borrower hereby absolutely and irrevocably appoints Lender as its true and
lawful attorney, coupled with an interest, in its name and stead to make and
execute all documents necessary or desirable to effect such transactions,
Borrower ratifying all that such attorney shall do by virtue thereof, if
Borrower fails to execute and deliver such documents within ten (10) Business
Days of receipt of such second notice.
Section 10.5.    Lender Register. Borrower hereby designates Lender or its
designee (the “Registrar”) to serve as Borrower’s agent, solely for purposes of
this Section 10.5, to maintain, at one of Registrar’s offices, a register for
the recordation of the names and addresses of Lender, and the principal amount
and stated interest thereon of the Loan (or portions thereof) owing to Lender
pursuant to the terms hereof from time to time (the “Register”). Borrower shall
at all times treat the Person or Persons in whose name the Loan and the Note is
registered (the “Registered Lender”) as the owner thereof for the purpose of
receiving all payments thereon and for all other purposes. As of the date
hereof, READYCAP COMMERCIAL, LLC is the Registered Lender. The Registrar shall,
upon delivery of a notice executed by the then Registered Lender that the Loan
and Note (or portion thereof) has been transferred to a transferee, promptly
provide Borrower with a copy of such notice and record such transferee in the
Register as a Registered Lender. Failure to make any such recordation, or any
error in such recordation, shall not affect Borrower’s obligations in respect of
the Loan. Such Register shall be available for inspection by Borrower, at any
reasonable time and from time to time upon Borrower’s reasonable prior notice.
Nothing set forth in this Section 10.5 shall decrease Borrower’s rights or
increase Borrower’s liabilities under this Agreement, the Note or any other Loan
Documents. The Registrar shall not be entitled to any fee from Borrower or
Lender or any other lender in respect of transfers of the Note and other Loan
Documents. The rights evidenced by the Note to receive principal and interest
may only be transferred if the transfer is registered on the Register pursuant
to this Section 10.5.
Section 10.6.    Participant Register. If Lender sells a participation, Lender
shall, acting solely for this purpose as an agent of Borrower, maintain a
register on which it enters the name and address of each participant and the
principal amounts (and stated interest) of each participant’s interest in the
Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that Lender shall have no obligation to disclose all or any
portion of the Participant Register (including the identity of any participant
or any information relating to a participant’s interest in any commitments,
loans, or its other obligations under any Loan Document) to any Person except to
the extent that such disclosure is necessary to establish that such commitment,
loan, or other obligation is in registered form under Section 5f.103-1(c) of the
United States Treasury regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary.


55
Loan Agreement
Loan Number 201916813
#63074348_v17

--------------------------------------------------------------------------------





ARTICLE 11    
MISCELLANEOUS
Section 11.1.    Survival. This Agreement and all covenants, agreements,
representations and warranties made herein and in the certificates delivered
pursuant hereto shall survive the execution and delivery of this Agreement and
the execution and delivery by Borrower to Lender of the Note, and shall continue
in full force and effect so long as any portion of the Indebtedness is
outstanding and unpaid; provided, however, that the representations, warranties
and covenants set forth in Sections 4.19 and 9.1 shall survive in perpetuity.
Whenever in this Agreement any of the parties hereto is referred to, such
reference shall be deemed to include the successors and assigns of such party.
All covenants, promises and agreements in this Agreement contained, by or on
behalf of Borrower, shall inure to the benefit of the respective successors and
assigns of Lender. Nothing in this Agreement or in any other Loan Document,
express or implied, shall give to any Person other than the parties and the
holder(s) of the Note, the Security Instrument and the other Loan Documents, and
their legal representatives, successors and assigns, any benefit or any legal or
equitable right, remedy or claim hereunder.
Section 11.2.    Lender’s Discretion. Whenever pursuant to this Agreement or any
other Loan Document, Lender exercises any right, option or election given to
Lender to approve or disapprove, or consent or withhold consent, or any
arrangement or term is to be satisfactory to Lender or is to be in Lender’s
discretion, the decision of Lender to approve or disapprove, consent or withhold
consent, or to decide whether arrangements or terms are satisfactory or not
satisfactory or acceptable or not acceptable to Lender in Lender’s discretion,
shall (except as is otherwise specifically herein provided) be in the sole and
absolute discretion of Lender.
Section 11.3.    Governing Law; Submission to Jurisdiction.
(a)    This Agreement shall be interpreted and enforced according to the laws of
the State where the Property is located (without giving effect to rules
regarding conflict of laws).
(b)    Borrower hereby consents and submits to the exclusive jurisdiction and
venue of any state or federal court sitting in the county and state where the
Property is located with respect to any legal action or proceeding arising with
respect to this Agreement and waives all objections which it may have to such
jurisdiction and venue.
Section 11.4.    Modification, Waiver in Writing. No modification, amendment,
extension, discharge, termination or waiver of any provision of this Agreement,
the Note or any other Loan Document, or consent to any departure by Borrower
therefrom, shall in any event be effective unless the same shall be in a writing
signed by the party against whom enforcement is sought, and then such waiver or
consent shall be effective only in the specific instance, and for the purpose,
for which given, provided, however, that from time-to-time only with respect to:
(a) any such waivers and/or approvals of proposed re-allocations of the Reserve
Funds as set forth in Section 3.8(c) hereof, or (b) notices of the existence of
an Event of Default in connection with any of the disbursement conditions for
the disbursement of any of the Reserve Funds pursuant to Article 3 hereof, can
be provided by Lender via e-mail (i.e., no modifications, amendments,
extensions, discharges or terminations of any provision of this Agreement, the
Note or any other Loan Document shall be


56
Loan Agreement
Loan Number 201916813
#63074348_v17

--------------------------------------------------------------------------------





provided by Lender via e-mail). Except as otherwise expressly provided herein,
no notice to or demand on Borrower shall entitle Borrower to any other or future
notice or demand in the same, similar or other circumstances. In addition,
Lender shall be entitled (but not be obligated) to extend the time periods
within which any post-closing obligations set forth in any side-letters executed
and delivered by Borrower in favor of Lender on the Closing Date, are required
to be completed for such additional period or periods of times as Lender may
reasonably determine.
Section 11.5.    Delay Not a Waiver. Neither any failure nor any delay on the
part of Lender in insisting upon strict performance of any term, condition,
covenant or agreement, or exercising any right, power, remedy or privilege under
any Loan Document, or any other instrument given as security therefor, shall
operate as or constitute a waiver thereof, nor shall a single or partial
exercise thereof preclude any other future exercise, or the exercise of any
other right, power, remedy or privilege. In particular, and not by way of
limitation, by accepting payment after the due date of any amount payable under
any Loan Document, Lender shall not be deemed to have waived any right either to
require prompt payment when due of all other amounts due under any Loan
Document, or to declare a default for failure to effect prompt payment of any
such other amount.
Section 11.6.    Notices. All notices, consents, approvals and requests required
or permitted hereunder or under any other Loan Document shall be given in
writing and shall be effective for all purposes if hand delivered or sent by (a)
hand delivery, with proof of attempted delivery, (b) certified or registered
United States mail, postage prepaid, or (c) expedited prepaid delivery service,
either commercial or United States Postal Service, with proof of attempted
delivery, addressed to the parties as follows:


57
Loan Agreement
Loan Number 201916813
#63074348_v17

--------------------------------------------------------------------------------





If to Lender:    Ready Capital Structured Finance
1320 Greenway Drive, Suite 560
Irving, Texas 75038
Attention: Dawnyel Dishman
    
with a copy to:    Holland & Knight LLP
31 West 52nd Street, 12th Floor
New York, New York 10019
Attention: Paul W. Cicchetti, Esq.
    
If to Borrower:    3032 Wilshire Investors LLC
c/o Cadence Capital Investments LLC
6400 S. Fiddlers Green Circle, Suite 1820
Greenwood Village, Colorado 80111
Attention: David B. Runberg
    
with a copy to:    3032 Wilshire Investors LLC
c/o Cadence Capital Investments LLC
6400 S. Fiddlers Green Circle, Suite 1820
Greenwood Village, Colorado 80111
Attention: Drew Willock, Esq.


with a copy to:
Brownstein Hyatt Farber Schreck, LLP

410 Seventeenth Street, Suite 2200
Denver, Colorado 80202
Attention: Jennifer Eiteljorg, Esq.


with a further copy to:
Strategic Realty Trust, Inc.

c/o Glenborough, LLC
66 Bovet Road, Suite 100
San Mateo, California 94402
Attention:    Chip Burns    

A party receiving a notice which does not comply with the technical requirements
for notice under this Section 11.6 may elect to waive any deficiencies and treat
the notice as having been properly given. A notice shall be deemed to have been
given: (a) in the case of hand delivery, at the time of delivery; (b) in the
case of registered or certified mail, when delivered or the first attempted
delivery on a Business Day; or (c) in the case of expedited prepaid delivery
upon the first attempted delivery on a Business Day.
Section 11.7.    Trial By Jury. BORROWER AND LENDER, TO THE FULLEST EXTENT THAT
THEY MAY LAWFULLY DO SO, HEREBY WAIVE TRIAL BY JURY IN ANY ACTION OR PROCEEDING,
INCLUDING, WITHOUT LIMITATION, ANY TORT ACTION, BROUGHT BY ANY PARTY HERETO WITH
RESPECT TO THIS AGREEMENT, THE NOTE OR THE OTHER LOAN DOCUMENTS.


58
Loan Agreement
Loan Number 201916813
#63074348_v17

--------------------------------------------------------------------------------





Section 11.8.    Headings. The Article and Section headings in this Agreement
are included herein for convenience of reference only and shall not constitute a
part of this Agreement for any other purpose.
Section 11.9.    Severability. Wherever possible, each provision of this
Agreement shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by or
invalid under applicable law, such provision shall be ineffective to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement.
Section 11.10.    Preferences. Lender shall have the continuing and exclusive
right to apply or reverse and reapply any and all payments by Borrower to any
portion of the obligations of Borrower hereunder. To the extent Borrower makes a
payment or payments to Lender for Borrower’s benefit, which payment or proceeds
or any part thereof are subsequently invalidated, declared to be fraudulent or
preferential, set aside or required to be repaid to a trustee, receiver or any
other party under any bankruptcy law, state or federal law, common law or
equitable cause, then, to the extent of such payment or proceeds received, the
obligations hereunder or part thereof intended to be satisfied shall be revived
and continue in full force and effect, as if such payment or proceeds had not
been received by Lender.
Section 11.11.    Waiver of Notice. Borrower shall not be entitled to any
notices of any nature whatsoever from Lender except with respect to matters for
which this Agreement or the other Loan Documents specifically and expressly
provide for the giving of notice by Lender to Borrower and except with respect
to matters for which Borrower is not, pursuant to applicable Legal Requirements,
permitted to waive the giving of notice. Borrower hereby expressly waives the
right to receive any notice from Lender with respect to any matter for which
this Agreement or the other Loan Documents does not specifically and expressly
provide for the giving of notice by Lender to Borrower.
Section 11.12.    Remedies of Borrower. In the event that a claim or
adjudication is made that Lender or its agents, has acted unreasonably or
unreasonably delayed acting in any case where by law or under any Loan Document,
Lender or such agent, as the case may be, has an obligation to act reasonably or
promptly, Borrower agrees that neither Lender nor its agents, shall be liable
for any monetary damages, and Borrower’s sole remedies shall be limited to
commencing an action seeking injunctive relief or declaratory judgment. The
parties hereto agree that any action or proceeding to determine whether Lender
has acted reasonably shall be determined by an action seeking declaratory
judgment.
Section 11.13.    Exhibits Incorporated. The information set forth on the cover,
heading and recitals hereof, and the Exhibits attached hereto, are hereby
incorporated herein as a part of this Agreement with the same effect as if set
forth in the body hereof.
Section 11.14.    Offsets, Counterclaims and Defenses. Any assignee of Lender’s
interest in and to the Loan Documents shall take the same free and clear of all
offsets, counterclaims or defenses which are unrelated to the Loan, and the Loan
Documents which Borrower may otherwise have against any assignor, and no such
unrelated counterclaim or defense shall be interposed or asserted by Borrower in
any action or proceeding brought by any such assignee upon, the Loan


59
Loan Agreement
Loan Number 201916813
#63074348_v17

--------------------------------------------------------------------------------





Documents and any such right to interpose or assert any such unrelated offset,
counterclaim or defense in any such action or proceeding is hereby expressly
waived by Borrower.
Section 11.15.    No Joint Venture or Partnership. Borrower and Lender intend
that the relationship created hereunder be solely that of borrower and lender.
Nothing herein is intended to create a joint venture, partnership,
tenancy-in-common, or joint tenancy relationship between any of Borrower,
Manager, any contractor or Governmental Authority and Lender nor to grant Lender
any interest in the Property other than that of mortgagee or lender.
Section 11.16.    Waiver of Marshalling of Assets Defense. To the fullest extent
that Borrower may legally do so, Borrower waives all rights to a marshalling of
the assets of Borrower, and of the Property, or to a sale in inverse order of
alienation in the event of foreclosure of the interests hereby created, and
agrees not to assert any right under any laws pertaining to the marshalling of
assets, the sale in inverse order of alienation, homestead exemption, the
administration of estates of decedents, or any other matters whatsoever to
defeat, reduce or affect the right of Lender under the Loan Documents to a sale
of the Property for the collection of the Indebtedness without any prior or
different resort for collection, or the right of Lender or any trustee under the
Security Instrument to the payment of the Indebtedness in preference to every
other claimant whatsoever.
Section 11.17.    Waiver of Counterclaim. Borrower hereby waives the right to
assert a counterclaim, other than compulsory counterclaim, in any action or
proceeding brought against Borrower by Lender or Lender’s agents.
Section 11.18.    Construction of Documents. The parties hereto acknowledge that
they were represented by counsel in connection with the negotiation and drafting
of the Loan Documents and that the Loan Documents shall not be subject to the
principle of construing their meaning against the party which drafted same.
Section 11.19.    Brokers and Financial Advisors. Borrower and Lender hereby
represent that they have dealt with no financial advisors, brokers,
underwriters, placement agents, agents or finders in connection with the
transactions contemplated by this Agreement except as disclosed to Lender.
Borrower hereby agrees to indemnify and hold Lender harmless from and against
any and all Losses relating to or arising from a claim by any Person that such
Person acted on behalf of Borrower in connection with the transactions
contemplated herein. If Borrower has dealt with one or more of foregoing
described Persons, Borrower acknowledges and agrees that such Persons may
receive additional compensation and/or fees from Lender. The provisions of this
Section 11.19 shall survive the expiration and termination of this Agreement and
the repayment of the Indebtedness.
Section 11.20.    Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall together constitute one and the same instrument.
Section 11.21.    Estoppel Certificates. Borrower and Lender each hereby agree
at any time and from time to time, but in no event more than one time per
calendar quarter, upon not less than


60
Loan Agreement
Loan Number 201916813
#63074348_v17

--------------------------------------------------------------------------------





fifteen (15) days prior written notice by Borrower or Lender to execute,
acknowledge and deliver to the party specified in such notice, a statement, in
writing, certifying that this Agreement is unmodified and in full force and
effect (or if there have been modifications, that the same, as modified, is in
full force and effect and stating the modifications hereto), and stating whether
or not, to the knowledge of such certifying party, any Event of Default has
occurred, and, if so, specifying each such Event of Default.
Section 11.22.    Bankruptcy Waiver. Borrower hereby agrees that, in
consideration of the recitals and mutual covenants contained herein, and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, if Borrower (a) files with any bankruptcy court of
competent jurisdiction or be the subject of any petition under Title 11 of the
U.S. Code, as amended, (b) is the subject of any order for relief issued under
Title 11 of the U.S. Code, as amended, unless related to Lender Action not filed
in connection with an Event of Default by Borrower, (c) files or is the subject
of any petition seeking any reorganization, arrangement, composition,
readjustment, liquidation, dissolution or similar relief under any present or
law relating to bankruptcy, insolvency or other relief of debtors, unless
related to Lender Action not filed in connection with an Event of Default by
Borrower, (d) has sought or consents to or acquiesces in the appointment of any
trustee, receiver, conservator or liquidator, unless related to Lender Action
not filed in connection with an Event of Default by Borrower, or (e) is the
subject of any order, judgment or decree entered by any court of competent
jurisdiction approving a petition filed against such party for any
reorganization, arrangement, composition, readjustment, liquidation, dissolution
or similar relief under any present or future federal or state act or law
relating to bankruptcy, insolvency or other relief for debtors, unless related
to Lender Action not filed in connection with an Event of Default by Borrower,
the automatic stay provided by the U.S. Bankruptcy Code shall be modified and
annulled as to Lender, so as to permit Lender to exercise any and all of its
rights and remedies, upon request of Lender made on notice to Borrower and any
other party in interest but without the need of further proof or hearing.
Neither Borrower nor any Affiliate of Borrower shall contest the enforceability
of this Section 11.22.
Section 11.23.    Entire Agreement. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
EVIDENCING, SECURING OR PERTAINING TO ALL OR ANY PORTION OF THE LOAN REPRESENT
THE FINAL AGREEMENT BETWEEN BORROWER AND LENDER AS TO THE SUBJECT MATTER THEREOF
AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT
ORAL AGREEMENTS OF SUCH PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN
SUCH PARTIES.
Section 11.24.    Liability and Indemnification.
(a)    Lender shall not be liable for any loss sustained by Borrower resulting
from any act or omission of any Indemnified Party unless it is finally
judicially determined that such loss was solely caused by the fraud, gross
negligence or willful misconduct of Lender or any Indemnified Party. Lender
shall not be obligated to perform or discharge any obligation, duty or liability
with respect to the ownership, operation and/or maintenance of the Property
(including under any Lease, Contract or Permit) or under or by reason of any
Loan Document. Unless and until Lender becomes


61
Loan Agreement
Loan Number 201916813
#63074348_v17

--------------------------------------------------------------------------------





the fee owner of the Property following an Event of Default, the Loan Documents
shall not place responsibility for the control, care, management or repair of
the Property upon Lender, nor for complying with any Lease, Contract or Permit;
nor shall it make Lender responsible or liable for any waste committed on the
Property, or for any dangerous or defective condition of the Property, or for
any negligence in the management, upkeep, repair or control of the Property
resulting in loss or injury or death to any tenant, licensee, guest, employee or
stranger.
(b)    Borrower shall indemnify and hold the Indemnified Parties harmless
against any and all Losses, and reimburse them for any costs and expenses
actually incurred, in connection with, arising out of or as a result of (i) the
negotiation, preparation, execution and delivery of the Loan Documents and the
documents and instruments referred to therein, (ii) the creation, perfection or
protection of Lender’s Liens in the Property (including fees and expenses for
title and lien searches and filing and recording fees, intangibles taxes,
personal property taxes, mortgage recording taxes, due diligence expenses,
travel expenses, accounting firm fees, costs of the appraisal, environmental
report(s) (and an environmental consultant), surveys and the engineering
report(s) obtained by or delivered to Lender in connection with the Loan, (iii)
the negotiation, preparation, execution and delivery of any amendment, waiver or
consent relating to any of the Loan Documents, (iv) the exercise of any of
Lender’s or the Indemnified Parties’ remedies under any Loan Document, or (v)
any alleged obligations or undertakings to perform or discharge any obligation,
duty or liability with respect to the ownership, operation and/or maintenance of
the Property (including under any Lease, Contract or Permit), except to the
extent that it is finally judicially determined that any such Loss resulted
directly and solely from the fraud, gross negligence or willful misconduct of
such Indemnified Party. If any Indemnified Party becomes involved in any action,
proceeding or investigation in connection with any matter described in clauses
(i) through (v) above, Borrower shall periodically reimburse any Indemnified
Party upon demand therefor in an amount equal to its reasonable legal and other
expenses (including the costs of any investigation and preparation) incurred in
connection therewith to the extent such legal or other expenses are the subject
of indemnification hereunder.
Section 11.25.    Publicity. Lender shall have the right to issue press
releases, advertisements and other promotional materials describing the Loan
(including the amount and purpose of the Loan) and Lender’s participation in the
origination of the Loan. All news releases, publicity or advertising by Borrower
or their Affiliates through any media intended to reach the general public which
refers to the Loan Documents or the financing evidenced by the Loan Documents,
to Lender or any of its Affiliates shall be subject to the prior approval of
Lender, except for disclosures required by law which shall not require Lender
approval but which shall require prior notice to Lender.
Section 11.26.    Time of the Essence. Time shall be of the essence in the
performance of all obligations of Borrower hereunder and under each of the other
Loan Documents.
Section 11.27.    Taxes. All payments made under the Loan Documents shall be
made free and clear of, and without deduction or withholding for or on account
of, any present or future income, stamp or other taxes, levies, imposts, duties,
charges, fees, deductions or withholdings, and all liabilities with respect
thereto, now or hereafter imposed, levied, collected, withheld or assessed by
any Governmental Authority. If Borrower is required by law to deduct any of the
foregoing from


62
Loan Agreement
Loan Number 201916813
#63074348_v17

--------------------------------------------------------------------------------





any sum payable under the Loan Document, such sum shall be increased as
necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section 11.27), Lender receives
an amount equal to the sum Lender would have received had no such deductions
been made. In the event of the passage of any Legal Requirement subsequent to
the date hereof in any manner changing or modifying Legal Requirements now in
force governing the taxation of mortgages or security agreements or debts
secured thereby or the manner of collecting such taxes so as to adversely affect
Lender or the Lien of the Loan Documents, Borrower will pay any such tax on or
before the due date thereof. In the event Borrower is prohibited by Legal
Requirements from assuming liability for payment of any such taxes (or if any
Legal Requirement would penalize Lender if Borrower makes such payment or if, in
the reasonable opinion of Lender, the making of such payment might result in the
imposition of interest beyond the Maximum Amount) or from paying any other
Imposition, the outstanding Indebtedness shall, at the option of Lender, become
due and payable on the date that is one hundred twenty (120) days after Lender
provides notice to Borrower of such change in law and its election to accelerate
the Maturity Date; and failure to pay such amounts on the date due shall be an
Event of Default.
Section 11.28.    Further Assurances; Loan Servicing.
(a)    Borrower shall execute and deliver to Lender such documents, instruments,
certificates, assignments and other writings, and do such other acts necessary,
to (i) evidence, preserve and/or protect the Property at any time securing or
intended to secure the Indebtedness, and/or (ii) enable Lender to perfect,
exercise and enforce Lender’s rights and remedies under any Loan Document, as
Lender shall require from time to time in its discretion.
(b)    Borrower shall also, in connection with any loan servicing matters
arising as a result of Borrower’s request hereunder subsequent to the Closing
Date, reimburse Lender for any reasonable out‑of‑pocket expenses (including
reasonable attorneys’ fees and disbursements) incurred by Lender in connection
therewith.
Section 11.29.    Permanent Financing. In the event that Lender (or an Affiliate
of Lender) in its sole and absolute discretion provides permanent mortgage
financing for the Loan on or before the Maturity Date, the Exit Fee shall be
waived by Lender.


[Signatures on the following pages]




63
Loan Agreement
Loan Number 201916813
#63074348_v17

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Loan Agreement to be
duly executed by their duly authorized representatives, all as of the day and
year first above written.
LENDER:
READYCAP COMMERCIAL, LLC,
a Delaware limited liability company




By:    
Name: Dominick Scali
Title: Authorized Signatory
[Signatures continued on following page]






--------------------------------------------------------------------------------






BORROWER:
3032 WILSHIRE INVESTORS LLC,
a Colorado limited liability company


By:          3032 Wilshire SM LLC,
                a Colorado limited liability company,
                its Manager


               
By:                                                                         
                Name: William R. Rothacker
Title: Manager












--------------------------------------------------------------------------------






Schedule 1
Leasing Guidelines
For purposes of Section 5.6 of the Loan Agreement and the defined term “Approved
Lease,” any Lease that complies with all of the following conditions shall be
deemed to be an “Approved Lease:”
(i)
the Lease is on the Approved Lease Form, without material modification;

(ii)
the Lease contains terms which fall within the guidelines listed below:

Space Category
Min. Lease Term (excluding options to extend or renew)
Maximum Demised Premises under Lease
Minimum Rent
Maximum Free Rent
Maximum Tenant Improvements
Maximum Leasing Commissions
Retail Wilshire Frontage
7-Years
NAP
$113.50/SF NNN
6-Months
$55/SF
6%
Retail Berkeley Frontage
7-Years
NAP
$98/SF NNN
6-Months
$55/SF
6%
Second Floor Retail
7-Years
NAP
$80/SF NNN
6-Months
$55/SF
6%



(iii)
the initial Lease term is no more than ten (10) years;



(iv)
the other terms of the Lease (including any other concessions) are consistent
with market conditions and with the Approved Annual Budget; and



(v)
the Lease is a bona fide, arm's-length transaction with a person or entity not
affiliated with Borrower.



For avoidance of doubt, any Lease that was entered into prior to the Closing
Date shall also be deemed an Approved Lease.




SCHEDULE 1



--------------------------------------------------------------------------------






Schedule 2
Loan Documents
(a)
Promissory Note made by Borrower in favor of Lender in the maximum principal
amount of the Loan Amount (the “Note”);

(b)
Deed of Trust, Assignment of Leases and Rents, Security Agreement and Fixture
Filing by Borrower, as grantor, for the benefit of Lender, as beneficiary (the
“Security Instrument”);

(c)
Assignment of Leases and Rents from Borrower to Lender (the “Assignment of
Leases”);

(d)
Environmental Indemnity Agreement made by Borrower and the Rothacker Guarantor
in favor of Lender;

(e)
Guaranty of Recourse Obligations made by the Rothacker Guarantor in favor of
Lender (the “Rothacker Guaranty of Recourse Obligations”);

(f)
Guaranty of Recourse Obligations made by the SRT Guarantor in favor of Lender
(the “SRT Guaranty of Recourse Obligations;” and together with the “Rothacker
Guaranty of Recourse Obligations,” collectively, the “Guaranty of Recourse
Obligations);

(g)
Completion Guaranty made by the Rothacker Guarantor in favor of Lender;

(h)
Interest Reserve Replenishment Guaranty made by the SRT Guarantor in favor of
Lender (the “Interest Reserve Replenishment Guaranty”);

(i)
Deposit Account Control Agreement among Borrower, the Account Bank and Lender;

(j)
Assignment And Subordination of Property Management Agreement from Borrower and
Manager in favor of Lender;

(k)
Borrower’s Certification with respect to Borrower made by Borrower to Lender;

(l)
Guarantor’s Certification with respect to the Rothacker Guarantor made by the
Rothacker Guarantor to Lender;

(m)
Guarantor’s Certification with respect to the SRT Guarantor made by the SRT
Guarantor to Lender;

(n)
Borrower’s Recycled Entity Certification; and

(o)
Side Letter Regarding Post Closing Obligations







SCHEDULE 2



--------------------------------------------------------------------------------






Schedule 3
Approved Annual Budget
[see attached]




SCHEDULE 3



--------------------------------------------------------------------------------






Schedule 4
Approved Capital Expenditures Budget
[see attached]




SCHEDULE 4



--------------------------------------------------------------------------------






Schedule 5
Rent Roll
[see attached]




SCHEDULE 5



--------------------------------------------------------------------------------







Schedule 6
List of Environmental Reports


1.
Phase I Environmental Assessment Report, dated February 19, 2019, prepared by
EBI Consulting, Inc., as EBI Project No. 1119000638.





SCHEDULE 6



--------------------------------------------------------------------------------






EXHIBIT A-1
Borrower Compliance Certificate
This Compliance Certificate is prepared pursuant to that certain Loan Agreement
(the “Agreement”), dated as of ________, by 3032 WILSHIRE INVESTORS LLC, a
Colorado_ limited liability company (the “Borrower”) in favor of ReadyCap
Commercial, LLC, for the month ended ____________________ (the “Period”).
The undersigned, [the chief financial officer] of Borrower, pursuant to the
Agreement, does hereby certify to Lender, on behalf of Borrower and not in an
individual capacity, as follows: (All capitalized terms used herein shall,
unless otherwise specified, have the meanings ascribed in the Agreement.)
1.NO DEFAULTS.    No event of default has occurred and is continuing under the
Agreement. The financial statements delivered in connection with this
Certificate for the Period, a copy of which are annexed hereto, are accurate and
complete in all material respects and fairly represent the financial conditions
of Borrower as of the above date (if not, explain).
2.    COMPLIANCE.    
(a)    Borrower has complied, and is in compliance, with all of the terms,
covenants and provisions of the Agreement (if not, explain).
(b)    The Rothacker Guarantor has complied, and is in compliance, with the Net
Worth and Liquidity Requirements (if not, explain).


            
SIGNATURE:        DATE:
TITLE:




EXHIBIT A-1



--------------------------------------------------------------------------------





EXHIBIT A-2
SRT Guarantor Compliance Certificate
This Compliance Certificate is prepared pursuant to that certain Loan Agreement
(the “Agreement”), dated as of ________, by 3032 WILSHIRE INVESTORS LLC, a
Colorado_ limited liability company (the “Borrower”) in favor of ReadyCap
Commercial, LLC, for the month ended ____________________ (the “Period”).
The undersigned, [the chief financial officer] of the SRT Guarantor, pursuant to
the Agreement, does hereby certify to Lender, on behalf of the SRT Guarantor and
not in an individual capacity, as follows: (All capitalized terms used herein
shall, unless otherwise specified, have the meanings ascribed in the Agreement.)
3.    NO DEFAULTS.    No event of default has occurred and is continuing under
the SRT Guaranty of Recourse Obligations and the Interest Replenishment
Guaranty. The financial statements delivered in connection with this Certificate
for the Period, a copy of which are annexed hereto, are accurate and complete in
all material respects and fairly represent the financial conditions of Borrower
as of the above date (if not, explain).
4.    COMPLIANCE.    
(a)    The SRT Guarantor has complied, and is in compliance, with all of the
terms, covenants and provisions of the SRT Guaranty of Recourse Obligations and
the Interest Replenishment Guaranty (if not, explain).
(b)    The SRT Guarantor has complied, and is in compliance, with the Net Worth
and Liquidity Requirements (if not, explain).


            
SIGNATURE:        DATE:
TITLE:






EXHIBIT A-2



--------------------------------------------------------------------------------






EXHIBIT B
Deposit Account Information
Account Information:
Beneficiary: 3032 Wilshire Investors LLC LB FBO ReadyCap Commercial LLC
Its successors and assigns as Lender
Account Number: 329681305424
Routing Number: 021300077


Lockbox Mailing Address
3032 Wilshire Investors LLC
PO BOX 714993
CINCINNATI, OH 45271-4993
 
Lockbox Overnight Address (Only)
Attn: Wholesale Lockbox # (714993)
3032 Wilshire Investors LLC
895 Central Ave, Suite 600
Cincinnati, OH 45202    






EXHIBIT B



--------------------------------------------------------------------------------






EXHIBIT C
Disbursement Conditions


The following are the applicable disbursement conditions that must be satisfied
in connection with the disbursements of each of the Reserve Funds specified
below:


For Interest Reserve Funds


1.    The Stabilization Threshold has not occurred.


2.    Net Operating Income is insufficient to pay Interest (as determined by
Lender on a quarterly basis).


3.    No Event of Default exists, other than a non-monetary Event of Default
(including, but not limited to, the failure of Borrower or either Guarantor to
comply with any of the reporting requirements set forth in Section 5.5 hereof)
beyond any applicable notice and cure periods and for which Lender has not
previously furnished Borrower with written notice (it being the intention of the
Parties that such a non-monetary Event of Default, as aforesaid, shall not
prohibit the funding of a Draw Request as long as all of the other applicable
Disbursement Conditions have been satisfied).
For Operating Expense Reserve Funds


1.    The Stabilization Threshold has not occurred.


2.    Operating Income is insufficient to pay the same (as determined by Lender
on a quarterly basis).
3.    No Event of Default exists, other than a non-monetary Event of Default
(including, but not limited to, the failure of Borrower or either Guarantor to
comply with any of the reporting requirements set forth in Section 5.5 hereof)
beyond any applicable notice and cure periods and for which Lender has not
previously furnished Borrower with written notice (it being the intention of the
Parties that such a non-monetary Event of Default, as aforesaid, shall not
prohibit the funding of a Draw Request as long as all of the other applicable
Disbursement Conditions have been satisfied).
4.    The disbursement shall be in accordance with the Approved Annual Budget or
otherwise approved by Lender.
For Capital Expenditures Reserve Funds


1.    No Event of Default exists, other than a non-monetary Event of Default
(including, but not limited to, the failure of Borrower or either Guarantor to
comply with any of the reporting requirements set forth in Section 5.5 hereof)
beyond any applicable notice and cure periods and for which Lender has not
previously furnished Borrower with written notice (it being the intention of


EXHIBIT C



--------------------------------------------------------------------------------





the Parties that such a non-monetary Event of Default, as aforesaid, shall not
prohibit the funding of a Draw Request as long as all of the other applicable
Disbursement Conditions have been satisfied).
2.    The disbursement shall be in accordance with the Approved Capital
Expenditures Budget, or otherwise approved by Lender.
3.    For the initial disbursement of Hard Costs Reserve Funds (but only if and
as required by Lender), Borrower shall have also provided Lender with a copy of
the executed general construction contract (and a W-9 for such general
contractor), as and if applicable, for such Capital Expenditures, which general
construction contract (and the general contractor thereunder) shall be
reasonably acceptable to Lender. Notwithstanding the foregoing, Lender may
request copies of a contract from a subcontractor in connection with a Draw
Request if there are change orders that Lender would need to confirm, there is a
Lien on the Property from a subcontractor and/or if there is particular or
specific issue that Lender has at such time with respect to a particular
subcontractor.
4.    For the initial disbursement of Hard Cost Reserve Funds (but only if and
as required by Lender) for Capital Expenditures involving “demolition costs,”
Borrower shall have also provided Lender with a copy of the executed demolition
contract (and W-9’s for the demolition contractor) for such Capital
Expenditures, which demolition contract, if not a part of the general
construction contract (and the demolition contractor thereunder) shall be
reasonably acceptable to Lender.
4.    Borrower shall have delivered copies of the applicable bills, invoices
(for amount in excess of $10,000.00) and other documentation reasonably required
by Lender (including with respect to any cost for labor or materials furnished
to the Property in excess of $50,000 for contracts entered into by Borrower, or
otherwise for which the payment of the proceeds of the Draw Request are intended
to be used, sworn lien waivers from any Person providing such labor or
materials, as well as proof of payment for prior Draw Requests or prior
reimbursements, budget trackers and change orders (in order to establish that
the costs have been incurred, that the work relating thereto has been completed,
and that such amounts are then due.
5.     Borrower shall have delivered copies of receipts, marked “paid,” or
cancelled checks or wire confirmations, for the Capital Expenditures covered by
the Capital Expenditures Reserve Funds disbursed to Borrower pursuant to the
immediately preceding Draw Request therefor.
6.    Lender shall have, at Lender’s option, inspected the Property in order to
confirm that the Capital Expenditures have been completed and installed (and
Borrower will pay all of Lender's actual, out-of-pocket costs, fees and expenses
associated with such inspections, which may include fees and costs of an
independent, third-party inspector).
For Tenant Improvements/Leasing Commissions Reserve Funds


1.    No Event of Default exists, other than a non-monetary Event of Default
(including, but not limited to, the failure of Borrower or Guarantor to comply
with any of the reporting requirements set forth in Section 5.5 hereof) beyond
any applicable notice and cure periods and for which Lender has not previously
furnished Borrower with written notice (it being the intention of the Parties
that


EXHIBIT C



--------------------------------------------------------------------------------





such a non-monetary Event of Default, as aforesaid, shall not prohibit the
funding of a Draw Request as long as all of the other applicable Disbursement
Conditions have been satisfied).
2.    The disbursement shall be for an Approved Leasing Expense, or otherwise
approved by Lender.
3.    If the requested disbursement is for the payment or reimbursement of
Approved Leasing Expenses associated with a Material Lease, Lender shall, if
required by Lender, have also previously reviewed and approved such Material
Lease.
4.    For the disbursement of Tenant Improvements/Leasing Commissions Reserve
Funds (but only if and as required by Lender) for Tenant Improvements, Borrower
shall have also provided Lender with a copy of the executed construction
contract if entered into by Borrower (and W-9’s for the contractor) for such
Tenant Improvements, which construction contract (and the contractor thereunder)
shall be reasonably acceptable to Lender.
5.    For the disbursement of Tenant Improvements/Leasing Commissions Reserve
Funds (but only if and as required by Lender) for leasing commissions comprising
Approved Leasing Expenses, Borrower shall have also provided Lender with W-9’s
for the broker, and if requested by Lender, acting reasonably, with a copy of
the executed leasing/brokerage contract for such leasing commissions (which
leasing/brokerage contract shall in such case also be reasonably acceptable to
Lender).
6.    Borrower shall have delivered copies of the applicable bills, invoices
(for amounts in excess of $10,000.00) and other documentation reasonably
required by Lender (including with respect to any cost for labor or materials
furnished to the Property in excess of $50,000 for contracts entered into by
Borrower, or otherwise for which the payment of the proceeds of the Draw Request
are intended to be used, sworn lien waivers from any Person providing such labor
or materials, as well as proof of payment for prior Draw Requests or prior
reimbursements, budget trackers and change orders) in order to establish that
the costs have been incurred, that the work relating thereto has been completed,
and that such amounts are then due. For avoidance of doubt and purposes of
clarification, Lender will not require Borrower to deliver copies of any
construction contracts entered into by a tenant and a contractor for any Tenant
Improvements covered by a Draw Request.
7.     Borrower shall have delivered copies of receipts, marked “paid,” or
cancelled checks or wire confirmations, for the Approved Leasing Expenses
covered by the Tenant Improvements/Leasing Commissions Reserve Funds disbursed
to Borrower pursuant to the immediately preceding Draw Request therefor.
8.    Lender shall have, at Lender’s option, inspected the Property in order to
confirm that the Tenant Improvements have been completed and installed (and
Borrower will pay all of Lender's actual, out-of-pocket costs, fees and expenses
associated with such inspections, which may include fees and costs of an
independent, third-party inspector).
For Replacement Costs Reserve Funds




EXHIBIT C



--------------------------------------------------------------------------------





1.    No Event of Default exists, other than a non-monetary Event of Default
(including, but not limited to, the failure of Borrower or Guarantor to comply
with any of the reporting requirements set forth in Section 5.5 hereof) beyond
any applicable notice and cure periods and for which Lender has not previously
furnished Borrower with written notice (it being the intention of the Parties
that such a non-monetary Event of Default, as aforesaid, shall not prohibit the
funding of a Draw Request as long as all of the other applicable Disbursement
Conditions have been satisfied).
2.    Lender shall have reviewed and approved of the Draw Request (which shall
set forth the details concerning the Replacement Costs).


3.    Lender shall have, at Lender’s option, inspected the Property in order to
confirm that the Replacements Costs at the Property have been completed and
installed (and Borrower will pay all of Lender's actual, out-of-pocket costs,
fees and expenses associated with such inspections, which may include fees and
costs of an independent, third-party inspector).














EXHIBIT C



--------------------------------------------------------------------------------






EXHIBIT D
Excess Cash Flow Account Information
Bank:         KeyBank N.A.
Location:         127 Public Square, Cleveland, OH. 44114
ABA:         041001039
Account Name:     KCM Payment Clearings
Account No.:         359951013036
Contact:         Account Manager
Reference:         Loan Number 201916813












EXHIBIT D



--------------------------------------------------------------------------------








EXHIBIT E
Definition of Single-Purpose Entity
A "Single Purpose Entity" is an entity that has not and will not and has
organizational documents that provide that it has not and will not:
(1)    engage in any business or activity other than the ownership, leasing,
sale, refinancing operation and maintenance of the Property, and activities
incidental thereto;
(2)    acquire or own any assets other than (i) the Property, and (ii) such
incidental personal property as may be necessary for the ownership, leasing,
maintenance and operation of the Property;
(3)    merge into or consolidate with any Person, or dissolve, terminate,
liquidate in whole or in part, except as otherwise permitted under the Loan
Documents transfer, or otherwise dispose of all or substantially all of its
assets or change its legal structure;
(4)    fail to observe all organizational formalities, or fail to preserve its
existence as an entity duly organized, validly existing and in good standing (if
applicable) under applicable Legal Requirements of the jurisdiction of its
organization or formation, or except as permitted under the Loan Documents,
amend, modify, terminate or fail to comply with the provisions of its
organizational documents without Lender's prior written consent;
(5)    own any subsidiary, or make any investment in, any Person (other than
cash and investment-grade securities, issued by an entity that is not an
affiliate of or subject to common ownership with such entity);
(6)    except as contemplated by the Loan Documents, commingle its funds or
assets with the funds or assets of any other Person;
(7)    incur any indebtedness (including guaranteeing any obligation) other than
(i) the Indebtedness, and the indebtedness evidenced and secured by the Loan
Documents, (ii) trade and operational indebtedness incurred in the ordinary
course of business with trade creditors, provided such indebtedness is
(A) unsecured, (B) not evidenced by a note, (C) on commercially reasonable terms
and conditions, and (D) due not more than sixty (60) days past the date incurred
and paid not more than sixty (60) days following the date due unless being
contested in good faith by Borrower, (iii) permitted equipment leases, (iv)
Impositions, (v) Premiums, (vi) costs and expenses related to the construction
of improvements evidenced by the Approved Capital Expenditures Budget, and (vii)
Tenant Improvement costs and leasing commissions ((i) through (vii) collectively
“Permitted Indebtedness”); provided however, the aggregate amount of the
indebtedness described in (ii) and (iii) shall not exceed at any time
two percent (2%) of the aggregate outstanding principal amount of the
Indebtedness and the indebtedness evidenced and secured by the Loan Documents.
No indebtedness other than the Indebtedness and the indebtedness evidenced and
secured by the Loan Documents may be secured by the Property;


EXHIBIT E



--------------------------------------------------------------------------------





(8)    fail to maintain all of its books, records, financial statements and bank
accounts separate from those of any other Person. Borrower's assets have not and
will not be listed as assets on the financial statement of any other Person;
provided, however, that Borrower's assets may be included in a consolidated
financial statement of its affiliates provided that (i) appropriate notation
shall be made on such consolidated financial statements to indicate the
separateness of Borrower and such affiliates and to indicate that Borrower's
assets and credit are not available to satisfy the debts and other obligations
of such affiliates or any other Person and (ii) such assets shall be listed on
Borrower's own separate balance sheet;
(9)    enter into any contract or agreement with any partner, member,
shareholder, principal or affiliate, except, in each case, upon terms and
conditions that are intrinsically fair and substantially similar to those that
would be available on an arm's-length basis with unaffiliated third parties;
(10)    maintain its assets in such a manner that it will be costly or difficult
to segregate, ascertain or identify its individual assets from those of any
other Person;
(11)    assume or guaranty the debts of any other Person, hold itself out to be
responsible for the debts of any other Person, or otherwise pledge its assets
for the benefit of any other Person or hold out its credit as being available to
satisfy the obligations of any other Person;
(12)    make any loans or advances to any Person;
(13)    fail to file its own tax returns (unless prohibited by applicable Legal
Requirements from doing so);
(14)    fail to (i) hold itself out to the public and identify itself, in each
case, as a legal entity separate and distinct from any other Person and not as a
division or part of any other Person, (ii) conduct its business solely in its
own name, (iii) hold its assets in its own name or (iv) correct any known
misunderstanding regarding its separate identity;
(15)    fail to endeavor to maintain adequate capital for the normal obligations
reasonably foreseeable in a business of its size and character and in light of
its contemplated business operations (to the extent there exists sufficient cash
flow from the Property to do so provided, however, that the foregoing shall not
be interpreted so as to require any capital contributions from any Person to
such Person);
(16)    without the prior unanimous written consent of all of its partners,
shareholders or members, as applicable, the prior unanimous written consent of
its board of directors or managers, as applicable, (i) file or consent to the
filing of any petition, either voluntary or involuntary except in connection
with a Lender Action, (ii) seek or consent to the appointment of a receiver,
liquidator or any similar official except in connection with a Lender Action,
(iii) intentionally omitted, (iv) make an assignment for the benefit of
creditors except in connection with a Lender Action or (v) take any action to
consolidate or merge Borrower with or into any Person, or sell all or
substantially all of the assets of Borrower, or consent to the appointment of a
receiver, liquidator, assignee, trustee, sequestrator (or other similar
official) of Borrower or a substantial part of its property except in connection
with a Lender Action, or admit in writing Borrower's inability to pay


EXHIBIT E



--------------------------------------------------------------------------------





its debts generally as they become due, or take action in furtherance of any
such action, or, to the fullest extent permitted by law except in connection
with a Lender Action, dissolve or liquidate Borrower;
(17)    fail to allocate shared expenses (including, without limitation, shared
office space) or fail to use separate stationery, invoices and checks;
(18)    fail to pay its own liabilities (including, without limitation, salaries
of its own employees) from its own funds or fail to maintain a sufficient number
of employees in light of its contemplated business operations (in each case to
the extent there exists sufficient cash flow from the Property to do so
provided, however, that the foregoing shall be interpreted so as to require any
capital contributions from any Person to such Person);
(19)    acquire obligations or securities of its partners, members, shareholders
or other affiliates, as applicable; or
(20)    identify its partners, members, shareholders or other affiliates, as
applicable, as a division or part of it.










EXHIBIT E



--------------------------------------------------------------------------------






EXHIBIT F
Tenant Direction Letter
[see attached]


EXHIBIT F



--------------------------------------------------------------------------------





EXHIBIT G
Disbursement Certification


FORM OF DISBURSEMENT CERTIFICATION AND SCHEDULE
Loan No. [            ]
The undersigned (“Affiant”) does hereby certify and affirm (on behalf of the
applicable entity and not in an individual capacity), the following to
[_________________________] (“Lender”) to induce Lender to disburse (the
“Disbursement”) the aggregate sum of $[______________________] from the
[___________________________________________] pursuant to the terms of that
certain Loan Agreement (“Loan Agreement”) originally entered into between
[____________________________] (“Borrower”) and ReadyCap Commercial, LLC, a
Delaware limited liability company, d/b/a Ready Capital Structured Finance,
dated ____________________. Any capitalized terms used herein and not otherwise
defined herein shall have the meaning set forth in the Loan Agreement.
1.    Affiant is the ______________ of Borrower, has actual knowledge as to the
matters herein set forth and makes this Certification pursuant to Section _____
of the Loan Agreement.
2.    To Affiant’s knowledge, no Default or Event of Default by Borrower or
Guarantor exists under any of the Loan Documents.
3.    To Affiant’s knowledge, all of the statements, information, costs and
amounts set forth herein or on Exhibit A attached hereto are true and correct in
all material respects as of the date hereof. All of the Disbursement funds shall
be used solely for the purposes of paying the costs of the
[______________________________________] specified herein, or for reimbursing
Borrower for such costs previously paid by Borrower.
4.    All [___________________________________________] to be funded by the
requested Disbursement have been completed in a good and workmanlike manner and
in accordance with all applicable Legal Requirements, have not been the subject
of a previous Disbursement, and that all outstanding payables with respect
thereto (other than those to be paid from the requested Disbursement) have been
paid in full.
5.    Attached hereto as Exhibit A is a schedule of each contractor,
subcontractor, materialman and/or person (each, a “Payee”) to be paid (or for
which Borrower is to be reimbursed for amounts previously paid by it to such
Payee) from the proceeds of the Disbursement, the aggregate amount then payable
to each such Payee, and related invoice numbers to be paid from the
Disbursement.
6.    Each Payee has been paid, or will be paid with the proceeds of the
Disbursement, the amounts then due and payable to such Payee in connection with
the goods, work or services specified on Exhibit A provided by each such Payee,
and Borrower has obtained lien waivers (as and to the extent required under the
Loan Documents) from each such Payee with respect to such specified goods, work
or services.
7.    Each previous disbursement of [________________________________] was used
to pay the costs of the [__________________________________] identified in the
Disbursement Certification and Schedule provided in connection with such
previous disbursement.
Date: ________________________


EXHIBIT G



--------------------------------------------------------------------------------





[TO BE EXECUTED BY AN AUTHORIZED OFFICER, GENERAL PARTNER, MANAGING MEMBER OR
SOLE MEMBER OF BORROWER (ON BEHALF OF THE APPLICABLE ENTITY AND NOT IN AN
INDIVIDUAL CAPACITY), AS APPLICABLE]




EXHIBIT G



--------------------------------------------------------------------------------








EXHIBIT H
Organizational Chart
[see attached]




EXHIBIT H

